Exhibit 10.2

SECOND LIEN CREDIT AGREEMENT,

dated as of February 27, 2013,

among

MITEL US HOLDINGS, INC.,

as the Borrower,

MITEL NETWORKS CORPORATION,

as the Parent,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER

PERSONS FROM TIME TO TIME

PARTIES HERETO,

as the Lenders,

WILMINGTON TRUST, NATIONAL ASSOCIATION

as the Administrative Agent,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as the Collateral Agent

 

 

KKR ASSET MANAGEMENT,

as Lead Arranger and Lead Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.1 Defined Terms

     1   

SECTION 1.2 Use of Defined Terms

     31   

SECTION 1.3 Cross-References

     31   

SECTION 1.4 Accounting and Financial Determinations

     31   

SECTION 1.5 Currency Equivalents

     32   

ARTICLE II COMMITMENTS, BORROWING PROCEDURES AND NOTES

     32   

SECTION 2.1 Commitments

     32   

SECTION 2.2 [Reserved]

     32   

SECTION 2.3 Borrowing Procedure

     32   

SECTION 2.4 Continuation and Conversion Elections

     33   

SECTION 2.5 Funding

     33   

SECTION 2.6 Register; Notes

     33   

SECTION 2.7 Incremental Facilities

     34   

SECTION 2.8 Extension of Maturity Date

     36   

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     37   

SECTION 3.1 Repayments and Prepayments; Application

     37   

SECTION 3.2 Interest Provisions

     40   

SECTION 3.3 Fees

     41   

ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS

     41   

SECTION 4.1 LIBO Rate Lending Unlawful

     41   

SECTION 4.2 Deposits Unavailable

     41   

SECTION 4.3 Increased Loan Costs, etc

     41   

SECTION 4.4 Funding Losses

     42   

SECTION 4.5 Increased Capital Costs

     42   

SECTION 4.6 Taxes

     43   

SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc

     47   

SECTION 4.8 Sharing of Payments

     49   

SECTION 4.9 Setoff

     49   

SECTION 4.10 Mitigation

     50   

SECTION 4.11 Removal of Lenders

     50   

ARTICLE V CONDITIONS TO LOANS

     51   

SECTION 5.1 Closing Date Loans

     51   

SECTION 5.2 All Loans

     55   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     55   

SECTION 6.1 Organization, etc

     55   

SECTION 6.2 Due Authorization, Non-Contravention, etc

     56   

SECTION 6.3 Government Approval, Regulation, etc

     56   

SECTION 6.4 Validity, etc

     56   

SECTION 6.5 Financial Information

     56   

SECTION 6.6 No Material Adverse Change

     56   

SECTION 6.7 Litigation, Labor Controversies, etc

     57   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 6.8 Subsidiaries; Equity Interests; Obligors

     57   

SECTION 6.9 Ownership of Properties

     57   

SECTION 6.10 Taxes

     57   

SECTION 6.11 Pension and Welfare Plans

     57   

SECTION 6.12 Environmental Warranties

     58   

SECTION 6.13 Accuracy of Information

     59   

SECTION 6.14 Regulations U and X

     60   

SECTION 6.15 Insurance

     60   

SECTION 6.16 Solvency

     60   

SECTION 6.17 Security Agreements

     60   

SECTION 6.18 Intellectual Property

     60   

SECTION 6.19 Issuance of Subordinated Debt; Status of Obligations as Senior
Indebtedness, etc

     60   

SECTION 6.20 Sanctions, Etc

     61   

ARTICLE VII COVENANTS

     62   

SECTION 7.1 Affirmative Covenants

     62   

SECTION 7.2 Negative Covenants

     69   

ARTICLE VIII EVENTS OF DEFAULT

     80   

SECTION 8.1 Listing of Events of Default

     80   

SECTION 8.2 Action if Bankruptcy

     84   

SECTION 8.3 Action if Other Event of Default

     84   

ARTICLE IX RESERVED

     84   

ARTICLE X GUARANTY PROVISIONS

     84   

SECTION 10.1 Parent Guaranty Provisions

     84   

SECTION 10.2 Parent Guaranty

     84   

SECTION 10.3 Guaranty Absolute, etc

     85   

SECTION 10.4 Reinstatement, etc

     86   

SECTION 10.5 Waiver, etc

     86   

SECTION 10.6 Postponement of Subrogation, etc

     87   

SECTION 10.7 Payments Made by the Parent

     87   

ARTICLE XI ADMINISTRATIVE AGENT

     88   

SECTION 11.1 Appointment and Authority

     88   

SECTION 11.2 Rights as a Lender

     88   

SECTION 11.3 Exculpatory Provisions

     88   

SECTION 11.4 Reliance by Administrative Agent

     89   

SECTION 11.5 Delegation of Duties

     89   

SECTION 11.6 Resignation of Administrative Agent

     90   

SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders

     91   

SECTION 11.8 Administrative Agent May File Proofs of Claim

     91   

SECTION 11.9 Collateral and Guaranty Matters

     92   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE XII MISCELLANEOUS PROVISIONS

     93   

SECTION 12.1 Waivers, Amendments, etc

     93   

SECTION 12.2 Notices; Time

     94   

SECTION 12.3 Payment of Costs and Expenses

     96   

SECTION 12.4 Indemnification

     97   

SECTION 12.5 Survival

     98   

SECTION 12.6 Severability

     99   

SECTION 12.7 Headings

     99   

SECTION 12.8 Execution in Counterparts, Effectiveness, etc

     99   

SECTION 12.9 Governing Law; Entire Agreement

     99   

SECTION 12.10 Successors and Assigns

     99   

SECTION 12.11 Other Transactions

     106   

SECTION 12.12 Forum Selection and Consent to Jurisdiction

     107   

SECTION 12.13 Service of Process, Appointment of Process Agent

     107   

SECTION 12.14 Waiver of Jury Trial

     108   

SECTION 12.15 No Immunity

     108   

SECTION 12.16 Judgment Currency

     109   

SECTION 12.17 PATRIOT Act Notification

     109   

SECTION 12.18 Defaulting Lenders

     109   

SECTION 12.19 Confidentiality

     110   

SECTION 12.20 Intercreditor Agreement

     111   

SCHEDULE I - Disclosure Schedule

  

SCHEDULE II - Term Loan Percentages; LIBOR Office; Domestic Office;
Administrative Agent’s Office

  

EXHIBIT A - Form of Note

  

EXHIBIT B - Form of Borrowing Request

  

EXHIBIT C - Form of Continuation/Conversion Notice

  

EXHIBIT D - Form of Lender Assignment Agreement

  

EXHIBIT E - Form of Compliance Certificate

  

EXHIBIT F - Form of Subsidiary Guaranty

  

EXHIBIT G-1 - Form of U.S. Pledge and Security Agreement

  

EXHIBIT G-2 - Form of Canadian Pledge and Security Agreement

  

EXHIBIT H - Form of Intercompany Subordination Agreement

  

EXHIBIT I - Form of Intercreditor Agreement

  

EXHIBIT J-1 - Form of Sponsor Permitted Assignee Assignment Agreement

  

EXHIBIT J-2 - Form of Affiliate Assignment Notice

  

EXHIBIT K - Form of Master Intercompany Note

  

 

-iii-



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

THIS SECOND LIEN CREDIT AGREEMENT, dated as of February 27, 2013 is among MITEL
NETWORKS CORPORATION, a company organized under the laws of Canada
(the “Parent”) (such capitalized term and all other capitalized terms used in
this preamble and the recitals set forth below shall, unless otherwise defined
therein, have the meanings set forth in Section 1.1), MITEL US HOLDINGS, INC., a
Delaware corporation (the “Borrower”), the various financial institutions and
other Persons from time to time parties hereto which extend Commitments to make
Loans to the Borrower (the “Lenders”), WILMINGTON TRUST, NATIONAL ASSOCIATION,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”) and KKR ASSET
MANAGEMENT LLC, as lead arranger and lead bookrunner (in such capacity, the
“Arranger”).

W I T N E S S E T H:

WHEREAS, for purposes of providing for the ongoing working capital needs and
general corporate purposes of the Borrower and its Subsidiaries and to refinance
existing obligations under the Existing Credit Agreements,

(a) the Borrower has requested that the Lenders provide Commitments pursuant to
which Loans will be made in a single Borrowing on the Closing Date to the
Borrower; and

(b) The Borrower and the Parent shall obtain, pursuant to the First Lien Credit
Agreement (as defined below), $240,000,000 in senior secured Indebtedness, of
which $200,000,000 shall be borrowed by the Borrower as term loans under the
First Lien Credit Agreement on the Closing Date;

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to extend the Commitments and make Loans to the Borrower;

NOW, THEREFORE, the parties hereto agree as follows.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

“Additional Commitment Lender” is defined in Section 2.8.

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as a successor Administrative Agent pursuant to Section 11.6.

“Administrative Agent Fee Letter” means that certain fee letter dated as of the
date hereof among the Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire in the form
approved by the Administrative Agent.

“Affected Lender” is defined in Section 4.11.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person (whether
through the ability to exercise voting power, by contract or otherwise).

“Agents” means, collectively, the Administrative Agent and, the Collateral Agent
and the Arranger.

“Agreement” means, on any date, this Second Lien Credit Agreement as originally
in effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/16 of 1%) equal to
the highest of (i) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America, N.A. as its “prime rate,”
(ii) the Federal Funds Rate in effect on such day plus 1/2 of 1% and (iii) the
LIBO Rate for loans having an Interest Period of one month plus 1.00%. Changes
in the rate of interest on that portion of any Loans maintained as Alternate
Base Rate Loans will take effect simultaneously with each change in the
Alternate Base Rate. The Administrative Agent will give notice promptly to the
Borrower and the Lenders of any change in the Alternate Base Rate; provided that
the failure to give such notice shall not affect the Alternate Base Rate in
effect after such change. The “prime rate” is a rate set by Bank of America,
N.A. based upon various factors, including Bank of America, N.A.’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans. Any change in such rate announced by
Bank of America, N.A. shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Alternate Base Rate Loan” means a Loan bearing interest at a floating rate
determined by reference to the Alternate Base Rate.

“Applicable Margin” means, at any time (a) 9.75% for Loans maintained as LIBO
Rate Loans and (b) 8.75% for Loans maintained as Alternate Base Rate Loans.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business;
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

“Arranger” is defined in the preamble.

“Assignee Lender” means an assignee under a Lender Assignment Agreement.

 

2



--------------------------------------------------------------------------------

“Authorized Officer” means, relative to any Obligor, those of its officers,
general partners or managing members (as applicable) whose signatures and
incumbency shall have been certified to the Administrative Agent and the Lenders
pursuant to Section 5.1.1.

“Available Amount” means, as of any date of determination, (x) the cumulative
amount of Excess Cash Flow for all Fiscal Years then ended after the Closing
Date (commencing with the Fiscal Year ending April 30, 2013) for which financial
statements have been delivered as required under Section 7.1.1(b), to the extent
such Excess Cash Flow was not and shall not be required to prepay Loans in
accordance with Section 3.1.1(e) minus (y) the sum of all amounts used on or
prior to such date of determination to (i) make Restricted Payments pursuant to
clause (2) of the proviso to Section 7.2.6 or (ii) prepay Indebtedness pursuant
to the proviso to Section 7.2.8.

“Board of Directors” means, with respect to (i) a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board of directors, (ii) a partnership, the board of directors or
other equivalent governing body of the general partner of the partnership,
(iii) a limited liability company, the board of directors or other equivalent
governing body, and in the absence of same, the manager or board of managers or
the managing member or members (or equivalent) of any controlling committee
thereof, and (iv) any other Person, the board or committee of such Person
serving a function equivalent to that of a board of directors or general
partner.

“Borrower” is defined in the preamble.

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B
hereto.

“Business Day” means

(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
banks are authorized or required to be closed in New York, New York, or Toronto,
Ontario; and

(b) relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, any day which is a Business Day described in clause (a) above and which
is also a day on which dealings in U.S. Dollars are carried on in the London
interbank eurodollar market.

“Canadian Dollar” and “C$” each mean the lawful currency of Canada.

“Canadian Dollar Equivalent” means, at any time, the equivalent amount thereof
in Dollars as determined by the Administrative Agent at such time on the basis
of the Spot Rate for the purchase of Dollars with Canadian Dollars.

 

3



--------------------------------------------------------------------------------

“Canadian Pension Plan” means (a) a “pension plan” or “plan” which is subject to
applicable pension benefits legislation in any jurisdiction of Canada and is
applicable to employees resident in Canada of the Parent or any Canadian
Subsidiary of the Parent, or (b) any pension benefit plan or similar arrangement
applicable to employees reporting to work in Canada of the Parent or any
Canadian Subsidiary of the Parent.

“Canadian Pledge and Security Agreement” means the Pledge and Security Agreement
executed and delivered by the Parent and each Canadian Subsidiary Guarantor,
substantially in the form of Exhibit G 2 hereto, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“Canadian Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of Canada or any jurisdiction thereof.

“Canadian Subsidiary Guarantor” means each Canadian Subsidiary which has
executed and delivered a Subsidiary Guaranty (or a supplement thereto).

“Canadian Welfare Plan” means any medical, health, hospitalization, insurance or
other employee benefit or welfare plan, agreement or arrangement applicable to
employees of the Parent or a Canadian Subsidiary of the Parent, in each case who
report to work in Canada.

“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Parent and its Subsidiaries for fixed or capital assets made
during such period which, in accordance with GAAP, would be classified as
capital expenditures; and (b) Capitalized Lease Liabilities incurred by the
Parent and its Subsidiaries during such period.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Effective Date.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

“Cash Equivalent Investment” means, at any time, any of the following types of
investments, to the extent owned by the Parent or any of its Subsidiaries free
and clear of all Liens (other than Liens created under the Loan Documents or
under the First Lien Loan Documents):

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or Canada (or any agency or political subdivision thereof, to the extent
such obligations are supported by the full faith and credit of the United States
or of Canada) maturing not more than one year after such time;

 

4



--------------------------------------------------------------------------------

(b) commercial paper maturing not more than 180 days from the date of issue,
which is issued by

(i) a corporation (other than an Affiliate of any Obligor) organized under the
laws of Canada or any province or territory thereof or any state of the United
States or of the District of Columbia that has a credit rating of “Prime-1” (or
the equivalent grade) or higher from Moody’s or “A-1” (or the equivalent grade)
or higher from S&P or R-1 high (or the equivalent grade) or higher by DBRS; or

(ii) any Lender (or its holding company) organized under the laws of Canada or
any province or territory thereof or any state of the United States or of the
District of Columbia that has a credit rating of “Prime-1” (or the equivalent
grade) or higher from Moody’s or “A-1” (or the equivalent grade) or higher from
S&P or R-1 high (or the equivalent grade) or higher by DBRS;

(c) any certificate of deposit, time deposit or bankers acceptance, maturing not
more than 180 days after its date of issuance, which is issued by either

(i) any bank, trust company or savings and loan association organized under the
laws of Canada (or any province or territory thereof) or the United States (or
any state thereof) and which has (x) a credit rating of “Prime-1” (or the
equivalent grade) or higher from Moody’s or “A-1” (or the equivalent grade) or
higher from S&P or A (or the equivalent grade) or higher from DBRS and (y) a
combined capital and surplus greater than $750,000,000, or

(ii) any Lender that has (x) a credit rating of “Prime-1” (or the equivalent
grade) or higher from Moody’s or “A-1” (or the equivalent grade) or higher from
S&P or A or higher from DBRS and (y) a combined capital and surplus greater than
$750,000,000;

(d) any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial institution satisfying the criteria set forth in
clause (c)(i) which

(i) is secured by a fully perfected security interest in any obligation of the
type described in clause (a), and

(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial institution
thereunder; or

(e) investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in any money market fund that (i) has
substantially all of its assets invested continuously in investments of the
character, quality and maturity referred to in clauses (a) through (d) above,
(ii) has net assets of not less than $1,000,000,000 and (iii) has the highest
rating obtainable from any of S&P or Moody’s or DBRS.

 

5



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Casualty Event” means the damage or destruction, or any taking under power of
eminent domain or by condemnation, expropriation or similar proceeding, of any
property of any Person or any of its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“CFC Subsidiary” shall mean any direct or indirect Subsidiary of the Borrower or
U.S. Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Control” means

(a) the failure of the Parent at any time to directly or indirectly own
beneficially and of record on a fully diluted basis 100% of the outstanding
Capital Securities of the Borrower (except if the Borrower has been disposed of,
transferred or merged or consolidated with or to another Person in accordance
with the terms of this Agreement), such Capital Securities to be held free and
clear of all Liens (other than Liens granted under a Loan Document or under a
First Lien Loan Document);

(b) any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), excluding the Permitted Holders, shall: (i) become the
ultimate “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of Voting Securities on a fully diluted
basis representing more than 35% of the Voting Securities of the Parent on a
fully diluted basis; and (ii) such person or group shall also become the
ultimate “beneficial owner” directly or indirectly of Voting Securities on a
fully diluted basis representing more than the aggregate of such Voting
Securities of the Parent on a fully diluted basis then held by the Permitted
Holders;

(c) during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (together with
any new directors whose election to such Board or whose nomination for election
by the stockholders of the Parent was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent then in office; or

 

6



--------------------------------------------------------------------------------

(d) the occurrence of any “Change of Control” (or similar term) under (and as
defined in) any document governing Indebtedness that is outstanding in an amount
greater than $20,000,000.

“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
amended, or any rules, regulations, interpretations, guidelines or directives
promulgated thereunder, or (b) the occurrence, after the date of this Agreement,
of any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the date of the initial Loans hereunder.

“Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of the Parent and the Borrower in form and
substance satisfactory to the Administrative Agent.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

“Collateral Agent” is defined in the preamble.

“Commitment” means, relative to any Lender, such Lender’s obligation to make
Loans pursuant to Section 2.1.1 in accordance with its Term Loan Percentage.

“Commitment Amount” means, on any date, $80,000,000.

“Commitment Letter” means the letter dated as of February 6, 2013, regarding,
among other things, the fees for this credit facility.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Parent, substantially in the form of Exhibit E hereto,
together with such changes thereto as the Administrative Agent may from time to
time request for the purpose of monitoring the Parent’s compliance with the
financial covenants contained herein.

“Connection Income Taxes” means with respect to any Secured Party, Taxes that
are (a) imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes and (b) imposed as a result of a present
or former connection between such Secured Party and the jurisdiction imposing
such Tax (other than present or former connections arising solely from such
Secured Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

7



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any applicable period, the sum of (a) Net
Income plus (b) to the extent deducted in determining Net Income, the sum of
(i) income tax expense, (ii) interest expense, (iii) amounts attributable to the
depreciation and amortization of assets, (iv) foreign exchange gains and losses,
(v) extraordinary or unusual cash charges that are non-recurring in an amount
not to exceed during any period of four consecutive Fiscal Quarters 15% of
Consolidated EBITDA for such period (as calculated before giving effect to any
addbacks pursuant to this clause (v) or clause (vii) below) for the applicable
period, (vi) extraordinary or unusual and non-recurring non-cash charges that do
not represent a cash item in the applicable period or any future period,
(vii) with respect to Consolidated EBITDA for the Parent, amounts attributable
to restructuring costs (in an amount not to exceed during any period of four
consecutive Fiscal Quarters 15% of Consolidated EBITDA for such period (as
calculated before giving effect to any addbacks pursuant to clause (v) above or
this clause (vii) for the applicable period), (viii) costs and expenses incurred
in connection with (x) the credit facilities under this Agreement and the First
Lien Credit Agreement and (y) any Permitted Acquisition; provided that, for
purposes of this clause (y), the amount of costs and expenses relating to any
Permitted Acquisition that may be added back to Net Income pursuant to clause
(b)(viii) hereof shall not exceed an amount equal to 10% of the purchase price
for such Permitted Acquisition, (ix) non-cash charges and losses attributable to
stock-based compensation expense, (x) non-cash charges with respect to the
write-down or impairment of goodwill and other intangibles and (xi) without
limiting the foregoing, costs and expenses incurred in connection with
acquisition and disposition activity (whether or not consummated) during the
fiscal quarter ended January 31, 2013, in an aggregate amount not to exceed
$6,500,000; minus (c) to the extent (and only to the extent) included in
determining Net Income, income attributable to the cancellation of Indebtedness
issued by an Obligor (including as a result of a debt exchange); and provided,
further, for all purposes hereunder, “Consolidated EBITDA” for the Fiscal
Quarter ending January 31, 2012 shall be deemed to be $21,400,000, for the
Fiscal Quarter ending April 30, 2012 shall be deemed to be $26,400,000, for the
Fiscal Quarter ending July 31, 2012 shall be deemed to be $12,400,000, and for
the Fiscal Quarter ending October 31, 2012 shall be deemed to be $23,600,000,
subject in each case to any pro forma adjustments pursuant to Section 1.4.

“Consolidated First Lien Debt” means, on any date, in respect of the Parent and
its Subsidiaries on a consolidated basis, that portion of Consolidated Total
Debt that is secured by a Lien on any assets of the Parent or any Subsidiary
which Lien is not expressly contractually subordinated to the Liens securing the
“Obligations” as defined in the First Lien Credit Agreement.

“Consolidated Total Debt” means, on any date, in respect of the Parent and its
Subsidiaries on a consolidated basis, (a) the sum (without duplication) of
(i) the outstanding principal amount of all Indebtedness of the Parent and its
Subsidiaries of the type referred to in clause (a), clause (b) (which in the
case of Letter of Credit Outstandings under and as defined in the First Lien
Credit Agreement, shall exclude obligations of the type described in clause
(a) of the definition of each of “Canadian Letter of Credit Outstandings and
“U.S. Letter of Credit Outstandings” under and as defined in the First Lien
Credit Agreement) and clause (c), in each case of the definition of
“Indebtedness” and any Contingent Liability in respect of any of the foregoing,
plus (ii) to the extent (but only to the extent) not permitted by clause (m) of
Section 7.2.2, Indebtedness of the type described in such clause (m) minus
(b) the unrestricted cash of the Parent and its Subsidiaries as of such date up
to a maximum of $40,000,000; provided that such cash shall not be subject to any
Lien other than a Lien in favor of the Collateral Agent for the benefit of the
Secured Parties and other than Liens permitted under Section 7.2.3(f) and
Section 7.2.3(k).

 

8



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, as at any date of determination, the
excess of

(a) the total assets of the Parent and its Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash, Cash Equivalent Investments and deferred tax assets

over

(b) the total liabilities of the Parent and its Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt and excluding any
outstanding First Lien Revolving Loan (as defined in the First Lien Credit
Facility) and excluding any deferred tax liabilities.

“Consolidated Working Capital Adjustment” means, for any Fiscal Year, the amount
(which may be a negative number) by which Consolidated Working Capital as of the
end of such Fiscal Year exceeds (or is less than) Consolidated Working Capital
as of the beginning of such Fiscal Year.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

“Continuation/Conversion Notice” means a notice of continuation or conversion in
respect of Loans and certificate duly executed by an Authorized Officer of the
Borrower substantially in the form of Exhibit C hereto.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Parent, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“Controlled Investment Affiliate” means, with respect to the Sponsor, any other
person that (i) is organized primarily for the purpose of making equity or debt
investments in one or more Persons and (ii) is directly or indirectly Controlled
by the Sponsor; provided that “Controlled Investment Affiliate” shall exclude
any portfolio company of the Sponsor.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form attached as an Exhibit to
the U.S. Pledge and Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

 

9



--------------------------------------------------------------------------------

“Core Intellectual Property Assets” means those Intellectual Property Assets
that are material to and used by the Parent or its Subsidiaries in the business
of providing business communications and collaboration software and services.

“DBRS” means DBRS Limited.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other domestic or foreign liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, arrangement
(including under any relevant incorporating statute) rearrangement,
receivership, insolvency, reorganization, judicial management, administration or
relief of debtors or similar debtor relief laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Defaulting Lender” means, subject to Section 12.18.2, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, curator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation, the Canada Deposit Insurance Corporation or any other state or
federal regulatory authority acting in the same or any similar capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or Canada or from the
enforcement of judgments

 

10



--------------------------------------------------------------------------------

or writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 12.18.2) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.

“Default Rate” shall have the meaning provided in Section 3.2.2.

“Discharge of First Lien Obligations” shall have the meaning provided in the
Intercreditor Agreement.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrower with the written consent of the
Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution, disposition or other conveyance (including by way of
merger) of, or the granting of options, warrants or other rights to, any of the
Parent’s or its Subsidiaries’ assets (including the sale transfer or other
conveyance of accounts receivable but excluding the sale or issuance of Capital
Securities of the Parent) to any other Person (other than to another Obligor) in
a single transaction or series of transactions but excluding sales of inventory
in the ordinary course of business.

“Disqualified Capital Stock” shall mean any Capital Security which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is one year after the Stated Maturity Date
with respect to the Loans, (b) is convertible into or exchangeable or
exercisable (unless at the sole option of the issuer thereof) for (i) debt
securities or other indebtedness or (ii) any Capital Securities referred to in
clause (a) above, in each case at any time on or prior to the date that is one
year after the Stated Maturity Date with respect to the Loans, or (c) contains
any repurchase or payment obligation which may come into effect prior to the
date that is one year after the Stated Maturity Date with respect to the Loans.

“Disqualified Lenders” shall mean those operating companies that are engaged in
the business of the Parent or the Borrower as described in the most recent 10-K
of the Parent as their primary business that are set forth on Item 1.01 of the
Disclosure Schedule and those additional companies with such business as their
primary business that the Borrower may designate from time to time.

“ECF Percentage” means, if on the last day of the applicable Fiscal Year, the
Leverage Ratio is (a) greater than or equal to 2.25:1.00, 75%, (b) less than
2.25:1.00 but greater than 1.75:1.00, 50%, (c) less than or equal to 1.75:1.00
but greater than 1.25:1.00, 25% and (d) less than or equal to 1.25:1.00, 0%.

 

11



--------------------------------------------------------------------------------

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 12.8.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than a natural Person, any
Obligor, any Affiliate of any Obligor or any other Person taking direction from,
or working in concert with, any Obligor or any of the Obligor’s Affiliates).

“Environmental Laws” means all applicable federal, state, provincial,
territorial, foreign or local statutes, laws, ordinances, codes, rules,
regulations and guidelines (including consent decrees and administrative orders)
relating to public health and safety, natural resources or protection of the
environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“Event of Default” is defined in Section 8.1.

“Excess Cash Flow” means, for any Fiscal Year, the excess (if any), of

(a) Consolidated EBITDA for such Fiscal Year;

over

(b) the sum (for such Fiscal Year) of (i) Interest Expense actually paid in cash
by the Parent and its Subsidiaries, (ii) scheduled principal repayments, to the
extent actually made, of capitalized leases and of Loans pursuant to clause
(b) of Section 3.1.1 and term loans pursuant to clause (c) of Section 3.1.1 of
the First Lien Credit Agreement (in each case exclusive of repayments made from
a refinancing of any portion of such Indebtedness, or pursuant to Section 3.1.1,
or made, directly or indirectly, in connection with a cancellation of
Indebtedness of any Obligor, including as a result of any exchange or
cancellation of such Indebtedness by such Obligor or any of its Affiliates),
(iii) all income Taxes actually paid in cash by the Parent and its Subsidiaries,
(iv) Capital Expenditures made in cash (exclusive of Capital Expenditures
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds
or other proceeds which are not included in Consolidated EBITDA), (v) without
limiting clause (ii) above, other voluntary prepayments of Indebtedness
(exclusive of any prepayments of revolving Indebtedness unless a corresponding
reduction is made to the commitments with respect thereto), (vi) permitted
Investments made during such Fiscal Year, (vii) the cash portion of any
consideration and related fees and expenses actually paid in connection with a
Permitted Acquisition; (viii) the Consolidated Working Capital Adjustment for
such Fiscal Year; and (ix) all cash charges to the extent added back to Net
Income pursuant to clauses (iv), (v), (vii), (viii) and (ix) of the definition
of “Consolidated EBITDA” for purposes of determining Consolidated EBITDA for
such Fiscal Year.

 

12



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Exemption Certificate” is defined in clause (f) of Section 4.6.

“Existing Credit Agreements” means, collectively, (i) that certain First Lien
Credit Agreement dated as of August 16, 2007 among Mitel Networks Corporation,
Mitel Networks, Inc., Mitel US Holdings, Inc., Arsenal Acquisition Corporation,
Morgan Stanley Senior Funding (Nova Scotia) Co., as Canadian Administrative
Agent, Wilmington Trust FSB, as U.S. Administrative Agent, and the various
financial institutions party thereto from time to time and (ii) that certain
Second Lien Credit Agreement dated as of August 16, 2007 among Mitel Networks
Corporation, Mitel US Holdings, Inc., Morgan Stanley Senior Funding, Inc. as
Administrative Agent, and the various financial institutions party thereto from
time to time, in each case as amended, restated, supplemented or modified from
time to time.

“Existing Maturity Date” is defined in Section 2.8.1.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; or

(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Filing Agent” is defined in Section 5.1.11.

“Filing Statements” is defined in Section 5.1.11.

“First Lien Agent” is defined in the definition of “First Lien Credit
Agreement.”

“First Lien Collateral Agent “means the “Collateral Agent” pursuant to and as
defined in, the First Lien Loan Documents, and any successor thereto.

 

13



--------------------------------------------------------------------------------

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
the date hereof, among the Parent, the Borrower, the various financial
institutions from time to time party thereto as lenders and Bank of America,
N.A., as administrative agent and collateral agent (in such capacity, together
with its permitted successors and assigns, the “First Lien Agent”), as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with this Agreement and the Intercreditor Agreement.

“First Lien Debt” means Indebtedness under the First Lien Loan Documents and any
other Indebtedness secured by a Lien which is not expressly contractually
subordinated to the Liens securing the Obligations.

“First Lien Leverage Ratio” means, as of the last day of any Fiscal Quarter of
the Parent and its Subsidiaries, the ratio of

(a) Consolidated First Lien Debt outstanding on the last day of such Fiscal
Quarter

to

(b) Consolidated EBITDA computed for the period consisting of such Fiscal
Quarter and each of the three immediately preceding Fiscal Quarters.

“First Lien Loan Documents” means the “Loan Documents” as defined in the First
Lien Credit Agreement.

“First Lien Loans” means the “Loans” as defined in the First Lien Credit
Agreement.

“First Lien Term Loans” means the “Term Loans” as defined in the First Lien
Credit Agreement.

“First-Tier CFC Subsidiary” shall mean any CFC Subsidiary that is owned either
(i) directly by the Borrower or a U.S. Subsidiary, or (ii) indirectly by the
Borrower or a U.S. Subsidiary through one or more intermediate entities, each of
which is a U.S. person within the meaning of Section 7701(a)(30) of the Code or
a disregarded entity under the Code.

“Fiscal Quarter” means a quarter ending on the last day of April, July, October
or January.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
April 30; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2013 Fiscal Year”) refer to the Fiscal Year ending on
April 30 of such calendar year.

“Foreign Pledge Agreement” means any supplemental pledge agreement governed by
the laws of a jurisdiction other than the United States or any state thereof
executed and delivered by the Parent or any of its Subsidiaries pursuant to the
terms of this Agreement, in form and substance satisfactory to the
Administrative Agent, as may be necessary or desirable under the laws of
organization or incorporation of a Subsidiary to further protect or perfect the
Lien on and security interest in any Collateral (as defined in a Security
Agreement).

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

 

14



--------------------------------------------------------------------------------

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Governmental Authority” means the government of the United States, Canada, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantor” means, collectively, the Parent, each Subsidiary Guarantor and each
other party that has guaranteed the Obligations.

“Guaranty” means, as the context may require, the Parent Guaranty, the
Subsidiary Guaranty and/or any other guarantee delivered by a Guarantor.

“Hazardous Material” means

(a) any “hazardous substance”, as defined by CERCLA;

(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended; or

(c) any pollutant or contaminant or hazardous, dangerous, regulated or toxic
chemical, material or substance (including any petroleum product or by-product)
within the meaning of, or subject to, any applicable federal, state, provincial,
territorial, foreign or local law, regulation, ordinance or requirement
(including consent decrees and administrative orders) relating to or imposing
liability, obligations or standards of conduct relating to public health and
safety, natural resources or protection of the environment, all as amended.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“Immaterial Subsidiary” means any Subsidiary that, when considered in the
aggregate with all subsidiaries that are not at such time Guarantors, would not
cause (i) the aggregate Consolidated EBITDA of the non-Guarantor Subsidiaries
plus, without duplication, such Subsidiary, to exceed 5% of the Consolidated
EBITDA of the Parent and its Subsidiaries, (ii) the aggregate assets of the
non-Guarantor Subsidiaries (excluding intercompany balances) plus, without
duplication, such Subsidiary, to exceed 5% of the assets of the Parent and its
Subsidiaries on a consolidated basis or (iii) the aggregate gross revenue of the
non-Guarantor Subsidiaries plus, without duplication, such Subsidiary, to exceed
5% of the gross revenue of the Parent and its Subsidiaries on a consolidated
basis.

 

15



--------------------------------------------------------------------------------

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Parent

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in Default.

“including” and “include” means “including without limitation”.

“Incremental Facilities” is defined in Section 2.7.

“Incremental Loans” means any Loans made in respect of any Incremental
Commitments that shall have been added pursuant to Section 2.7.

“Incremental Commitment” is defined in Section 2.7.

“Indebtedness” of any Person means:

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person;

(d) net Hedging Obligations of such Person;

(e) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts and other current liabilities incurred in the
ordinary course of business which are not overdue for a period of more than 120
days or, if overdue for more than 120 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

16



--------------------------------------------------------------------------------

(f) obligations arising under Synthetic Leases; and

(g) all Contingent Liabilities of such Person in respect of any of the
foregoing.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 12.4.

“Indemnified Parties” is defined in Section 12.4.

“Intellectual Property Assets” means, collectively and without duplication, the
“Intellectual Property Collateral” (as defined in the U.S. Pledge and Security
Agreement), and any similar term as defined in the Canadian Pledge and Security
Agreement and in the U.K. Security Agreement, and shall include terms of similar
meaning referring to the intellectual property of the Obligors in any other
Security Agreement.

“Interco Subordination Agreement” means a Subordination Agreement, in
substantially the form of Exhibit H to this Agreement (as such Subordination
Agreement may be amended, endorsed or otherwise modified from time to time).

“Intercreditor Agreement” means the Intercreditor Agreement, dated the date
hereof and substantially in the form of Exhibit I hereto, executed and delivered
by the Obligors, the Administrative Agent, the Collateral Agent and the First
Lien Agent, pursuant to the terms of this Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“Interest Expense” means, for any applicable period, the aggregate interest
expense (both accrued and paid and net of interest income paid during such
period to the Parent and its Subsidiaries) of the Parent and its Subsidiaries
for such applicable period, including the portion of any payments made in
respect of Capitalized Lease Liabilities allocable to interest expense.

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Sections 2.3 or 2.4 and shall
end on (but exclude) the day which numerically corresponds to such date one,
two, three, six, or, if agreed to by each Lender, any other period that is
twelve months or less thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), in any case as the
Borrower may select in its relevant notice pursuant to Sections 2.3 or 2.4;
provided, that,

(i) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than seven
different dates;

(ii) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and

(iii) no Interest Period for any Loan may end later than the Stated Maturity
Date for such Loan.

 

17



--------------------------------------------------------------------------------

“Investment” means, relative to any Person,

(a) any loan, advance or extension of credit made by such Person to any other
Person, including the purchase by such Person of any bonds, notes, debentures or
other debt securities of any other Person;

(b) Contingent Liabilities in respect of any other Person; and

(c) any Capital Securities held by such Person in any other Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon actually received in
cash and shall, if made by the transfer or exchange of property other than cash,
be deemed to have been made in an original principal or capital amount equal to
the fair market value of such property at the time of such Investment.

“Judgment Currency” is defined in Section 12.16.

“Lease Purchaser” means any Person in the business of purchasing or otherwise
securitizing revenue streams from lease transactions including those entities
listed in Item 1.02 of the Disclosure Schedule.

“Lease Purchase Transaction” means (a) the sale and assignment by the Parent or
any of its Subsidiaries to a Lease Purchaser of all or a portion of such
Person’s right, title and interest in and to a lease, installment sale contract
or other chattel paper and the schedules, addendums and amendments thereto
arising from the leasing by such Person of telecommunications or related
equipment or support products (or, to the extent recharacterized as a financing,
all Indebtedness secured by a first priority perfected security interest in such
right, title and interest, each a “Purchased Lease”), including all payments to
become due thereunder and all guaranties and collateral pertaining thereto,
(b) the granting of (or assignment of) a first priority perfected security
interest in the Purchased Leases, all telecommunications and other equipment
subject to or covered by the Purchased Leases, together with all replacements
and substitutions of the foregoing and all attachments, accessories, accessions,
parts and components thereto, and any lock –box account into which payments are
made in connection with the Purchased Leases, whether now or are hereafter
acquired, and all proceeds thereof (including insurance proceeds) (the
“Purchased Lease Collateral”) and (c) where applicable, the assignment of all
residual rights in such equipment and the proceeds therefrom (“Residual
Positions”), in each case for the foregoing clauses (a) through (c) on terms and
conditions generally consistent with the past practice of the Borrower and its
Subsidiaries as of the Closing Date and without any material change to the
Borrower or the applicable Subsidiary’s liabilities thereunder.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

 

18



--------------------------------------------------------------------------------

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent or any Lender or any of
such Person’s Affiliates, shareholders, directors, officers, employees, and
agents in connection with or arising from:

(a) any Hazardous Material on, in, under or affecting any portion of any
property of the Parent or any of its Subsidiaries, the groundwater thereunder,
or any surrounding areas thereof to the extent caused by Releases from the
Parent’s or any of its Subsidiaries’ currently or formerly owned or operated
properties or any of their respective predecessors’ properties;

(b) any inaccuracy or breach of any representation or warranty contained in
Section 6.12 (without regard to “knowledge” or “materiality” qualifications or
exceptions contained in such representations or warranties);

(c) any actual or alleged violation or liability of the Parent or any of its
Subsidiaries pursuant to any Environmental Laws; or

(d) the imposition of any Lien relating to the violation of any Environmental
Law or the release or threatened release of Hazardous Material in connection
with any property owned or operated by the Parent or any of its Subsidiaries.

“Leverage Ratio” means, as of the last day of any Fiscal Quarter of the Parent
and its Subsidiaries, the ratio of

(a) Consolidated Total Debt outstanding on the last day of such Fiscal Quarter

to

(b) Consolidated EBITDA computed for the period consisting of such Fiscal
Quarter and each of the three immediately preceding Fiscal Quarters.

“LIBO Rate” means, relative to any Interest Period for Loans maintained as LIBO
Rate Loans, the rate of interest equal to (i) the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by Bank
of America, N.A. from time to time) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by Bank of America, N.A.
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBO
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by Bank of America N.A.’s London Branch

 

19



--------------------------------------------------------------------------------

to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, provided that, notwithstanding this
paragraph (b), with respect to Loans maintained as LIBO Rate Loans, the LIBO
Rate shall not at any time be less than 1.25%.

“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made, continued
or maintained as, or converted into, a LIBO Rate Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%)
determined pursuant to the following formula:

 

LIBO Rate    =   

LIBO Rate

(Reserve Adjusted)       1.00 - LIBOR Reserve Percentage

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Administrative Agent on the basis of the LIBOR Reserve
Percentage in effect two Business Days before the first day of such Interest
Period.

“LIBOR Office” means the office of a Lender designated as its “LIBOR Office” on
Schedule II hereto or in a Lender Assignment Agreement, or such other office
designated from time to time by notice from such Lender to the Parent and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the LIBO Rate Loans of such Lender.

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of or including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, to secure payment of a debt or performance of an
obligation.

“Loans” is defined in Section 2.1.1.

“Loan Documents” means, collectively, this Agreement, the Administrative Agent
Fee Letter, the Notes, each Secured Cash Management Agreement, each Rate
Protection Agreement, each Guaranty, each Security Agreement, each other
agreement pursuant to which the Collateral Agent is granted a Lien to secure the
Obligations, the Intercreditor Agreement and each other agreement, certificate,
document or instrument delivered in connection with any Loan Document, whether
or not specifically mentioned herein or therein.

 

20



--------------------------------------------------------------------------------

“Loan Party” means the Borrower and each Guarantor.

“Master Intercompany Note” shall mean that certain Master Intercompany Note
dated as of the date hereof substantially in the form of Exhibit K hereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Parent and its Subsidiaries taken as a whole; (b) the rights and remedies of any
Secured Party under any Loan Document; or (c) the ability of any Obligor (other
than any Immaterial Subsidiary) to perform its Obligations under any Loan
Document.

“Material Contract” means a contract to which an Obligor is a party the
termination of which would have or would reasonably be expected to have a
material adverse effect on the business, condition (financial or otherwise),
operations, performance or properties of the Parent and its Subsidiaries taken
as a whole.

“Material Subsidiary” means at any date, each Subsidiary of the Parent which is
not an Immaterial Subsidiary.

“Material Transaction” means any transaction or series or group of related
transactions that, when taken as a whole, results in either (a) a Change in
Control or (b) the acquisition (by merger, amalgamation or otherwise) by the
Parent, directly or indirectly, of any business or assets for aggregate
consideration in excess of $100,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Morgan Stanley” means Morgan Stanley Senior Funding Inc. and its affiliates.

“Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA with respect to which the Borrower or any member of
the Controlled Group has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Net Casualty Proceeds” means the amount of any insurance proceeds or
condemnation, expropriation or similar awards received by the Parent or any of
its Subsidiaries in connection with any Casualty Event in excess of $500,000,
individually or in the aggregate over the course of a Fiscal Year (net of taxes
paid with respect thereto and all reasonable and customary collection expenses
thereof, including any legal or other professional fees), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
under the First Lien Credit Agreement or any other creditor which holds a first
priority Lien permitted by clause (d) of Section 7.2.3 on the property which is
the subject of such Casualty Event.

 

21



--------------------------------------------------------------------------------

“Net Debt Proceeds” means, with respect to the incurrence, sale or issuance by
the Parent or any of its Subsidiaries of any Indebtedness after the Closing Date
which is not expressly permitted by Section 7.2.2, the excess of:

(i) the gross cash proceeds actually received by such Person from such
incurrence, sale or issuance, over

(ii) all reasonable and customary arranging or underwriting fees and
commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other
reasonable and customary closing costs and expenses, in each case, actually
incurred, paid or payable in connection with such incurrence, sale or issuance
other than any such fees, commissions, disbursements, costs or expenses paid to
Affiliates of such Person in connection therewith.

“Net Disposition Proceeds” means the gross cash proceeds received by the Parent
or any of its Subsidiaries from any Disposition (other than proceeds received in
respect of any Disposition of personal property (other than Capital Securities)
in an amount less than $50,000), any cash payment received in respect of
promissory notes or other non-cash consideration delivered to the Parent or any
of its Subsidiaries in respect thereof and any cash reserve adjustment in
respect of the sale price of an asset established in accordance with GAAP, minus
the sum of (i) all reasonable and customary legal, investment banking, brokerage
and accounting and other professional fees, sales commissions and disbursements
and other reasonable and customary closing costs and fees and expenses, in each
case, incurred, paid or payable in connection with such Disposition other than
any such fees, commissions, disbursements, cost or expenses paid to Affiliates
of such person in connection therewith, (ii) all taxes actually paid or
estimated by the Parent to be payable in cash within the next 12 months in
connection with such Disposition, and (iii) payments made by the Parent or any
of its Subsidiaries to retire Indebtedness (other than the Loans) that is
secured by the property or assets Disposed of where payment of such Indebtedness
is required in connection with such Disposition; provided that, the amount of
estimated taxes pursuant to clause (ii) in excess of the amount of taxes
actually required to be paid in cash in respect of such Disposition within such
12 month period shall constitute Net Disposition Proceeds.

“Net Income” means, in respect of the Parent for any applicable period of time,
the aggregate of all amounts (exclusive of all amounts in respect of any
extraordinary gains or extraordinary losses) which would be included as net
income on the consolidated financial statements of the Parent and its
Subsidiaries for such period in accordance with GAAP.

“Non-Affected Replacement Lender” is defined in Section 4.11.

“Non-Consenting Lender” is defined in Section 4.11.

“Non-Core Intellectual Property Assets” means those Intellectual Property Assets
that are not Core Intellectual Property Assets.

“Non-Excluded Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation of a Loan Party under any Loan Document
to a Secured Party other than (A) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case
imposed as a result of such Secured Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (B) Connection Income Taxes, (C) any U.S. federal
withholding Taxes imposed under FATCA or (D) without duplication, any interest,
penalties or similar liabilities with respect to items described in (A) through
(C) above.

 

22



--------------------------------------------------------------------------------

“Non-Extending Lender” is defined in Section 2.8.

“Non-U.S. Secured Party” means any Secured Party that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.

“Note” means a promissory note payable to any Lender, substantially in the form
of Exhibit A hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing Indebtedness hereunder of the
Borrower to such Lender resulting from outstanding Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.

“Notice Date” is defined in Section 2.8.

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Parent, the Borrower and each other
Obligor arising under or in connection with a Loan Document (excluding with
respect to any Guarantor, Excluded Swap Obligations with respect to such
Guarantor), including the principal of and premium, if any, and interest
(including interest accruing during the pendency of any proceeding of the type
described in Section 8.1.9, whether or not allowed in such proceeding) on the
Loans and on the other obligations under the Loan Documents.

“Obligor” means, as the context may require, the Parent, the Borrower and each
other Person (other than (i) a Secured Party and (ii) in the case of the
Intercreditor Agreement, the First Lien Agent and the Control Agent (as defined
in the Intercreditor Agreement)) obligated under any Loan Document.

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement and all shareholder agreements, voting trusts and similar arrangements
applicable to any of such Obligor’s Capital Securities.

“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.

“Parent” is defined in the preamble.

“Parent Guaranty” means the Parent Guaranty set forth in Article X hereof.

“Participant” is defined in clause (a) of Section 12.10.4.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form attached as an Exhibit to the
U.S. Pledge and Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

 

23



--------------------------------------------------------------------------------

“PATRIOT Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“PATRIOT Act Disclosures” means all documentation and other information which
the Administrative Agent or any Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

“Payment Currency” is defined in Section 12.16.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Parent or any Subsidiary from
any Person of all of the Capital Securities of another Person of substantially
all of the assets of another Person or of the assets constituting one or more
business units or lines of business of another Person in which the following
conditions are satisfied:

(i) immediately before and after giving effect to such acquisition no Event of
Default shall have occurred and be continuing or would result therefrom
(including under Section 7.1.8 and Section 7.2.1);

(ii) the Parent shall have delivered to the Administrative Agent a Compliance
Certificate for the period of four full Fiscal Quarters immediately preceding
such acquisition (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) evidencing that after giving pro forma
effect to the consummation of such acquisition, the Leverage Ratio shall be less
than or equal to 0.25x lower than the then applicable Leverage Ratio required to
be maintained pursuant to Section 7.2.4;

(iii) the board of directors of such other Person shall have approved such
transaction; and

(iv) the Person to be (or the assets of which is to be) so purchased or
otherwise acquired shall not be engaged in any business activity except those
business activities that are permitted under Section 7.2.1(a).

“Permitted Holders” means, collectively, the Sponsor, Morgan Stanley, Sir
Terence Matthews and his heirs and companies controlled by Sir Terence Matthews
and his heirs.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in clause (n) of Section 7.1.1.

 

24



--------------------------------------------------------------------------------

“PPSA” means the Personal Property Security Act, as in effect from time to time
in Ontario, Alberta, Saskatchewan, Manitoba, British Columbia, Northwest
Territories and Nova Scotia and similar legislation in any other province of
Canada where collateral is located.

“Prepayment Premium Grid” is defined in Section 3.1.1(a).

“Pro Forma Basis” means a calculation in accordance with the second paragraph of
Section 1.4.

“Process Agent” is defined in Section 12.13.

“Purchased Lease Collateral” is defined in the definition of “Lease Purchase
Transaction”.

“Purchased Lease Cap Reference Amount” has the same meaning specified in
Section 7.2.2(m).

“Purchased Leases” is defined in the definition of “Lease Purchase Transaction.”

“Purchase Price” means, with respect to a Purchased Lease, the present value
(calculated as the discount rate applicable to the relevant Lease Purchase
Transaction) of the aggregate payments due or to become due under such Purchased
Lease.

“Qualified Capital Securities” means Capital Securities which are common equity
or preferred equity that does not constitute Disqualified Equity Interests.

“Quarterly Payment Date” means the last day of April, July, October and January,
or, if any such day is not a Business Day, the next succeeding Business Day.

“Rate Protection Agreement” means, collectively, any interest rate swap, cap,
collar or similar agreement entered into by the Parent or any of its
Subsidiaries under which the counterparty of such agreement is (or at the time
such agreement was entered into, was) a Lender or an Affiliate of a Lender.

“Register” is defined in Section 2.6.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring , emitting, emptying,
spraying, inoculating, depositing, seeping, throwing, placing, exhausting,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers, and
other closed receptacles containing any Hazardous Material).

“Replacement Notice” is defined in Section 4.11.

 

25



--------------------------------------------------------------------------------

“Repurchase Price” means, with respect to a Purchased Lease, (x) the present
value (calculated at the same discount rate as the discount rate used to
calculate the purchase price to be paid when such Purchased Lease was sold to
the relevant Lease Purchaser) of the aggregate payments due or to become due
under such Purchased Lease and (y) the scheduled adjustment amount applicable to
the period during which such Repurchase Price is being calculated (which
scheduled adjustment amount shall not exceed 5% of the amount referred to in
clause (x).

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount.

“Reset Date” means the date of delivery of the Compliance Certificate (pursuant
to clause (c) of Section 7.1.1) in respect of the second full Fiscal Quarter
ended after the Closing Date.

“Residual Positions” is defined in the definition of “Lease Purchase
Transaction.”

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Qualified Capital Securities of the Parent or
any Subsidiary) on, or the making of any payment or distribution on account of
(including for the repurchase of), or setting apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any class of Capital Securities of the Parent or any
Subsidiary or any warrants, options or other right or obligation to purchase or
acquire any such Capital Securities, whether now or hereafter outstanding, or
(ii) the making of any other payment distribution in respect of such Capital
Securities, in each case either directly or indirectly, whether in cash,
property or obligations of the Parent or any Subsidiary or otherwise.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Sanctions” is defined in Section 6.20.1.

“SEC” means the Securities and Exchange Commission.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Obligor and any Cash Management Bank.

“Secured Parties” means, collectively, the Lenders, the Collateral Agent, the
Administrative Agent, each counterparty to a Rate Protection Agreement that is
(or at the time such Rate Protection Agreement was entered into, was) a Lender
or an Affiliate thereof and (in each case), each of their respective successors,
transferees and assigns.

“Security Agreement” means, as the context may require, the U.S. Pledge and
Security Agreement, the Canadian Pledge and Security Agreement, the U.K.
Security Agreement, the Trademark Security Agreement, the Copyright Security
Agreement, the Patent Security Agreement and each Foreign Pledge Agreement, in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

26



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date:

(a) the fair value of the property of such Person and its Subsidiaries on a
consolidated basis is greater than the total amount of liabilities, including
contingent liabilities, of such Person and its Subsidiaries on a consolidated
basis;

(b) the present fair salable value of the assets of such Person and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries on a
consolidated basis on its debts as they become absolute and matured;

(c) such Person does not intend to, and does not believe that it or its
Subsidiaries will, incur debts or liabilities beyond the ability of such Person
and its Subsidiaries to pay as such debts and liabilities mature; and

(d) such Person and its Subsidiaries on a consolidated basis is not engaged in
business or a transaction, and such Person and its Subsidiaries on a
consolidated basis is not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital. The amount of Contingent
Liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.

“Specified Disposition” means the sale of some or all of the assets in the
Parent’s or its Subsidiaries’ DataNet CommSource division for consideration
which may be in the aggregate amount of up to $20,000,000 consisting of cash or
vendor take-back promissory notes.

“Specified Equity Contribution” is defined in clause (b) of Section 7.2.4.

“Sponsor” means Francisco Partners II, L.P. and Controlled Investment
Affiliates.

“Sponsor Permitted Assignee Assignment Agreement” is defined in
Section 12.10.2(f)(i)(C).

“Sponsor Permitted Assignees” is defined in Section 12.10.2(f)(i).

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

“Stated Maturity Date” means

(a) February 27, 2020; and

(b) with respect to any Loans, such later date as may be applicable pursuant to
Section 2.8.

 

27



--------------------------------------------------------------------------------

“STM Investment Affiliate” means, with respect to Sir Terrence Matthews, any
other person that (i) is organized primarily for the purpose of making equity or
debt investments in one or more Persons and (ii) is directly or indirectly
Controlled by Sir Terrence Matthews; provided that “STM Investment Affiliate”
shall exclude any operating company that is directly or indirectly Controlled by
Sir Terrence Matthews.

“Subordinated Debt” means unsecured Indebtedness of the Parent or any of its
Subsidiaries which is (i) owed to a Person other than an Obligor and
(ii) subordinated in right of payment to the Obligations pursuant to
documentation containing redemption and other prepayment events, maturities,
amortization schedules, covenants, events of default, remedies, acceleration
rights, subordination provisions and other material terms reasonably
satisfactory to the Required Lenders.

“Subordinated Debt Documents” means, collectively, the loan agreements,
indentures, note purchase agreements, promissory notes, guarantees, and other
instruments and agreements evidencing the terms of Subordinated Debt, as
amended, supplemented, amended and restated or otherwise modified in accordance
with Section 7.2.12.

“Subordination Provisions” is defined in Section 8.1.11.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Parent.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered to
the Administrative Agent a Guaranty (including by means of a delivery of a
supplement thereto).

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
each Canadian Subsidiary, each U.S. Subsidiary and each U.K. Subsidiary pursuant
to the terms of this Agreement, substantially in the form of Exhibit F hereto,
as amended, supplemented, amended and restated or otherwise modified from time
to time.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more swap contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such swap contracts, (a) for any date on or after the date
such swap contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such swap contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such swap contracts (which may include a Lender or any Affiliate of a
Lender).

 

28



--------------------------------------------------------------------------------

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP; and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.

“Term Loan Percentage” means, relative to any Lender, the applicable percentage
relating to Loans set forth opposite its name on Schedule II hereto under the
Commitment column or set forth in a Lender Assignment Agreement under the
Commitment column, as such percentage may be adjusted from time to time pursuant
to Lender Assignment Agreements executed by such Lender and its Assignee Lender
and delivered pursuant to Section 12.10.2(d).

“Termination Date” means the date on which all Obligations have been paid in
full in cash and all Commitments shall have terminated, other than Cash
Management Agreements and Rate Protection Agreements which do not terminate upon
the repayment of the Loans and those obligations which by the terms of the Loan
Documents are intended to survive the repayment of the Loans.

“Three Largest Lease Cap Amount” has the meaning specified in Section 7.2.2(m).

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans and the unfunded
amount of the Commitments that are outstanding and have not been terminated as
of such date.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form attached as an Exhibit to
the U.S. Pledge and Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as an Alternate Base Rate Loan or a LIBO Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

 

29



--------------------------------------------------------------------------------

“U.K. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United Kingdom.

“U.K. Subsidiary Guarantor” means each U.K. Subsidiary which has executed and
delivered the Subsidiary Guaranty (or a supplement thereto).

“U.K. Security Agreement” means the Debenture executed and delivered by each
U.K. Subsidiary Guarantor, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Dollar”, “Dollar” and “$” each mean lawful currency of the United States.

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect in any amount
denominated in Canadian Dollars, the equivalent amount thereof in U.S. Dollars
as determined by the Administrative Agent at such time on the basis of the Spot
Rate for the purchase of Dollars with Canadian Dollars.

“U.S. Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Parent or the Borrower or any member of the Controlled Group sponsors or
contributes or has done so within the preceding five years, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA;
provided that Canadian Pension Plans shall be excluded from the definition of
“U.S. Pension Plan”.

“U.S. Person” means any person that is a “United States person”, as defined
under Section 7701(a)(30) of the Code.

“U.S. Pledge and Security Agreement” means the Pledge and Security Agreement
executed and delivered by the Borrower and each Subsidiary Guarantor from time
to time party thereto, substantially in the form of Exhibit G-1 hereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.

“U.S. Subsidiary Guarantor” means each U.S. Subsidiary which has executed and
delivered the U.S. Subsidiary Guaranty (or a supplement thereto).

“U.S. Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA; provided that Canadian Welfare Plans shall be excluded
from the definition of U.S. Welfare Plans.

 

30



--------------------------------------------------------------------------------

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Parent.

SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

SECTION 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article or Section are references to such Article or Section of
such Loan Document, and references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

SECTION 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including the
determination of the Leverage Ratio (including with respect to Section 7.2.4)
and the definitions used in such calculations) shall be made, in accordance with
those U.S. generally accepted accounting principles (“GAAP”) applied in the
preparation of the financial statements delivered to the Administrative Agent
prior to the Closing Date. Unless otherwise expressly provided, all financial
covenants and defined financial terms shall be computed on a consolidated basis
for the Parent and its Subsidiaries, in each case without duplication. For the
purposes of determining any threshold amount forming any part of any
representation or warranty, covenant or Event of Default, all relevant amounts
denominated in Canadian Dollars shall be calculated, as of such time of
determination, at the U.S. Dollar Equivalent thereof. Each U.S. Dollar
Equivalent of any amounts denominated in Canadian Dollars shall constitute prima
facie evidence thereof.

As of any date of determination, for purposes of determining the Leverage Ratio
(and any financial calculations required to be made or included within such
ratios, or required for purposes of preparing any Compliance Certificate to be
delivered pursuant to the definition of “Permitted Acquisition”), the
calculation of such ratios and other financial calculations shall include or
exclude, as the case may be, the effect of any assets or businesses that have
been acquired or Disposed of by the Parent or any of its Subsidiaries pursuant
to the terms hereof (including through mergers or consolidations) and
Indebtedness incurred or permanently repaid as of such date of determination, as
determined by the Parent on a pro forma basis in accordance with GAAP, which
determination (i) in the case of acquisitions and Dispositions, may include
factually supportable one-time adjustments or reductions in costs, if any,
reasonably projected to be directly attributable to any such permitted
Disposition or Permitted Acquisition, as the case may be, in an amount not to
exceed 15% of Consolidated EBITDA for the applicable four Fiscal Quarter period
as determined on such pro forma basis before giving effect to any such cash
charges or to any addbacks

 

31



--------------------------------------------------------------------------------

of the types specified in clauses (v), (vii) and (ix) of the definition of
Consolidated EBITDA and in each case either (A) calculated in accordance with
Regulation S-X of the Securities Act of 1933, as amended from time to time, and
any successor statute, for the period of four Fiscal Quarters ended on or
immediately prior to the date of determination of any such ratios (without
giving effect to any cost-savings or adjustments relating to synergies resulting
from a Permitted Acquisition except as permitted by Regulation S-X of the
Securities Act of 1933 or otherwise as the Administrative Agent shall otherwise
agree) or (B) (1) determined in good faith by (I) the Board of Directors of such
Person or the Parent, if such Board of Directors is otherwise approving such
transaction (and certified as such by an Authorized Officer of such Person or
the Parent in a certificate delivered to the Administrative Agent), or (II) in
each other case, the chief financial officer of the Parent, (2) substantially
likely to be achieved, (3) giving effect to events that are (x) directly
attributable to such transaction and initiated or expected to be initiated
within twelve months following such event and (y) expected to have a continuing
impact on the Parent or any of its Subsidiaries during the twelve month period
following such event and (ii) shall be made giving effect to any such Permitted
Acquisition, permitted Disposition or incurrence or repayment of Indebtedness as
if it had occurred on the first day of such four Fiscal Quarter period.

SECTION 1.5 Currency Equivalents. Except for purposes of financial statements
delivered by the Parent hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such
U.S. Dollar Equivalent amount as so determined by the Administrative Agent.

ARTICLE II

COMMITMENTS, BORROWING PROCEDURES AND NOTES

SECTION 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders severally agree to make Loans as set forth below.

SECTION 2.1.1 Commitment. In a single Borrowing on the Closing Date, each Lender
agrees that it will make loans (relative to such Lender, its “Loans”) to the
Borrower equal to such Lender’s Term Loan Percentage of the aggregate amount of
the Borrowing of Loans requested by the Borrower to be made on such day. No
amounts paid or prepaid with respect to Loans may be reborrowed. The undrawn
amount of the Commitment following the making of such Borrowing, if any, shall
be automatically cancelled and terminated without any further action.

SECTION 2.2 [Reserved]

SECTION 2.3 Borrowing Procedure. By delivering a Borrowing Request to the
Administrative Agent on or before 11:00 a.m., New York time, on a Business Day,
the Borrower may irrevocably request, on not less than one Business Day’s notice
in the case of Alternate Base Rate Loans or three Business Days’ notice in the
case of LIBO Rate Loans, and in any case not more than five Business Days’
notice, that a Borrowing be made in a single drawing on the Closing Date. On or
before 11:00 a.m., New York time on such Business Day each Lender shall deposit
with the Administrative Agent

 

32



--------------------------------------------------------------------------------

same day funds in an amount equal to such Lender’s Term Loan Percentage of the
requested Borrowing. Such deposit will be made to an account which the
Administrative Agent shall specify from time to time by notice to the Lenders.
To the extent funds are received from the Lenders, the Administrative Agent
shall make such funds available to the Borrower by wire transfer to the accounts
the Borrower shall have specified in its Borrowing Request. No Lender’s
obligation to make any Loan shall be affected by any other Lender’s failure to
make any Loan.

SECTION 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 10:00
a.m., New York time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than one Business Day’s notice in the case of
Alternate Base Rate Loans and three Business Days’ notice in the case of LIBO
Rate Loans, and in either case not more than five Business Days’ notice, that
all, or any portion in an aggregate minimum amount of $1,000,000 and an integral
multiple of $500,000 be, in the case of Alternate Base Rate Loans, converted
into LIBO Rate Loans, or in the case of LIBO Rate Loans, converted into
Alternate Base Rate Loans or continued as LIBO Rate Loans (in the absence of
delivery of a Continuation/Conversion Notice with respect to any LIBO Rate Loan
at least three Business Days (but not more than five Business Days) before the
last day of the then current Interest Period with respect thereto, such LIBO
Rate Loan shall, on such last day, automatically convert to an Alternate Base
Rate Loan); provided that (x) each such conversion or continuation shall be
pro-rated among the applicable outstanding Loans of all Lenders that have made
such Loans, and (y) no portion of the outstanding principal amount of any Loans
may be continued as, or be converted into, LIBO Rate Loans when any Default has
occurred and is continuing. The conversion of an Alternate Base Rate Loan into a
LIBO Rate Loan or a LIBO Rate Loan into an Alternate Base Rate Loan shall not
effect a novation of the Loan so converted.

SECTION 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided that, such LIBO
Rate Loan shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. In addition, the Borrower hereby consents and
agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 and 4.4, it shall be conclusively assumed that each
Lender elected to fund all LIBO Rate Loans by purchasing deposits in its LIBOR
Office’s interbank eurodollar market.

SECTION 2.6 Register; Notes. The Register shall be maintained on the following
terms.

(a) The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record each Lender’s
Commitment, the Loans made by such Lender and each repayment in respect of the
principal amount of the Loans, annexed to which the Administrative Agent shall
retain

 

33



--------------------------------------------------------------------------------

a copy of each Lender Assignment Agreement delivered to the Administrative Agent
pursuant to Section 12.10.2(d). Failure to make any recordation, or any error in
such recordation, shall not affect any Obligor’s Obligations. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered (or, if applicable, to which a Note has been
issued) as the owner thereof for the purposes of all Loan Documents,
notwithstanding notice or any provision herein to the contrary. Any assignment
or transfer of a Lender’s Loans made pursuant hereto shall be registered in the
Register only upon delivery to the Administrative Agent of a Lender Assignment
Agreement that has been executed by the requisite parties pursuant to
Section 12.10.2(d). No assignment or transfer of a Lender’s Loans shall be
effective unless such assignment or transfer shall have been recorded in the
Register by the Administrative Agent as provided in this Section.

(b) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s applicable Term Loan Percentage
of the Commitment Amount; provided that, upon any assignment or transfer of a
Lender’s Loans, such Lender shall surrender to the Borrower its Notes. The
Borrower hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Note (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal amount of, and the interest rate
and Interest Period applicable to the Loans evidenced thereby. Such notations
shall, to the extent not inconsistent with notations made by the Administrative
Agent in the Register, be conclusive and binding on each Obligor absent manifest
error; provided that the failure of any Lender to make any such notations shall
not limit or otherwise affect any Obligations of any Obligor.

SECTION 2.7 Incremental Facilities.

SECTION 2.7.1 Upon at least five days’ notice to the Administrative Agent, at
any time after the Closing Date but on not more than five occasions during the
term of this Agreement, the Borrower may request additional term loan
commitments (such commitments, “Incremental Commitments,” it being understood
that the Incremental Loans made thereunder may take the form of an increase to
the then-existing Loan or an Incremental Loan) (collectively, the “Incremental
Facilities”); provided that (i) after giving pro forma effect to any such
addition, the aggregate amount of Incremental Facilities that have been added
pursuant to this Section 2.7 shall not exceed (x) $25,000,000 plus (y) if after
giving pro forma effect thereto the First Lien Leverage Ratio (without netting
the proceeds of any such Incremental Facility as cash thereunder) would be less
than 1.90:1.00 after giving pro forma effect thereto, an additional amount not
to exceed $50,000,000, in each case, with respect to clauses (x) and (y), minus
any “Incremental Facilities” under and as defined in the First Lien Credit
Agreement that have been incurred on or prior to the relevant date of
determination and (ii) any such addition shall be in an aggregate amount of
$15,000,000 or any whole multiple of $1,000,000 in excess thereof (provided that
such amount may be less than $15,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of the Incremental Facilities
set forth in clause (i) to this proviso).

 

34



--------------------------------------------------------------------------------

SECTION 2.7.2 If any Incremental Facilities are added in accordance with this
Section 2.7.1, the Administrative Agent and the Borrower shall determine the
effective date (the “Incremental Facility Effective Date”) and the final amount
of such addition. The Administrative Agent shall promptly notify the Borrower
and the applicable Lenders of the final amount of such addition and the
Incremental Facility Effective Date. Each such Lender may, in its sole
discretion, commit to participate in such Incremental Facilities by forwarding
its commitment thereto to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent. As a condition precedent to
such addition: (i) no Default or Event of Default exists or would exist
immediately after giving effect to the Incremental Facility, (ii) the maturity
date of the Incremental Loans shall be no earlier than the maturity date of the
existing Loans, (iii) the weighted average life to maturity of the Incremental
Loans shall be no shorter than the remaining average life to maturity of the
existing Loans, (iv) the yield applicable to the Incremental Loan shall be
determined by the Borrower and the lenders thereunder but provided that if the
yield on the Incremental Loan exceeds the yield at such time on the existing
Loans by more than 0.50% per annum, then the interest rate margins for the then
existing Loans shall be increased to the extent necessary so that the yield on
the existing Loans is no lower than a yield 0.50% per annum below that of the
Incremental Loan, provided further that in determining the yield applicable to
the Incremental Loans and the existing Loans (x) original issue discount (“OID”)
or upfront fees (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to the Lenders in the initial primary syndication
thereof shall be included (with OID being equated to interest based on an
assumed four year life to maturity), (y) customary arrangement, structuring or
underwriting fees shall be excluded and (z) if such Incremental Loans include an
interest rate floor greater than the interest rate floor applicable to the
Loans, such increased amount shall be equated to yield and implemented as a
floor or increase in floor on the existing Loans, (v) the Borrower shall be in
pro forma compliance with the financial covenant in Section 7.2.4 after giving
pro forma effect to all Incremental Facilities (without netting the proceeds of
any such Incremental Facility as cash thereunder) and (vi) the Administrative
Agent shall have received customary legal opinions, board resolutions and other
customary closing certificates (including as to the satisfaction of the
conditions set forth in Section 5.2 and in this Section 2.7 with calculations in
reasonable detail) reasonably requested by the Administrative Agent and
consistent in form with those delivered on the Closing Date.

SECTION 2.7.3 On each Incremental Facility Effective Date, each applicable
Lender, assignee under Section 12.10.2(d) or other Person which is participating
in the Incremental Facility (i) shall become a “Lender” for all purposes of this
Agreement and the other Loan Documents and (ii) in the case of any Incremental
Commitment, shall make an Incremental Loan to the Borrower in a principal amount
equal to such Incremental Commitment, and such Incremental Loan shall be a
“Loan” for all purposes of this Agreement and the other Loan Documents.

SECTION 2.7.4 The Incremental Facilities shall be evidenced by an amendment or
supplement to this Agreement executed by the Borrower (and consented to by all
other Obligors), the Lenders participating in such Incremental Facilities and
the Administrative Agent, and may include the Incremental Loans or increased
Loans, as applicable, in any mandatory prepayment, pro rata sharing, voting or
other provision of this Agreement on terms consistent with the Loans.

 

35



--------------------------------------------------------------------------------

SECTION 2.7.5 Any Incremental Loans or increased Loans, as applicable, made or
provided pursuant to this Section 2.7 shall be evidenced by one or more entries
in the Register maintained by the Administrative Agent in accordance with the
provisions set forth in this Agreement.

SECTION 2.7.6 This Section 2.7 shall override any provision in Section 4.8 or
12.1 to the contrary.

SECTION 2.8 Extension of Maturity Date.

SECTION 2.8.1 Requests for Extension. The Borrower may, by notice (an “Extension
Notice”) to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 60 days and not later than 35 days prior to the Stated Maturity
Date then in effect hereunder (the “Existing Maturity Date”), request that each
Lender extend such Lender’s applicable Stated Maturity Date for an additional
one year from the Existing Maturity Date.

SECTION 2.8.2 Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 15 days following receipt of an
Extension Notice, advise the Administrative Agent whether or not such Lender
agrees to such extension (and each Lender that does not agree to such extension
(a “Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date)), and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension (an “Extending Lender”) shall
not obligate any other Lender to so agree. In the event that the aggregate
principal amount of the Commitment or Loan, as applicable, that is subject to
the Borrower’s request for such extension is less than the aggregate amount of
Commitments or Loans, as applicable, of the Extending Lenders, such extension
shall apply, on a pro rata basis, to each Extending Lender’s Commitment or
Loans, as applicable.

SECTION 2.8.3 Notification by Administrative Agent. The Administrative Agent
shall notify the Borrower of each Lender’s determination under this Section no
later than the date 5 days following the Notice Date (or, if such date is not a
Business Day, on the next preceding Business Day).

SECTION 2.8.4 Additional Commitment Lenders. The Borrower shall have the right
to replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 4.11; provided that each of such
Additional Commitment Lenders shall enter into a Lender Assignment Agreement
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

SECTION 2.8.5 Effective Date. Subject to compliance with the conditions set
forth in Section 2.8.6, effective as of the Existing Maturity Date, the
applicable Stated Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling one year after the
Existing Maturity Date (except that, if such date is not a Business Day,

 

36



--------------------------------------------------------------------------------

such Maturity Date as so extended shall be the next preceding Business Day) and
each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement. The yield applicable to the Loans and Commitments
subject to such extension shall be determined by the Borrower, the Extending
Lenders and the Additional Commitment Lenders, with any change in the Applicable
Margin or fees payable hereunder to be effective as of the Existing Maturity
Date.

SECTION 2.8.6 Conditions to Effectiveness of Extensions. As a condition
precedent to such extension, the Borrower shall deliver to the Administrative
Agent a certificate of each Obligor dated as of the Existing Maturity Date (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) (i) certifying and attaching the resolutions adopted by such Obligor
approving or consenting to such extension and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects (unless qualified by
“material” or “Material Adverse Effect” or similar references to materiality, in
which case such representations and warranties shall be true and correct in all
respects) on and as of the Existing Maturity Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (unless qualified
by “material” or “Material Adverse Effect” or similar references to materiality,
in which case such representations and warranties shall be true and correct in
all respects) as of such earlier date, and (B) no Default or Event of Default
exists. In addition, on the applicable Stated Maturity Date of each
Non-Extending Lender, the Borrower shall prepay any Loans outstanding on such
date (and pay any additional amounts required pursuant to Section 4.4) to the
extent necessary to keep outstanding Loans ratable with any revised Term Loan
Percentages of the respective Lenders effective as of such date.

SECTION 2.8.7 Conflicting Provisions. This Section shall supersede any
provisions in Section 4.8 or 12.1 to the contrary.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1 Repayments and Prepayments; Application. The Borrower agrees that
the Loans shall be repaid and prepaid pursuant to the following terms (subject
in all cases to the terms, conditions and restrictions set forth in the
Intercreditor Agreement).

SECTION 3.1.1 Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each Loan made to the Borrower upon the applicable
Stated Maturity Date therefor. Prior thereto, payments and prepayments of the
Loans shall or may be made as set forth below.

(a) From time to time on any Business Day either (x) after the repayment in full
of the First Lien Term Loans or (y) as otherwise may be permitted by the terms
of the First Lien Credit Agreement, and subject to grid set forth below in this
Section 3.1.1(a) (the “Prepayment Premium Grid”), the Borrower may make a
voluntary prepayment, in whole prior to the first anniversary of the Closing
Date or in whole or in part any time thereafter, of the outstanding principal
amount of the Loans; provided that (A) any such

 

37



--------------------------------------------------------------------------------

prepayment of the Loans shall be made pro rata among Loans of the same type and,
if applicable, having the same Interest Period of all Lenders that have made
such (B) all such voluntary prepayments shall require at least one but no more
than five Business Days’ prior notice to the Administrative Agent; and (C) all
such voluntary partial prepayments shall be in an aggregate minimum amount of
$2,500,000 and an integral multiple of $1,000,000; provided further that, the
Borrower shall have paid the following prepayment premium in connection with any
such voluntary prepayment, including, without limitation, any refinancing of the
Loans:

Prepayment Premium Grid

 

Year

   Prepayment Premium (as a
percentage of the Loans being
prepaid)

Prior to the first anniversary of the Closing Date

   No prepayment allowed unless a
Material Transaction has occurred, in
which case, 3%

On or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date

   2%

On or after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date

   1%

On or after the third anniversary of the Closing Date

   0%

(b) The Loans shall be repaid on the Stated Maturity Date in an amount equal to
the aggregate principal amount of all Loans outstanding on such date.

(c) Following the Discharge of First Lien Obligations, concurrently with the
receipt by the Parent or any of its Subsidiaries of any Net Debt Proceeds, the
Borrower shall make, or cause to be made, a mandatory prepayment of the Loans in
an amount equal to 100% of such Net Debt Proceeds plus the applicable premium
(if any) owed pursuant to the Prepayment Premium Grid.

(d) Following the Discharge of First Lien Obligations, the Parent shall, within
five Business Days following the receipt of any Net Disposition Proceeds or Net
Casualty Proceeds by the Parent or any of its Subsidiaries, (x) deliver to the
Administrative Agent a calculation of the amount of such proceeds and, to the
extent the aggregate amount of such proceeds received by the Parent and its
Subsidiaries in any Fiscal Year exceeds the U.S. Dollar Equivalent of
$2,000,000, make, or cause to be made, a mandatory prepayment of the Loans in an
amount equal to 100% of the aggregate amount of such Net Disposition Proceeds or
Net Casualty Proceeds in excess of the U.S. Dollar

 

38



--------------------------------------------------------------------------------

Equivalent of $2,000,000; provided that, pursuant to written notice referred to
above delivered by the Parent to the Administrative Agent in connection with the
calculation not more than three Business Days following receipt of any such Net
Disposition Proceeds or Net Casualty Proceeds, so long as no Default has
occurred and is continuing, all such other Net Disposition Proceeds or Net
Casualty Proceeds, as the case may be, may be retained by the Parent or any such
Subsidiary, as the case may be (and be excluded from the prepayment requirements
of this clause (d)), if (i) the Parent informs the Administrative Agent in such
notice of its good faith intention to apply (or cause one or more of the
Subsidiaries to apply) such Net Disposition Proceeds or Net Casualty Proceeds to
the acquisition of other assets or properties in the United States consistent
with the businesses permitted to be conducted pursuant to Section 7.2.1
(including by way of merger or Investment); provided further that, so long as
such assets or properties will be owned by the Parent, the Borrower or a
Subsidiary Guarantor and will constitute collateral, such assets or properties
may be located outside of the United States, and (ii) within 365 days following
the receipt of such Net Disposition Proceeds or Net Casualty Proceeds, such
proceeds are actually applied or committed pursuant to a written agreement to
such acquisition. The amount of such Net Disposition Proceeds or Net Casualty
Proceeds not applied after such 365 day period (or committed pursuant to a
written agreement within such 365 day period but not applied within 180 days
after such 365 day period) shall be applied as a mandatory prepayment of the
Loans as required pursuant to the first sentence of this clause (d) without
giving effect to the provisos herein.

(e) Following the Discharge of First Lien Obligations, within 100 days after the
close of each Fiscal Year (beginning with the Fiscal Year ended April 30, 2014)
the Borrower shall make, or cause to be made, a mandatory prepayment of the
Loans in an amount equal to the ECF Percentage of the Excess Cash Flow (if any)
for such Fiscal Year, provided that voluntary prepayments of the Loans that are
made in any Fiscal Year shall be credited against this required Excess Cash Flow
payment for such Fiscal Year on a dollar-for-dollar basis.

(f) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrower shall repay, or cause to be
repaid, all the Loans, unless, pursuant to Section 8.3, only a portion of all
the Loans is so accelerated (in which case the portion so accelerated shall be
so repaid).

All prepayments under this Section 3.1.1 shall be subject to (x) the prepayment
premium set forth in Section 3.1.1(a) above except as set forth therein and
(y) Section 4.4, but otherwise shall be without premium or penalty.

SECTION 3.1.2 Application. Amounts prepaid pursuant to Section 3.1.1 shall,
subject to the terms, conditions and restrictions of the Intercreditor
Agreement, be applied, to the extent of such prepayment or repayment, first, to
the principal amount thereof being maintained as Alternate Base Rate Loans, and
second, subject to the terms of Section 4.4, to the principal amount thereof
being maintained as LIBO Rate Loans.

 

39



--------------------------------------------------------------------------------

SECTION 3.2 Interest Provisions. Interest on the outstanding principal amount of
the Loans shall accrue and be payable in accordance with the terms set forth
below.

SECTION 3.2.1 Rates. Pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, the Borrower may elect that the Loans comprising
a Borrowing accrue interest at a rate per annum:

(a) on that portion maintained from time to time as an Alternate Base Rate Loan,
equal to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; and

(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted) for
such Interest Period plus the Applicable Margin.

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.
Interest on Alternate Base Rate Loans shall be calculated from and including the
first day of the Borrowing of such Alternate Base Rate Loan to (but not
including) the date interest is required to be paid on such Alternate Base Rate
Loan pursuant to Section 3.2.3.

SECTION 3.2.2 Post-Maturity Rates; Default Rate. After the date any principal
amount of any Loan is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise), the Borrower shall pay, but only to the extent
permitted by law, interest (after as well as before judgment) on such amounts at
a rate per annum equal to the rate of interest that otherwise would be
applicable to such Loan plus 2% per annum (in each case being the “Default
Rate”). Upon the request of the Required Lenders, while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

SECTION 3.2.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Alternate Base Rate Loans, on each Quarterly Payment Date
occurring after the Effective Date;

(d) with respect to LIBO Rate Loans, on the last day of each applicable Interest
Period (and, if such Interest Period shall exceed three months, on the date
occurring on each three-month interval occurring after the first day of such
Interest Period);

 

40



--------------------------------------------------------------------------------

(e) with respect to any Alternate Base Rate Loans converted into LIBO Rate Loans
on a day when interest would not otherwise have been payable pursuant to clause
(c), on the date of such conversion; and

(f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

SECTION 3.3 Fees. The Borrower shall pay to the Administrative Agent, for its
own account, the fees in the amounts and on the dates set forth in the
Administrative Agent Fee Letter.

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

SECTION 4.1 LIBO Rate Lending Unlawful. If any Lender shall reasonably determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make or continue any Loan as, or to convert any Loan into, a
LIBO Rate Loan, the obligations of such Lender to make, continue or convert any
such LIBO Rate Loan shall, upon such determination, forthwith be suspended until
such Lender shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist, and all outstanding LIBO Rate Loans payable to
such Lender shall automatically convert into Alternate Base Rate Loans at the
end of the then current Interest Periods with respect thereto or sooner, if
required by such law or assertion.

SECTION 4.2 Deposits Unavailable. If the Administrative Agent shall have
determined that (i) deposits in the amount and for the relevant Interest Period
are not available to it in its relevant market or (ii) by reason of
circumstances affecting its relevant market, adequate means do not exist for
ascertaining the interest rate applicable hereunder to LIBO Rate Loans, then,
upon notice from the Administrative Agent to the Borrower and the applicable
Lenders, the obligations of all such Lenders under Section 2.3 and Section 2.4
to make or continue any Loans as, or to convert any Loans into, LIBO Rate Loans
shall forthwith be suspended until the Administrative Agent shall notify the
Borrower and the applicable Lenders that the circumstances causing such
suspension no longer exist.

SECTION 4.3 Increased Loan Costs, etc. The Borrower agrees to reimburse each
Secured Party for any increase in the cost to such Secured Party of, or any
reduction in the amount of any sum receivable by such Secured Party in respect
of, such Secured Party’s Commitments and the making of Loans hereunder
(including the making, continuing or maintaining (or of its obligation to make
or continue) any Loans as, or of converting (or of its obligation to convert)
any Loans into, LIBO Rate Loans) that arise in

 

41



--------------------------------------------------------------------------------

connection with any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in after the Closing Date of, any law
or regulation, directive, guideline, decision or request (whether or not having
the force of law) of any Governmental Authority, except for such changes by way
of imposition or increase in reserve requirement included in the LIBOR Reserve
Percentage and changes with respect to (a) increased capital costs and (b) Taxes
that are (i) imposed on or with respect to payments by or on account of any
obligation of the Borrower under a Loan Document, (ii) Connection Income Taxes
or (iii) Other Taxes. Each affected Secured Party shall promptly notify the
Administrative Agent and the Borrower in writing of the occurrence of any such
event, stating the reasons therefor and the additional amount required fully to
compensate such Secured Party for such increased cost or reduced amount. Such
additional amounts shall be payable by the Borrower directly to such Secured
Party within five days of its receipt of such notice, and such notice shall, in
the absence of manifest error, be conclusive and binding on the Borrower.

SECTION 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) as a result
of

(a) any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;

(b) any Loans not being made as LIBO Rate Loans in accordance with the Borrowing
Request therefor; or

(c) any Loans not being continued as, or converted into, LIBO Rate Loans in
accordance with the Continuation/Conversion Notice therefor;

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower.

SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Secured Party
or any Person controlling such Secured Party, and such Secured Party determines
(in good faith but in its sole and absolute discretion acting reasonably) that
the rate of return on its or such controlling Person’s capital as a consequence
of the Commitments or the Loans made by such Secured Party is reduced to a level
below that which such Secured Party or such controlling Person could have
achieved but for the occurrence of any such circumstance, then upon notice from
time to time by such Secured Party to the Borrower, the Borrower

 

42



--------------------------------------------------------------------------------

shall within five days following receipt of such notice pay directly to such
Secured Party additional amounts sufficient to compensate such Secured Party or
such controlling Person for such reduction in rate of return. A statement of
such Secured Party as to any such additional amount or amounts shall, in the
absence of manifest error, be conclusive and binding on the Borrower. In
determining such amount, such Secured Party may use any method of averaging and
attribution that it (in its sole and absolute discretion acting reasonably)
shall deem applicable. Notwithstanding anything to the contrary in this Section,
the Borrower shall not be required to compensate a Lender for any amounts
pursuant to this Section if the Lender makes a claim for such amounts later than
the 120th day following the receipt of such Lender’s annual audit for the Fiscal
Year in which the event giving rise to such claim and such amounts occurred;
provided that, if the event giving rise to such claim has a retroactive effect,
such 120 day period shall be extended to include the period of such retroactive
effect.

SECTION 4.6 Taxes. The Borrower covenants and agrees as follows with respect to
Taxes:

(a) Except to the extent required by applicable law, any and all payments by or
on account of the Borrower under each Loan Document shall be made without
setoff, counterclaim or other defense, and free and clear of, and without
deduction or withholding for or on account of, any Taxes. In the event that any
Taxes are required by applicable law to be deducted or withheld from any such
payment by the applicable withholding agent (as determined in the good faith
discretion of such withholding agent), then:

(i) subject to clause (g), if such Taxes are Non-Excluded Taxes, the amount of
such payment by the Borrower shall be increased as may be necessary so that the
applicable recipient receives, after withholding or deduction for or on account
of such Non-Excluded Taxes (including withholding or deduction applicable to
additional sums payable under this Section 4.6), an amount that is not less than
the amount the recipient would have received had no such withholding or
deduction of Non-Excluded Taxes been made; and

(ii) the applicable withholding agent shall withhold the full amount of such
Taxes from such payment (as increased pursuant to clause (a)(i)) and shall pay
such amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.

(b) In addition, the Borrower shall pay all Other Taxes imposed to the relevant
Governmental Authority imposing such Other Taxes in accordance with applicable
law.

(c) As promptly as practicable after the payment of any Taxes or Other Taxes
described in this Section 4.6 by the Borrower, the Borrower shall furnish to the
Administrative Agent a copy of an official receipt (or a certified copy thereof)
evidencing the payment of such Taxes or Other Taxes, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

43



--------------------------------------------------------------------------------

The Administrative Agent shall make copies thereof available to any Lender upon
request therefor.

(d) Subject to clause (g), the Borrower shall indemnify each Secured Party for
any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. Promptly upon having knowledge that any such
Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed, and
promptly upon written notice thereof by any Secured Party, the Borrower shall
pay such Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority (provided that, no Secured Party shall be under any obligation to
provide any such notice to the Borrower). In addition, the Borrower shall
indemnify each Secured Party for any interest or penalties with respect to Taxes
that may become payable by such Secured Party directly as a result of any
failure of the Borrower to pay any Taxes payable by it when due to the
appropriate Governmental Authority or to deliver to the Administrative Agent,
pursuant to clause (c), documentation evidencing the payment of Taxes or Other
Taxes; provided that, if a Secured Party or an Administrative Agent, as
applicable, fails to give notice to the Borrower of the imposition of any Taxes
within 120 days following its receipt of actual written notice of the imposition
of such Taxes, there will be no obligation for the Borrower to pay interest or
penalties attributable to the period beginning after such 120th day and ending 7
days after the Borrower receives notice from such Secured Party or the
Administrative Agent, as applicable. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by any Secured Party or the
indemnification in the immediately preceding sentence, such indemnification
shall be made within 30 days after the date such Secured Party makes written
demand therefor. For the avoidance of doubt, the Borrower acknowledges that any
payment made to any Secured Party or to any Governmental Authority in respect of
the indemnification obligations of the Borrower provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) and this
clause shall apply.

(e) [Reserved]

(f) (i) Any Secured Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Notwithstanding anything to the contrary in
the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.6(f)(ii),
(iv) and (v) below) shall not be required if in the Secured Party’s reasonable
judgment such completion, execution or submission would subject such Secured
Party to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Secured Party.

 

44



--------------------------------------------------------------------------------

(ii) Without limiting the generality of Section 4.6(f)(i) hereof, each Non-U.S.
Secured Party, on or prior to the date on which such Non-U.S. Secured Party
becomes a Secured Party (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but only for so long as
such Non-U.S. Secured Party is legally entitled to do so), shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent whichever of the following is appropriate (w) in the case of a Non-U.S.
Secured Party claiming the benefits of an income tax treaty to which the United
States is a party (I) with respect to payments of interest under any Loan
Document, two executed originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (II) with respect to any other applicable
payments under any Loan Document, two executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(x) two executed originals of Internal Revenue Service Form W-8ECI; (y) in the
case of a Non-U.S. Secured Party claiming benefits of Section 881(c) of the Code
(I) a certificate to the effect that such Non-U.S. Secured Party is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Code (referred to as an
“Exemption Certificate”) and (II) two duly completed executed originals of
Internal Revenue Service Form W-8BEN or applicable successor form; or (z) to the
extent a Non-U.S. Secured Party is not the beneficial owner, two executed
originals of IRS Form W-8IMY, accompanied by two executed originals of IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8IMY, an Exemption Certificate, IRS Form
W-9, and/or such other certification documents from each beneficial owner, as
applicable; provided that, with respect to the obligation to provide an
Exemption Certificate, if the Non-U.S. Secured Party is a partnership and one or
more direct or indirect partners of such Non-U.S. Secured Party are claiming the
portfolio interest exemption, such Non-U.S. Secured Party may provide an
Exemption Certificate on behalf of each such direct and indirect partner.

(iii) Any Non-U.S. Secured Party shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Secured Party becomes a party under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(iv) Any Secured Party that is not a Non-U.S. Secured Party shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Secured Party becomes a Secured Party under this Agreement (and from time to
time thereafter as prescribed by applicable law or upon the request of the
Borrower or the Administrative Agent), two duly executed and properly completed
originals of Internal Revenue Service Form W-9.

 

45



--------------------------------------------------------------------------------

(v) If a payment made to a Secured Party under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Secured Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Secured Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Secured Party has complied
with such Secured Party’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (v),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(vi) Each Secured Party agrees that if any form or certification it previously
delivered pursuant to this Section 4.6(f) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(g) The Borrower shall not be obligated to pay any additional amounts to any
Secured Party pursuant to clause (a)(i), or to indemnify any Secured Party
pursuant to clause (d), in respect of withholding Taxes to the extent imposed as
a result of (i) the failure of such Secured Party to deliver to the Borrower the
documentation, form or forms and/or an Exemption Certificate, required to be
delivered by such Secured Party, pursuant to clause (f), (ii) the failure for
any reason (except as provided below in this Section 4.6(g)) of such Secured
Party to provide the Borrower and the Administrative Agent with a form or forms
and/or Exemption Certificate establishing a complete exemption from U.S. federal
withholding tax (including U.S. federal back-up withholding taxes) or the
information or certifications in such form or forms and/or Exemption Certificate
being untrue or inaccurate on the date delivered in any material respect, or
(iii) such Secured Party that is a Lender designating a successor lending office
at which it maintains its Loans (including with respect to causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain any LIBO Rate Loan as provided in Section 2.5
hereof) which has the effect of causing such Lender to become subjected to
withholding Taxes in excess of those to which it was subject immediately prior
to such designation; provided that, the Borrower shall be obligated to pay
additional amounts to any such Secured Party pursuant to clause (a)(i), and to
indemnify any such Secured Party pursuant to clause (d), in respect of
withholding Taxes to the extent that (w) any such failure to deliver the
documentation, form or forms or an Exemption Certificate or any failure of such
form or forms or

 

46



--------------------------------------------------------------------------------

Exemption Certificate to establish a complete exemption from withholding tax
(including U.S. federal back-up withholding taxes) or any inaccuracy or untruth
contained therein, as applicable, resulted from a change in any applicable
statute, treaty, regulation or other applicable law or any governmental or
judicial interpretation of any of the foregoing occurring after the date such
Secured Party becomes a party to this Agreement (or, in the event that an
assignment of a position of a Loan is made pursuant to Section 12.10.2 to a
Person who is already a Secured Party under this Agreement, then, with respect
to such position of the Loan, the date of such assignment), which change
rendered such Secured Party no longer legally entitled to deliver such
documentation, form or forms or Exemption Certificate or otherwise ineligible
for a complete exemption from withholding tax (including U.S. federal back-up
withholding taxes), or rendered the information or certifications made in such
form or forms or Exemption Certificate untrue or inaccurate in a material
respect, as applicable, (x) amounts with respect to such withholding Taxes were
payable to such Secured Party’s assignor immediately before the Secured Party
became a party to this Agreement or acquired the applicable interest in a Loan
or Commitment (except to the extent that such withholding Taxes would have been
reduced or eliminated had the assignee Secured Party complied with its
obligations under this Agreement), (y) the redesignation of the Lender’s lending
office was made at the written request of the Borrower or (z) the obligation to
pay any additional amounts to any such Secured Party pursuant to clause (a)(i)
or to indemnify any such Secured Party pursuant to clause (d) is with respect to
an Assignee Lender that becomes an Assignee Lender as a result of an assignment
made at the written request of the Borrower.

(h) In the event that any Secured Party receives a refund in respect of Taxes or
Other Taxes as to which it has been paid additional amounts by the Borrower
pursuant to clause (a) or indemnified by the Borrower pursuant to clause (d) and
such Secured Party determines in its sole, good faith judgment that such refund
is attributable to such additional amounts or indemnification, then such Secured
Party shall promptly notify the Administrative Agent and the Borrower and shall
within 30 Business Days remit to the Borrower an amount as such Secured Party
determines to be the proportion of the refunded amount as will leave it, after
such remittance, in no better or worse position than it would have been if the
Taxes or Other Taxes had not been imposed and the corresponding additional
amounts or indemnification payment not been made. No Secured Party shall be
obligated to disclose information regarding its tax affairs or computations to
the Borrower in connection with this clause (i) or any other provision of this
Section 4.6.

SECTION 4.7 Payments, Computations; Proceeds of Collateral, etc. (a) Unless
otherwise expressly provided in a Loan Document, all payments by the Borrower
pursuant to each Loan Document shall be made subject to the terms, conditions
and restrictions set forth in the Intercreditor Agreement by the Borrower to the
Administrative Agent for the pro rata account of the Secured Parties entitled to
receive such payment. In furtherance of the foregoing, payments of principal and
interest shall be payable in U.S. Dollars to the Administrative Agent. Except as
provided herein, all payments shall be made without setoff, deduction or
counterclaim not later than 12:00 p.m., New York time, on the date due in same
day or immediately available funds to such account as the Administrative Agent
shall specify from time to time by notice to the Borrower. Funds received after
that time shall be deemed to have been received by the Administrative

 

47



--------------------------------------------------------------------------------

Agent on the next succeeding Business Day. The Administrative Agent shall
promptly remit in same day funds to each Secured Party its share, if any, of
such payments received by the Administrative Agent for the account of such
Secured Party. All interest (including interest on LIBO Rate Loans) and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days (or, in the case of
interest on an Alternate Base Rate Loan (calculated at other than the Federal
Funds Rate), 365 days or, if appropriate, 366 days). Payments due on other than
a Business Day shall (except as otherwise required by clause (c) of the
definition of “Interest Period”) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees in
connection with that payment.

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of collateral securing the Obligations)
or under applicable law shall be applied subject to the terms, conditions and
restrictions set forth in the Intercreditor Agreement; provided that, after the
Discharge of First Lien Obligations, they shall be applied upon receipt to the
Obligations as follows: (i) first, to the ratable payment of all Obligations
owing to the Administrative Agent and the Collateral Agent, in their respective
capacities as the Administrative Agent and the Collateral Agent (including the
reasonable fees and expenses of counsel to the Administrative Agent and the
Collateral Agent), (ii) second, after payment in full in cash of the amounts
specified in clause (b)(i), to the ratable payment of all interest (including
interest accruing after the commencement of a proceeding in bankruptcy,
insolvency or similar law, whether or not permitted as a claim under such law)
and fees owing under the Loan Documents, and all costs and expenses owing to the
Secured Parties pursuant to the terms of the Loan Documents, until paid in full
in cash, (iii) third, after payment in full in cash of the amounts specified in
clauses (b)(i) and (b)(ii), to the ratable payment of the principal amount of
the Loans then outstanding and amounts owing to Secured Parties under Rate
Protection Agreements (to the extent not constituting Excluded Swap Obligations)
and Cash Management Agreements, (iv) fourth, after payment in full in cash of
the amounts specified in clauses (b)(i) through (b)(iii), to the ratable payment
of all other Obligations owing to the Secured Parties (to the extent not
constituting Excluded Swap Obligations), and (v) fifth, after payment in full in
cash of the amounts specified in clauses (b)(i) through (b)(iv), and following
the Termination Date, to each applicable Obligor or any other Person lawfully
entitled to receive such surplus. For purposes of clause (b)(iii), the “credit
exposure” at any time of any Secured Party with respect to a Rate Protection
Agreement to which such Secured Party is a party shall be determined at such
time in accordance with the customary methods of calculating credit exposure
under similar arrangements by the counterparty to such arrangements, taking into
account potential interest rate (or, if applicable, currency) movements and the
respective termination provisions and notional principal amount and term of such
Rate Protection Agreement.

(c) The Borrower acknowledges that the Lenders have agreed to the amount of the
Applicable Margin and fees payable under the Loan Documents based upon, among
other things, the delivery by the Obligors pursuant to Section 7.1.1 of accurate
and actual reporting of results of operation, and that the financial covenant
ratios set forth in a Compliance Certificate shall only be treated by the
Secured Parties as presumptive

 

48



--------------------------------------------------------------------------------

evidence of such actual results. If the actual Leverage Ratio for any period is
higher than that set forth in a Compliance Certificate for such period, then the
amount of interest and fees owing for such period shall be established by
reference to the actual Leverage Ratio, and not the ratio set forth in the
Compliance Certificate. Promptly, and in any event within three days, following
the earlier of (i) the Borrower’s receipt of a notice from the Administrative
Agent pursuant to this clause or (ii) the Borrower’s knowledge that the Leverage
Ratio for a particular period was higher than that reported in the Compliance
Certificate for such period, the Borrower shall pay to the Administrative Agent
all unpaid interest and fees for such period based upon the actual Leverage
Ratio. In no event shall the Lenders be required to rebate interest or fees paid
by the Parent or the Borrower, and the payment of incremental interest and fees
pursuant to this clause shall not impair (and is without limitation of) the
other rights and remedies of the Secured Parties under the Loan Documents.

SECTION 4.8 Sharing of Payments. If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Sections 4.3, 4.4, 4.5 or 4.6) in excess of its pro rata share of payments
obtained by all Secured Parties, such Secured Party shall purchase from the
other Secured Parties such participations in Loans made by them as shall be
necessary to cause such purchasing Secured Party to share the excess payment or
other recovery ratably (to the extent such other Secured Parties were entitled
to receive a portion of such payment or recovery) with each of them; provided
that, if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Secured Party, the purchase shall be
rescinded and each Secured Party which has sold a participation to the
purchasing Secured Party shall repay to the purchasing Secured Party the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Secured Party’s ratable share (according to the proportion
of (a) the amount of such selling Secured Party’s required repayment to the
purchasing Secured Party to (b) total amount so recovered from the purchasing
Secured Party) of any interest or other amount paid or payable by the purchasing
Secured Party in respect of the total amount so recovered. The Borrower agrees
that any Secured Party purchasing a participation from another Secured Party
pursuant to this Section may, to the fullest extent permitted by law, exercise
all its rights of payment (including pursuant to Section 4.9) with respect to
such participation as fully as if such Secured Party were the direct creditor of
the Borrower in the amount of such participation, subject, solely with respect
to Participants, to clause (d) of Section 12.10.4.

SECTION 4.9 Setoff. Each Secured Party shall, subject to the terms, conditions
and restrictions of the Intercreditor Agreement, upon the occurrence and during
the continuance of any Event of Default, have the right to appropriate and apply
to the payment of the Obligations owing to it (whether or not then due), and (as
security for such Obligations) the Borrower hereby grants to each Secured Party
a continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of the Borrower then or thereafter maintained with such
Secured Party; provided that any such appropriation and application shall be
subject to the provisions of Section 4.8. Each Secured Party agrees promptly to
notify the Borrower and the Administrative Agent after any such appropriation
and application made by such Secured Party; provided that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including other rights of setoff under applicable law or
otherwise) which such Secured Party may have.

 

49



--------------------------------------------------------------------------------

SECTION 4.10 Mitigation. Each Lender agrees that if it makes any demand for
payment under Sections 4.3, 4.5 or 4.6, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, as determined in its
sole discretion) to designate a different lending office if in the reasonable
judgment of the Lender the making of such a designation would reduce or obviate
the need for the Borrower to make payments under Section 4.3, 4.5 or 4.6.

SECTION 4.11 Removal of Lenders. If any Lender (an “Affected Lender”) (i) fails
to consent to an election, consent, amendment, waiver or other modification to
this Agreement or other Loan Document (a “Non-Consenting Lender”) that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such election, consent, amendment, waiver or other modification is otherwise
consented to by Lenders holding more than 50% of the Total Exposure Amount of
all Lenders whose consent would be required, (ii) makes a demand upon the
Borrower for (or if the Borrower is otherwise required to pay) amounts pursuant
to Section 4.3, 4.5 or 4.6, or (iii) becomes a Defaulting Lender, the Borrower
may, at its sole cost and expense, give notice (a “Replacement Notice”) in
writing to the Administrative Agent and such Affected Lender of its intention to
cause such Affected Lender to sell all or any portion of its Loans, Commitments
and/or Notes to another financial institution or other Person (a “Non-Affected
Replacement Lender”) designated in such Replacement Notice; provided that no
Replacement Notice may be given by the Borrower if (A) such replacement
conflicts with any applicable law or regulation or (B) prior to any such
replacement, such Lender shall have taken any necessary action under Section 4.5
or 4.6 (if applicable) so as to eliminate the continued need for payment of
amounts owing pursuant to Section 4.5 or 4.6 and withdrawn its request for
compensation under Section 4.3, 4.5 or 4.6. If the Administrative Agent shall,
in the exercise of its reasonable discretion (in each case to the extent that
the Administrative Agent’s consent would be required for an assignment to such
Lender under Section 12.10) and within 30 days of its receipt of such
Replacement Notice, notify the Borrower and such Affected Lender in writing that
the Non-Affected Replacement Lender is reasonably satisfactory to the
Administrative Agent, then such Affected Lender shall, subject to the payment of
any amounts due pursuant to Section 4.4, assign, in accordance with
Section 12.10.2(d), the portion of its Commitments, Loans, Notes (if any) and
other rights and obligations under this Agreement and all other Loan Documents
designated in the Replacement Notice to such Non-Affected Replacement Lender;
provided that (A) such assignment shall be without recourse, representation or
warranty and shall be on terms and conditions reasonably satisfactory to such
Affected Lender and such Non-Affected Replacement Lender, and (B) the purchase
price paid by such Non-Affected Replacement Lender shall be in the amount of
such Affected Lender’s Loans designated in the Replacement Notice, together with
all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (including the amounts demanded and unreimbursed under Sections 4.3, 4.5
and 4.6), owing to such Affected Lender hereunder. Upon the effective date of an
assignment described above, the Non-Affected Replacement Lender shall become a
“Lender” for all

 

50



--------------------------------------------------------------------------------

purposes under the Loan Documents. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any assignment agreement necessary to effectuate any assignment of such Lender’s
interests hereunder in the circumstances contemplated by this Section.

ARTICLE V

CONDITIONS TO LOANS

SECTION 5.1 Closing Date Loans. The obligations of the Lenders to make the Loans
on the Closing Date shall be subject to the prior or concurrent satisfaction of
each of the conditions precedent set forth in this Article.

SECTION 5.1.1 Resolutions, etc. The Administrative Agent shall have received
from each Obligor, as applicable, (i) a copy of a good standing certificate,
dated a date reasonably close to the Closing Date, for each such Person and
(ii) a certificate, dated as of the Closing Date with counterparts for each
Lender, duly executed and delivered by such Person’s Secretary or Assistant
Secretary, managing member or general partner, as applicable, as to

(a) resolutions of each such Person’s Board of Directors then in full force and
effect authorizing, to the extent relevant, the execution, delivery and
performance of each Loan Document to be executed by such Person and the
transactions contemplated hereby and thereby;

(b) the incumbency and signatures of those of its officers, managing member or
general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and

(c) the full force and validity of each Organic Document of such Person and
copies thereof;

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

SECTION 5.1.2 Closing Date Certificate. The Administrative Agent shall have
received the Closing Date Certificate, dated as of the Closing Date and duly
executed and delivered by an Authorized Officer of the Parent, in which
certificate the Parent shall agree and acknowledge that the statements made
therein shall be deemed to be true and correct representations and warranties of
the Parent as of such date, and, at the time each such certificate is delivered,
such statements shall in fact be true and correct. All documents and agreements
required to be appended to the Closing Date Certificate shall be in form and
substance reasonably satisfactory to the Administrative Agent and Required
Lenders, shall have been executed and delivered by the requisite parties, and
shall be in full force and effect.

SECTION 5.1.3 Payment of Outstanding Indebtedness, etc. All Indebtedness
identified in Item 7.2.2(b) of the Disclosure Schedule (including, without
limitation, all Indebtedness under the Existing Credit Agreements), together
with all interest, all prepayment premiums and other amounts due and payable
with respect thereto, shall have been paid in full from the proceeds of

 

51



--------------------------------------------------------------------------------

the Loans and the commitments in respect of such Indebtedness shall have been
terminated, and all Liens securing payment of any such Indebtedness shall have
been released; provided that, to the extent the only requirement to release any
such Liens is the filing of the termination statements, discharge statements or
other instruments which have been delivered and are in form and substance
suitable for filing, in each case pursuant to clause (c) of Section 5.1.9, the
release of such Liens shall not be a condition precedent to the Closing Date
Loans so long as the Administrative Agent have received such termination
statements, discharge statements or other instruments.

SECTION 5.1.4 Delivery of Notes. The Administrative Agent shall have received,
for the account of each Lender that has requested a Note, such Lender’s Notes
duly executed and delivered by an Authorized Officer of the Borrower.

SECTION 5.1.5 Compliance Certificate. The Administrative Agent shall have
received an initial Compliance Certificate, in form reasonably satisfactory to
the Administrative Agent and Required Lenders, dated the date of the Loans
provided on the Closing Date and duly executed and delivered by the chief
financial or accounting Authorized Officer of the Parent.

SECTION 5.1.6 Solvency, etc. The Administrative Agent shall have received, with
counterparts for each Lender, a solvency certificate duly executed and delivered
by the chief financial or accounting Authorized Officer of the Parent, dated as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent and Required Lenders, attesting to the solvency of the Parent and each
Guarantor, taken as a whole, immediately before and immediately after giving
effect to the Loans provided on the Closing Date.

SECTION 5.1.7 Perfection Certificate. The Administrative Agent shall have
received a completed perfection certificate from the Parent (on behalf of
itself, and the other Obligors) in form and substance reasonably satisfactory to
the Administrative Agent and Required Lenders and duly executed by the chief
financial or accounting Authorized Officer of the Parent.

SECTION 5.1.8 Subsidiary Guaranty. The Administrative Agent shall have received,
with counterparts for each Lender, the Subsidiary Guaranties, each dated as of
the date hereof, duly executed and delivered by an Authorized Officer of each
Subsidiary of the Borrower, other than CFC Subsidiaries to the extent exempted
pursuant to Section 7.1.8 and the Immaterial Subsidiaries.

SECTION 5.1.9 Security Agreements. The Administrative Agent shall have received,
with counterparts for each Lender, executed counterparts of the U.S. Pledge and
Security Agreement and the Canadian Pledge and Security Agreement, each dated as
of the date hereof, duly executed and delivered by each applicable Obligor,
together with

(a) certificates (in the case of Capital Securities that are certificated
securities (as defined in the UCC)) evidencing all of the issued and outstanding
Capital Securities owned by each Obligor in its U.S. Subsidiaries and Foreign
Subsidiaries directly owned by each Obligor, which certificates in each case
shall be accompanied by undated instruments of transfer duly executed in blank,
or, for any Capital Securities that are uncertificated securities (as defined in
the UCC), confirmation and evidence satisfactory to the Administrative Agent and
Required Lenders that the security interest therein has

 

52



--------------------------------------------------------------------------------

been transferred to and perfected by the Collateral Agent for the benefit of the
Secured Parties in accordance with Articles 8 and 9 of the UCC and all laws
otherwise applicable to the perfection of the pledge of such Capital Securities;
provided, however, that (x) no Capital Securities of any CFC Subsidiary (other
than a First-Tier CFC Subsidiary) shall be required to be delivered pursuant to
this Section 5.1.9 and (y) any certificate evidencing the issued and outstanding
Capital Securities of any First-Tier CFC Subsidiary shall be limited to (i) 65%
of the issued and outstanding Voting Securities and (ii) 100% of the issued and
outstanding non-voting Capital Securities, in each case of such First-Tier CFC
Subsidiary (provided that, the foregoing may be delivered to the First Lien
Collateral Agent subject to the terms, conditions and restrictions set forth in
the Intercreditor Agreement and such delivery shall be deemed to satisfy this
Subsection (a) of Section 5.1.9); and provided further that notwithstanding the
foregoing, no actions (such as delivery of share certificates) shall be required
to perfect the lien on stock of Immaterial Subsidiaries beyond UCC and PPSA
filings against the applicable parent.

(b) Filing Statements suitable in form for naming the Parent, the Borrower and
each Subsidiary Guarantor, as applicable, as a debtor and the Collateral Agent
as the secured party, or other similar instruments or documents to be filed
under the UCC or PPSA of all jurisdictions as may be necessary or, in the
opinion of the Required Lenders, desirable to perfect the first priority
security interests of the Collateral Agent pursuant to such Security Agreement;

(c) UCC Form UCC-3 termination statements, PPSA discharge statements or other
instruments, in each case in form and substance suitable for filing, necessary
to render ineffective and release all Liens and other rights of any Person in
any collateral (i) described in any security agreement previously granted by the
Parent or any of its Subsidiaries (other than Liens permitted by
Section 7.2.3(c) and liens in favor of landlords permitted under
Section 7.2.3(f)), or (ii) securing any of the Indebtedness identified in
Item 7.2.2(b) of the Disclosure Schedule, together with such other UCC Form
UCC-3 termination statements, PPSA discharge statements or other instruments as
the Administrative Agent or Required Lenders may reasonably request from the
Parent or any of its Subsidiaries; and

(d) certified copies of UCC Requests for Information or Copies (Form UCC-11) or
similar PPSA instruments, or a similar search report certified by a party
acceptable to the Required Lenders, dated a date reasonably near to the Closing
Date, listing all effective financing statements which name any Obligor (under
its present name and any previous names) as the debtor, together with copies of
such financing statements (none of which shall, except with respect to Liens
permitted by Section 7.2.3), evidence a Lien on any collateral described in any
Loan Document).

SECTION 5.1.10 Intellectual Property Security Agreements. The Administrative
Agent shall have received a Patent Security Agreement, a Copyright Security
Agreement and a Trademark Security Agreement, as applicable, each dated as of
the Closing Date, duly executed and delivered by each Obligor that, pursuant to
a Security Agreement, is required to provide such intellectual property security
agreements to the Administrative Agent.

 

53



--------------------------------------------------------------------------------

SECTION 5.1.11 Filing Agent, etc. All Uniform Commercial Code and PPSA financing
statements or other similar financing statements and Uniform Commercial Code
(Form UCC-3) termination statements and PPSA discharge statements required
pursuant to the Loan Documents (collectively, the “Filing Statements”) and as
described in clauses (a), (b) and (c) of Section 5.1.9 shall have been delivered
(including by way of electronic mail) to Corporation Service Company or another
similar filing service company in the U.S. or Canada acceptable to the Required
Lenders (the “Filing Agent”). The Filing Agent shall have acknowledged in a
writing satisfactory to the Administrative Agent and its counsel (i) the Filing
Agent’s receipt (including by way of electronic mail) of all Filing Statements,
(ii) that the Filing Statements have either been submitted for filing in the
appropriate filing offices or will be submitted for filing in the appropriate
offices within ten days following the Closing Date and (iii) that the Filing
Agent will notify the Administrative Agent and its counsel of the results of
such submissions within 30 days following the Closing Date.

SECTION 5.1.12 Insurance. The Administrative Agent shall have received, with
copies for each Lender, certified copies of the insurance policies (or binders
in respect thereof), from one or more insurance companies satisfactory to the
Required Lenders, evidencing coverage required to be maintained pursuant to each
Loan Document, together with endorsements naming the Collateral Agent for the
benefit of the Secured Parties, as an additional insured or loss payee, as
applicable.

SECTION 5.1.13 Material Adverse Effect. There shall not have occurred since
April 30, 2012 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

SECTION 5.1.14 Intercreditor Agreement. The Administrative Agent shall have
received the Intercreditor Agreement, duly executed and delivered by each party
thereto.

SECTION 5.1.15 Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Closing Date and addressed to the Administrative Agent, the
Collateral Agent and all Lenders, from

(a) Osler, Hoskin & Harcourt LLP, New York counsel to any Obligors which are
organized under the laws of the States of Delaware or New York, in form and
substance satisfactory to the Administrative Agent and Required Lenders;

(b) Osler, Hoskin & Harcourt LLP, Canadian counsel to Mitel Networks
Corporation, in form and substance satisfactory to the Administrative Agent and
Required Lenders; and

(c) to the extent qualified in the applicable jurisdiction, in-house counsel to
the Obligors with respect to corporate matters, in form and substance
satisfactory to the Administrative Agent and Required Lenders.

SECTION 5.1.16 PATRIOT Act Disclosures. The Arranger, the Administrative Agent
and each Lender shall have received all Patriot Act Disclosures requested by
them with respect to the Borrower prior to execution of this Agreement.

 

54



--------------------------------------------------------------------------------

SECTION 5.1.17 Process Agent. The Administrative Agent shall have received a
written acceptance by the Process Agent of its appointment under Section 12.13
hereof and under each similar provision in each other Loan Document.

SECTION 5.1.18 Closing Fees, Expenses, etc. The Administrative Agent shall have
received or, contemporaneously with the initial Borrowing, without duplication,
shall receive all fees, costs and expenses due and payable pursuant to Sections
3.3 and 12.3. Without duplication, the Arranger shall have received or
(contemporaneously with the initial Borrowing) shall receive all fees, costs and
expenses payable by the Borrower under the Commitment Letter.

SECTION 5.2 All Loans. The obligation of each Lender to make any Loan shall be
subject to the satisfaction of each of the conditions precedent set forth below.

SECTION 5.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Loan the following statements shall be true and correct:

(a) the representations and warranties set forth in each Loan Document shall be
true and correct in all material respects with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), in each case other than representations and
warranties that are subject to a Material Adverse Effect or a materiality
qualifier, in which case such representations and warranties shall be (or shall
have been) true and correct; and

(b) no Default shall have then occurred and be continuing.

SECTION 5.2.2 Loan Request, etc. The Administrative Agent shall have received a
Borrowing Request if Loans are being requested. The delivery of a Borrowing
Request and the acceptance by the applicable Borrower of the proceeds of such
Loan shall constitute a representation and warranty by the Parent and the
Borrower that on the date of such Loan (both immediately before and after giving
effect to such Loan and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct.

SECTION 5.2.3 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent, the Required Lenders, and its
counsel.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

On the date of each Loan, the Parent and the Borrower represents and warrants to
each Lender as set forth in this Article.

SECTION 6.1 Organization, etc. Each Obligor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its Obligations under each Loan Document to which it is a party, to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it.

 

55



--------------------------------------------------------------------------------

SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of each Loan Document executed or to be executed
by it are in each case within such Person’s powers, have been duly authorized by
all necessary action, and do not

(a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or order
binding on or affecting any Obligor or (iii) law or governmental regulation
binding on or affecting any Obligor; or

(b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any material contractual restriction binding on or affecting any Obligor.

SECTION 6.3 Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
or other Person (other than (i) those that have been, or on the Closing Date
will be, duly obtained or made and which are, or on the Closing Date will be, in
full force and effect and (ii) the filing of the U.K. Security Agreement with
the Companies House, U.K. within 21 days after the execution and delivery of
such agreement) is required for the due execution, delivery or performance by
any Obligor of any Loan Document to which it is a party in each case by the
parties thereto. Neither the Parent nor any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 6.4 Validity, etc. Each Loan Document to which any Obligor is a party
constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

SECTION 6.5 Financial Information. The most recently publicly available
consolidated annual financial statements of the Parent and its Subsidiaries have
been prepared in accordance with GAAP consistently applied, and present fairly
in all material respects the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended. All balance sheets, all statements of income and of cash
flow and all other financial information of each of the Parent and its
Subsidiaries furnished pursuant to Section 7.1.1 have been and will for periods
following the Closing Date be prepared in accordance with GAAP consistently
applied, and do or will present fairly in all material respects the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended.

SECTION 6.6 No Material Adverse Change. There has not occurred since April 30,
2012 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect

 

56



--------------------------------------------------------------------------------

SECTION 6.7 Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of the Parent or any of its Subsidiaries, threatened, litigation,
action, proceeding or labor controversy:

(a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting the
Parent, any of its Subsidiaries, or any of their respective properties,
businesses, assets or revenues, which could reasonably be expected to have a
Material Adverse Effect; or

(b) which purports to affect the legality, validity or enforceability of any
Loan Document.

SECTION 6.8 Subsidiaries; Equity Interests; Obligors. The Parent has no
Subsidiaries, except those Subsidiaries which are identified in Item 6.8(a) of
the Disclosure Schedule, or which are permitted to have been organized or
acquired in accordance with Sections 7.2.5 or 7.2.10. The Parent has no equity
investments in any other corporation or entity other than those specifically
identified in Item 6.8(b) of the Disclosure Schedule, or which are permitted to
have been organized or acquired in accordance with Sections 7.2.5. Set forth in
Item 6.8(c) of the Disclosure Schedule is a complete and accurate list of all
Obligors, showing as of the Closing Date (as to each Obligor) the jurisdiction
of its incorporation, the address of its principal place of business and chief
executive office and its U.S. taxpayer identification number or, in the case of
any non-U.S. Obligor that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation or formation.

SECTION 6.9 Ownership of Properties. The Parent and each of its Subsidiaries own
(i) in the case of owned real property, good and marketable fee title to, and
(ii) in the case of owned personal property, good and valid title to, or, in the
case of leased real or personal property, valid and enforceable leasehold
interests (as the case may be) in, all of its properties and assets, tangible
and intangible, of any nature whatsoever, free and clear in each case of all
Liens or claims, except for Liens permitted pursuant to Section 7.2.3.

SECTION 6.10 Taxes. All material Tax returns and reports required by law to have
been filed by the Parent and its Subsidiaries have been duly filed, and all
material federal, provincial and state income Taxes and other material Taxes,
assessments and other governmental charges or levies upon the Parent and its
Subsidiaries and any of their respective properties, income, profits and assets
which are due and payable have been paid, (except any such Taxes which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books).

SECTION 6.11 Pension and Welfare Plans.

(a) Neither the Parent nor any member of the Controlled Group has incurred any
liability with respect to a U.S. Pension Plan under Title IV of ERISA other than
liability to the PBGC for premiums under Section 4007 of ERISA, all of which
have been paid, and no contribution failure has occurred with respect to any
U.S. Pension Plan sufficient to give rise to a Lien under Section 303(k) of
ERISA. No conditions exist or

 

57



--------------------------------------------------------------------------------

events or transactions have occurred or are reasonably expected to occur with
respect to any U.S. Pension Plan which might, in the aggregate, result in the
incurrence by the Parent or any member of the Controlled Group of any liability,
fine or penalty which would have a Material Adverse Effect. Except as disclosed
in Item 6.11(a) of the Disclosure Schedule, neither the Parent nor any member of
the Controlled Group has any material contingent liability with respect to any
post-retirement medical or life insurance benefit under a U.S. Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA. No reportable event, within the meaning of Section 4043 of ERISA, has
occurred or is reasonably expected to occur with respect to any U.S. Pension
Plan unless the 30-day notice requirement with respect to such event has been
waived by the PBGC. Neither the Borrower nor any member of the Controlled Group
has filed or reasonably expects to file an application for a minimum funding
waiver with respect to a U.S. Pension Plan. There has been no cessation of
operations at a facility of the Parent or a member of the Controlled Group in
the circumstances described in Section 4062(e) of ERISA which would result in
any material liability. There has been no determination that any U.S. Pension
Plan is in “at risk” status (within the meaning of Section 303 of ERISA).
Neither the Parent nor any member of the Controlled Group has received
notification from the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA),
insolvent (within the meaning of Section 4245 of ERISA or has been determined to
be in “endangered or “critical” status within the meaning of Section 432 of the
Code or Section 305 of ERISA. Neither the Parent nor any member of the
Controlled Group has incurred or reasonably expects to incur any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan which could reasonably be expected to have a
Material Adverse Effect.

(b) No steps have been taken to terminate any Canadian Pension Plan, and no
contribution failure has occurred with respect to any Canadian Pension Plan. To
the knowledge of the Parent and any Canadian Subsidiary, no condition exists or
event or transaction has occurred with respect to any Canadian Pension Plan
which might result in the incurrence by the Parent or any of its Subsidiaries of
any material liability, fine or penalty. Except as disclosed in Item 6.11(b) of
the Disclosure Schedule, neither Parent nor any of its Subsidiaries has any
contingent liability with respect to any benefit under a Canadian Pension Plan
or Canadian Welfare Plan which could reasonably be expected to have a Material
Adverse Effect.

SECTION 6.12 Environmental Warranties. Except as set forth in Item 6.12 of the
Disclosure Schedule:

(a) all facilities and property (including underlying groundwater) owned,
operated or leased by the Parent or any of its Subsidiaries have been, and
continue to be, owned, operated or leased by the Parent and its Subsidiaries in
material compliance with all Environmental Laws;

(b) there have been no past, and there are no pending or threatened (i) claims,
complaints, notices or requests for information received by the Parent or any of
its Subsidiaries with respect to any alleged violation of any Environmental Law,
or (ii) complaints, notices or inquiries to the Parent or any of its
Subsidiaries regarding potential liability under any Environmental Law or
relating in any way to Hazardous Material;

 

58



--------------------------------------------------------------------------------

(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated or leased by the Parent or any of its
Subsidiaries that have, or could reasonably be expected to result in a material
liability;

(d) the Parent and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters;

(e) no property now or previously owned, operated or leased by the Parent or any
of its Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar list of sites requiring investigation or clean-up;

(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Parent or any of its Subsidiaries that, singly or in
the aggregate, have, or could reasonably be expected to have a Material Adverse
Effect;

(g) neither the Parent nor any of its Subsidiaries has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which may lead to material claims against the Parent or such Subsidiary for any
remedial work, damage to natural resources or personal injury, including claims
under CERCLA;

(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned, operated or leased by the Parent or any of its
Subsidiaries that, singly or in the aggregate, have, or could reasonably be
expected to have a Material Adverse Effect; and

(i) no conditions exist at, on or under any property now or previously owned,
operated or leased by the Parent or any of its Subsidiaries which, with the
passage of time, or the giving of notice or both, could be reasonably expected
to give rise to material liability under any Environmental Law.

SECTION 6.13 Accuracy of Information. None of the factual information heretofore
or contemporaneously furnished in writing to any Lender by or on behalf of any
Obligor in connection with any Loan Document or any transaction contemplated
hereby contains any untrue statement of a material fact, or omits to state any
material fact necessary to make any information not misleading, and no other
written factual information hereafter furnished in writing in connection with
any Loan Document by or on behalf of any Obligor to any Lender will contain any
untrue statement of a material fact or will omit to state any material fact
necessary to make any information not misleading on the date as of which such
information is dated or certified.

 

59



--------------------------------------------------------------------------------

SECTION 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Loans will be used to purchase or carry margin stock or
otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

SECTION 6.15 Insurance. The Obligors are insured by financially sound and
reputable insurers and such insurance is in such amounts and covering such risks
and liabilities (and with such deductibles, retentions and exclusions) as are in
accordance with normal and prudent industry practice.

SECTION 6.16 Solvency. The Borrower and the Guarantors, taken as a whole, on a
consolidated basis, both before and after giving effect to any Loan, are
Solvent.

SECTION 6.17 Security Agreements. Each of the Security Agreements is effective
(and with respect to the deposit accounts in connection with the deposit account
control agreements set forth in Item 7.1.11 of the Disclosure Schedule, will be
effective upon execution and delivery of such deposit account control
agreements) to create in favor of the Collateral Agent for the benefit (as
described herein) of the applicable Secured Parties as security for the
Obligations described therein, a legal, valid, binding and enforceable security
interest in the collateral described therein and proceeds thereof. The Lien
created by the Security Agreements constitutes (and, in the case of the U.K.
Security Agreement will, subject to filing the U.K. Security Agreement with
Companies House, U.K. within 21 days after the execution and delivery of such
agreement, constitute) a fully perfected Lien on, and security interest in, all
right, title and interest of the applicable Obligor in the collateral described
therein, as security for the Obligations described therein, in each case prior
and superior to the rights of any other person except with respect to Liens that
are permitted by Section 7.2.3 and except to the extent set forth in the
Intercreditor Agreement.

SECTION 6.18 Intellectual Property. The Parent and each of its Subsidiaries
owns, or, to the best of their knowledge, possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. To the best knowledge of the Parent, the operation of its businesses
does not conflict with, infringe, misappropriate, dilute, misuse or otherwise
violate any of the rights of any third party which could result in a material
liability to any Obligor or any Subsidiary of a Parent. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Parent, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 6.19 Issuance of Subordinated Debt; Status of Obligations as Senior
Indebtedness, etc. The Parent and each of its Subsidiaries has the power and
authority to incur the Subordinated Debt as provided for under any Subordinated
Debt Documents applicable to such Subordinated Debt. To the extent issued, each
such issuing Person has

 

60



--------------------------------------------------------------------------------

issued, pursuant to due authorization, the Subordinated Debt under the
applicable Subordinated Debt Documents, and such Subordinated Debt Documents
constitute the legal, valid and binding obligations of such issuing Person
enforceable against such Person in accordance with its terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws effecting creditors’ rights generally and by
principles of equity). The subordination provisions of the Subordinated Debt
contained in the Subordinated Debt Documents are enforceable against the holders
of the Subordinated Debt by the holders of any “Senior Indebtedness” or similar
term referring to the Obligations in the Subordinated Debt Documents. All
Obligations, including those to pay principal of and interest (including
post-petition interest, whether or not allowed as a claim under bankruptcy or
similar laws) on the Loans, and fees and expenses in connection therewith,
constitute “Senior Indebtedness” or similar term referring to the Obligations as
provided in the Subordinated Debt Documents and all such Obligations are
entitled to the benefits of the subordination created by the Subordinated Debt
Documents. The Parent and each of its Subsidiaries acknowledges that the
Administrative Agent and each Lender is entering into this Agreement and is
extending its Commitments in reliance upon the subordination provisions to be
set forth in any Subordinated Debt Documents.

SECTION 6.20 Sanctions, Etc.

SECTION 6.20.1 The Parent represents that neither it nor any of its Subsidiaries
nor, to the knowledge of the Parent or the Borrower, any director, officer,
employee, agent, affiliate or representative thereof is an individual or entity
(a “Covered Person”) currently the subject of any sanctions administered or
enforced by the United States Government, including, without limitation, the
U.S. Department of Treasury’s Office of Foreign Assets Control, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor is the Parent or
any of its Subsidiaries located, organized or resident in a country or territory
that is the subject of Sanctions.

SECTION 6.20.2 The Borrower represents and covenants that it will not, directly
or indirectly, use the proceeds of the transaction, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Covered Person, to fund any activities of or business with any Covered
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Covered Person (including any Covered Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

SECTION 6.20.3 Quebec Based Collateral. As of the Closing Date, the fair market
value of the property and assets (real and personal) of the Parent and its
Subsidiaries located in Quebec (exclusive of the value of the Capital Securities
of the Obligors), as determined in good faith by the Parent, does not exceed
$250,000.

SECTION 6.20.4 Casualty, Etc. Neither the businesses nor the properties of any
Obligor or any Subsidiary of the Parent are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect

 

61



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

SECTION 7.1 Affirmative Covenants. The Parent agrees with each Lender and the
Administrative Agent that until the Termination Date has occurred, the Parent
will, and will cause its Subsidiaries to, perform or cause to be performed the
obligations set forth below.

SECTION 7.1.1 Financial Information, Reports, Notices, etc. The Parent will
furnish each Lender and the Administrative Agent copies of the following
financial statements, reports, notices and information:

(a) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, an unaudited consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
income and cash flow of the Parent and its Subsidiaries for such Fiscal Quarter
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such Fiscal Quarter, and including (in each case), in
comparative form the figures for the corresponding Fiscal Quarter in, and year
to date portion of, the immediately preceding Fiscal Year, certified as complete
and correct by the chief financial or accounting Authorized Officer of the
Parent (subject to normal year-end audit adjustments);

(b) within 90 days after the end of each Fiscal Year, (i) a copy of the
consolidated balance sheet of the Parent and its Subsidiaries, and the related
consolidated statements of income and cash flow of the Parent and its
Subsidiaries for such Fiscal Year, setting forth in comparative form the figures
for the immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by independent public accountants acceptable to the Required
Lenders stating that, in performing the examination necessary to deliver the
audited consolidated financial statements of the Parent, no knowledge was
obtained of any Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretation) and (ii) a
management’s discussion and analysis of the financial condition and results of
operations for such Fiscal Year, as compared to the previous Fiscal Year;

(c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Parent, (i) setting forth the
calculations for the Leverage Ratio (including with respect to Section 7.2.4)
and stating that no Default has occurred and is continuing (or, if a Default has
occurred, specifying the details of such Default and the action that the
applicable Obligor has taken or proposes to take with respect thereto),
(ii) stating that no Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate (or, if a Material Subsidiary has been formed
or acquired since the delivery of the last Compliance Certificate, a statement
that such Material Subsidiary has complied with Section 7.1.8) and (iii) in the
case of a Compliance Certificate delivered concurrently with the financial
information pursuant to clause (b), a calculation of Excess Cash Flow;

 

62



--------------------------------------------------------------------------------

(d) as soon as possible and in any event within three Business Days after any
Obligor obtains knowledge of the occurrence of a Default, a statement of an
Authorized Officer of the Parent setting forth details of such Default and the
action which such Obligor has taken and proposes to take with respect thereto;

(e) as soon as possible and in any event within three days after any Obligor
obtains knowledge of (i) the occurrence of any event which could reasonably be
expected to have a Material Adverse Effect, (ii) the occurrence of any material
adverse development with respect to any litigation, action, proceeding or labor
controversy described in Item 6.7 of the Disclosure Schedule or (iii) the
commencement of any litigation, action, proceeding or labor controversy of the
type and materiality described in Section 6.7, notice thereof and, to the extent
the Administrative Agent requests, copies of all documentation relating thereto;

(f) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Obligor files with
the SEC or any national securities exchange;

(g) promptly upon becoming aware of (i) the institution of any steps by the PBGC
or Canadian authorities to terminate any (A) U.S. Pension Plan or the filing of
a Notice of Intent to Terminate (or the successor notice thereto) with respect
to any U.S. Pension Plan by the Borrower or any member of its Controlled Group
or (B) Canadian Pension Plan, (ii) the failure to make a required contribution
to any U.S. Pension Plan or Canadian Pension Plan if such failure is sufficient
to give rise to a Lien under Section 303(k) of ERISA or any applicable pension
benefits legislation in Canada, (iii) the taking of any action with respect to a
U.S. Pension Plan or Canadian Pension Plan which is likely to result in the
requirement that the Parent or any member of the Controlled Group furnish a bond
or other security to the PBGC or such U.S. Pension Plan or Canadian Pension
Plan, (iv) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA with respect to any U.S. Pension Plan, unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(v) the occurrence of any event with respect to any U.S. Pension Plan, Canadian
Pension Plan or Multiemployer Plan which, in the aggregate, could result in a
Material Adverse Effect, notice thereof and copies of all documentation relating
thereto;

(h) (i) at the time of each prepayment required under Section 3.1.1, a
certificate signed by an Authorized Officer of the Parent setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least three days’ prior written notice of such
prepayment specifying the principal amount of Loans to be prepaid;

(i) promptly upon receipt thereof, copies of all “management letters” submitted
to any Obligor by the independent public accountants referred to in clause
(b) in connection with each audit made by such accountants;

(j) the annual budget within 30 days of such annual budget being approved by the
Parent’s Board of Directors (but in any event not later than 75 days after the
end of each Fiscal Year);

 

63



--------------------------------------------------------------------------------

(k) Promptly following the mailing or receipt of any material notice or material
report delivered under the terms of any First Lien Loan Document (where a
similar notice or report was not already delivered to the Administrative Agent),
copies of such notice or report;

(l) promptly and in any event within five Business Days following a reasonable
request by any Lender made through the Administrative Agent, all documentation
and other information such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act; and

(m) such other financial and other information as any Lender through the
Administrative Agent may from time to time reasonably request (including
information and reports in such detail as the Administrative Agent may request
with respect to the terms of and information provided pursuant to the Compliance
Certificate).

(n) The Parent hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or their Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Parent hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Parent shall be deemed to have
authorized the Administrative Agent and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.19);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arranger shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
For certainty, any budgets provided in accordance with this Agreement shall not
be PUBLIC documents.

SECTION 7.1.2 Maintenance of Existence; Compliance with Contracts, Laws, etc.
The Parent will, and will cause each of its Subsidiaries to, preserve and
maintain their legal existence (except as otherwise permitted by Section 7.2.10)
rights (charter and statutory), franchises, permits, licenses and approval
except for such rights, franchises, permits, licenses and approvals as the
Parent may reasonably determine in good faith are no longer necessary or
desirable for the conduct of the business of the Parent and its Subsidiaries),
perform in all material respects their obligations under leases, documents
related thereto and other material agreements to which the Parent or a
Subsidiary is a party, and comply in all material respects with all applicable
laws,

 

64



--------------------------------------------------------------------------------

rules, regulations and orders, including the payment (before the same become
delinquent) of all Taxes, imposed upon the Parent or its Subsidiaries or upon
their property except to the extent being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside on the books of the Parent or its Subsidiaries, as
applicable.

SECTION 7.1.3 Maintenance of Properties. The Parent will, and will cause each of
its Material Subsidiaries to, maintain, preserve, protect and keep its and their
respective properties in good repair, working order and condition (ordinary wear
and tear excepted), and make necessary repairs, renewals and replacements so
that the business carried on by the Parent and its Subsidiaries may be properly
conducted at all times, unless the Parent or such Subsidiary determines in good
faith that the continued maintenance of such property is no longer economically
desirable, necessary or useful to the business of the Parent or any of its
Subsidiaries or the Disposition of such property is otherwise permitted by
Sections 7.2.10 or 7.2.11.

SECTION 7.1.4 Insurance. The Parent will, and will cause each of its
Subsidiaries to maintain:

(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as the Parent and its Subsidiaries; and

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Administrative Agent and (ii) be in addition to any requirements
to maintain specific types of insurance contained in the other Loan Documents.

SECTION 7.1.5 Books and Records; Quarterly Meetings.

(a) The Parent will, and will cause each of its Subsidiaries to, keep books and
records in accordance with GAAP (or, in the case of the Parent and the Foreign
Subsidiaries, GAAP or generally accepted accounting principles applicable in
such Person’s jurisdiction) which accurately reflect all of its business affairs
and transactions and permit each Lender or any of their respective
representatives, at reasonable times and intervals (but, so long as no Default
has occurred and is continuing, not to exceed two visits in any Fiscal Year)
upon reasonable notice (which, so long as no Default has occurred and is
continuing, shall be no less than 48 hours) to the Parent, to visit each
Obligor’s offices, to discuss such Obligor’s financial matters with its officers
and employees, and its independent public accountants (and the Parent hereby
authorizes such

 

65



--------------------------------------------------------------------------------

independent public accountant to discuss each Obligor’s financial matters with
each Lender or their representatives when any representative of such Obligor is
present; provided that, if a representative of such Obligor is not made
available after the required notice has been given, no representative shall be
required to be present) and to examine (and photocopy extracts from) any of its
books and records. The Parent shall pay any fees of such independent public
accountant incurred in connection with any Secured Party’s exercise of its
rights pursuant to this Section.

(b) The Administrative Agent and the Lenders shall be afforded the right to
participate in the Parent’s quarterly conference calls with its investors;
provided that if such call shall not have occurred within 45 days after the
close of any of the first three Fiscal Quarters of any Fiscal Year, or within 90
days after the close of any Fiscal Year, the Parent shall, at the request of the
Administrative Agent or the Required Lenders, promptly hold a meeting via
conference call which shall be open to the Administrative Agent and the Lenders,
at which conference call the financial results of the previous Fiscal Quarter
and the financial condition of the Parent and its Subsidiaries shall be
reviewed;

SECTION 7.1.6 Environmental Law Covenant. The Parent will, and will cause each
of its Subsidiaries to,

(a) use and operate all of its and their facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws, promptly resolve any non-compliance with Environment Laws and keep its
property free of any Lien relating to Hazardous Materials or imposed by any
Environmental Law; and

(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints or notices or inquiries from Governmental
Authorities, in each case relating to the condition of its facilities and
properties, to compliance with Environmental Laws or actual or alleged liability
relating to Hazardous Materials or otherwise pursuant to Environmental Law.

SECTION 7.1.7 Use of Proceeds. The Borrower will apply the proceeds of the Loans
as follows:

(a) To repay amounts owing under existing credit facilities;

(b) for working capital and general corporate purposes of the Obligors and their
respective Subsidiaries, including Permitted Acquisitions and permitted
Restricted Payments by such Persons and replacement of existing letters of
credit.

SECTION 7.1.8 Future Guarantors, Security, etc. Subject to Section 7.1.11, the
Parent will, and will cause each of its Material Subsidiaries to, execute any
documents, Filing Statements, agreements and instruments, and take all further
action (including filing mortgages against any owned real property) that may be
required under applicable law, or that the

 

66



--------------------------------------------------------------------------------

Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to Liens permitted
by Section 7.2.3) of the Liens created or intended to be created by the Loan
Documents all to the extent required to comply with Section 7.1.12. Subject to
the terms, conditions and restrictions set forth in the Intercreditor Agreement,
the Parent will cause each of its subsequently acquired or organized Material
Subsidiaries to execute and deliver a supplement (in form and substance
satisfactory to the Administrative Agent) to the applicable Guaranty and each
other applicable Loan Document in favor of the Secured Parties. In addition,
from time to time, subject to the terms, conditions and restrictions set forth
in the Intercreditor Agreement, the Parent will, at its cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected Liens with respect to such of its assets and
properties as the Administrative Agent or the Required Lenders shall designate,
it being agreed that it is the intent of the parties that the Obligations shall
be secured by, among other things, substantially all the assets of the Parent
and its Material Subsidiaries (including real and personal property acquired
subsequent to the Effective Date). Notwithstanding any other provision of any
Loan Document (a) subject to subclause (e) below, no CFC Subsidiary shall be
required to deliver a Guaranty directly or indirectly with respect to the
Obligations of any Obligor that is a U.S. Person to the extent that such CFC
Subsidiary would be treated, under Section 956 of the Code, as having an
investment in U.S. property, (b) neither the Borrower nor any of its
Subsidiaries shall be required to (x) pledge more than 65% of the issued and
outstanding Voting Securities and 100% of the issued and outstanding non-voting
Capital Security of any First-Tier CFC Subsidiary, or (y) pledge any asset or
property of any CFC Subsidiary, (c) no Obligor shall be required to deliver
share certificates held in any Immaterial Subsidiary to the Collateral Agent and
no legal opinions shall be required in respect of such shareholdings, (d) to the
extent the granting of any such Lien or the providing of a Guaranty would result
in material stamp taxes, duties, registration or legal costs and expenses to the
Parent and its Subsidiaries, the Administrative Agent shall cooperate with the
Parent in good faith to minimize the amount of such stamp taxes, duties,
registration or legal costs and expenses resulting from the granting of such
Lien or the providing of a Guaranty, taking into account the value of the assets
to be secured by such Lien and (e) notwithstanding the foregoing subclause
(a) or limitations under Section 956 of the Code, each newly organized or
acquired Subsidiary (other than an Immaterial Subsidiary) that is a direct or
indirect Subsidiary of the Parent shall execute and deliver a Guaranty (in form
and substance satisfactory to the Administrative Agent) to the Parent’s
Obligations in respect of the Loans and each other applicable Loan Document in
favor of the Secured Parties. Such Liens will be created under the Loan
Documents in form and substance satisfactory to the Administrative Agent, and
the Parent shall deliver or cause to be delivered to the Administrative Agent
all such instruments and documents (including legal opinions, title insurance
policies and lien searches) as the Administrative Agent shall reasonably request
to evidence compliance with this Section. In addition, the Parent agrees that it
will notify the Administrative Agent promptly following the date on which the
fair market value of the property and assets (real and personal) of the Parent
and its Subsidiaries located in Quebec (exclusive of the value of the Capital
Securities of the Obligors), determined in the good faith judgment of the
Parent, exceeds $250,000 and will execute and deliver or cause its Subsidiaries,
if applicable, to execute and deliver collateral documentation in form and
substance reasonably satisfactory to the Administrative Agent necessary to
perfect a Lien in favor of the Secured Parties on such assets located in Quebec
to secure the Obligations. Notwithstanding the foregoing, no guaranty of hedging
arrangements that constitute Excluded Swap Obligations shall be required by any
subsidiary of the Parent.

 

67



--------------------------------------------------------------------------------

SECTION 7.1.9 Material Contracts. The Parent and each of its Material
Subsidiaries shall comply in all material respects with each of its Material
Contracts.

SECTION 7.1.10 Maintenance of Ratings. The Parent will use commercially
reasonable efforts to cause a (i) “Corporate Rating” by S&P and “Corporate
Family Rating” by Moody’s and (ii) senior secured credit rating with respect to
the Loans from each of S&P and Moody’s to be available at all times until the
Stated Maturity Date for the Loans.

SECTION 7.1.11 Post-Closing Obligations. The Parent will deliver the items set
forth in Item 7.1.11 of the Disclosure Schedule on the dates set forth therein.
The time period applicable to any post-closing obligation set forth in Item
7.1.11 of the Disclosure Schedule may be waived or extended by the
Administrative Agent, from time to time, in its sole discretion.

SECTION 7.1.12 Obligors. If (i) the aggregate Consolidated EBITDA of all
Subsidiaries that are not Guarantors at the end of any Fiscal Quarter, exceeds
5% of the Consolidated EBITDA of the Parent and its Subsidiaries for such period
(in each case as set forth in the Compliance Certificates relating to such
Fiscal Quarter), (ii) the value of the assets of all Subsidiaries that are not
Guarantors (excluding intercompany balances) exceeds 5% of the value of the
consolidated assets of the Parent and its Subsidiaries as at the end of such
Fiscal Quarter (in each case as set forth in the financial statements with
respect to such Fiscal Quarter or, if not presented in such financial
statements, as reasonably determined by the Parent in good faith) or (iii) the
aggregate gross revenue of all Subsidiaries that are not Guarantors at the end
of any Fiscal Quarter exceeds 5% of the consolidated gross revenue of the Parent
and its Subsidiaries for such period (in each case as set forth in the financial
statements with respect to such Fiscal Quarter or, if not presented in such
financial statements, as reasonably determined by the Parent in good faith),
then the Parent shall cause one or more Subsidiaries as necessary to become a
Guarantor and provide security in compliance with the provisions of
Section 7.1.8 so that the aggregate Consolidated EBITDA, asset value and/or
gross revenue, as applicable, of all Subsidiaries that are not Guarantors does
not exceed any threshold set forth in clause (i), (ii) or (iii) of this
Section 7.1.12. If the Borrower provides evidence satisfactory to the
Administrative Agent (acting reasonably) that one or more Subsidiaries are no
longer required as Guarantors in order to meet the test described in this
Section 7.1.12 and in connection with a corporate reorganization or otherwise in
connection with an action permitted to be taken hereunder with respect to such
Subsidiary, the Parent intends to dissolve or wind-up such Subsidiary in
accordance with the requirements of Section 7.2.10(c), then the Administrative
Agent or the Collateral Agent shall promptly release such Subsidiary from its
Guaranty and related security and such Subsidiary shall thereafter be an
Immaterial Subsidiary for purposes of this Agreement, and the Collateral Agent
agrees to promptly return any stock certificates it possesses in such
subsidiary.

 

68



--------------------------------------------------------------------------------

SECTION 7.2 Negative Covenants. The Parent covenants and agrees with each Lender
and the Administrative Agent that until the Termination Date has occurred:

SECTION 7.2.1 Business Activities. The Parent will, nor will it permit any of
its Subsidiaries to, (a) engage in any business activity except those business
activities engaged in on the date of this Agreement and activities reasonably
incidental thereto or (b) change its accounting policies or financial reporting
practices from such policies and practices in effect on the Closing Date,
including any change to the ending dates with respect to the Parent and its
Subsidiaries’ Fiscal Year or Fiscal Quarters, except as may be required by GAAP
in effect at the time of such change or by applicable requirements of law.

SECTION 7.2.2 Indebtedness. The Parent will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

(a) Indebtedness in respect of the Obligations;

(b) until the Closing Date, Indebtedness that is to be repaid in full as further
identified in Item 7.2.2(b) of the Disclosure Schedule;

(c) Indebtedness existing as of the Effective Date which is identified in
Item 7.2.2(c) of the Disclosure Schedule, and refinancing of such Indebtedness
in a principal amount not in excess of that which is outstanding on the
Effective Date (as such amount has been reduced following the Effective Date);

(d) unsecured Indebtedness (i) incurred in the ordinary course of business of
the Parent and its Subsidiaries consisting of open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services which are not overdue for a period of more than 120 days or, if overdue
for more than 120 days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of Parent or such
Subsidiary and (ii) in respect of performance, surety or appeal bonds provided
in the ordinary course of business, but excluding (in each case), Indebtedness
incurred through the borrowing of money or Contingent Liabilities in respect
thereof;

(e) Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment, including
installation costs and expenditures made for any repairs, alterations,
construction, development or improvements performed thereon or added thereto, of
the Parent and its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of the Parent and its Subsidiaries (provided that such
Indebtedness is incurred within 120 days of the acquisition of such property)
and (ii) in respect of Capitalized Lease Liabilities; provided that, the
aggregate amount of all Indebtedness outstanding pursuant to this clause
(e) shall not at any time exceed $23,000,000;

(f) Indebtedness of the Parent or any Subsidiary owing to the Parent or any
Subsidiary, provided that (i) such Indebtedness shall, if payable to the Parent,
the Borrower or a Subsidiary Guarantor by the Parent or a Subsidiary that is not
a CFC Subsidiary, be evidenced by the Master Intercompany Note, duly executed
and delivered in pledge to the Collateral Agent pursuant to a Loan Document,
(ii) if such Indebtedness is payable to a Subsidiary that is not a Subsidiary
Guarantor or a CFC Subsidiary, such Subsidiary shall have previously executed
and delivered to the Administrative Agent the Interco Subordination Agreement,
(iii) if such Indebtedness is incurred by a Subsidiary

 

69



--------------------------------------------------------------------------------

that is not a Subsidiary Guarantor owing to the Parent, the Borrower or any
Subsidiary Guarantor, shall not (when aggregated with the amount of Investments
made by Parent, the Borrower and the Subsidiary Guarantors in Subsidiaries which
are not Subsidiary Guarantors under clause (e)(i) of Section 7.2.5), exceed
$17,250,000 and shall not be forgiven or otherwise discharged for any
consideration other than payment in full or in part in cash (provided that, only
the amount repaid in part shall be discharged) and (iv) if such Indebtedness is
payable to the Parent, the Borrower or a Subsidiary Guarantor by a CFC
Subsidiary or by the Parent, the Borrower or a Subsidiary Guarantor to a CFC
Subsidiary, such Indebtedness shall not exceed in the aggregate $23,000,000;

(g) First Lien Loans incurred pursuant to the terms of the First Lien Loan
Documents in a principal amount not to exceed the Maximum First Lien Principal
Debt Amount (as defined in the Intercreditor Agreement), and Contingent
Liabilities of the Subsidiary Guarantors in respect of the First Lien Loans;

(h) unsecured Indebtedness of the Parent or the Borrower owing to the Export
Development Canada in an aggregate principal amount not to exceed (when
aggregated with the amount of any other Indebtedness of the Parent and the
Borrower owing to the Export Development Canada set forth on Item 7.2.2(c) of
the Disclosure Schedule, as refinanced) $17,250,000;

(i) Hedging Obligations incurred in the ordinary course of business for
non-speculative purposes;

(j) unsecured Indebtedness for borrowed money of the Parent or the Borrower and
unsecured Contingent Liabilities of the Subsidiary Guarantors in respect of such
unsecured Indebtedness, in an aggregate principal amount at any time outstanding
not to exceed $34,500,000; provided (i) that no Default or Event of Default has
occurred which is continuing at the time that such unsecured Indebtedness is
incurred or would result from the incurrence thereof, (ii) such unsecured
Indebtedness matures at least 180 days after the Stated Maturity Date and
(iii) such unsecured Indebtedness does not contain any financial maintenance
covenants or any covenants more restrictive than those provided for in this
Agreement (as determined by the Administrative Agent acting reasonably) or any
required principal payments or prepayments prior to the maturity thereof;

(k) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Parent, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
outstanding amount of all Indebtedness existing pursuant to this clause does not
exceed $40,250,000 at any time;

(l) other Indebtedness of the Parent and its Subsidiaries (other than
Indebtedness of Foreign Subsidiaries owing to the Parent, the Borrower or
Subsidiary Guarantors) in an aggregate amount at any time outstanding not to
exceed $17,250,000; and

 

70



--------------------------------------------------------------------------------

(m) to the extent constituting Indebtedness, Purchased Leases, all repurchase,
collection advances and indemnification obligations in connection therewith and
all Contingent Liabilities with respect thereto; provided that the terms of each
Lease Purchase Transaction shall provide that (x) the maximum amount of such
Indebtedness that may under any circumstances arise from “obligor defaults” or
similar events shall not exceed in the case of any Lease Purchase Transaction in
any twelve month “Loss Determination Period” (as such term is defined with
respect to such Lease Purchase Transaction) (it being understood that the amount
of such permitted Indebtedness shall be calculated net of proceeds from
remarketing of equipment the subject of “obligor defaults” and net of subsequent
payments received from any such obligors, in each case during such Loss
Determination Period, for the purposes of this clause (m) but not for the
purposes of Section 8.1.5(b)) the greater of (A) 15% of the sum of (i) the
aggregate Repurchase Prices of all Purchased Leases purchased by the relevant
Lease Purchaser pursuant to such Lease Purchase Transaction (the sum of clause
(i) and clause (ii), the “Purchased Lease Cap Reference Amount” for such Lease
Purchase Transaction) prior to the beginning of such twelve month Loss
Determination Period, and (ii) the aggregate Purchase Prices of the Purchased
Leases purchased by such Lease Purchaser pursuant to such Lease Purchase
Transaction during such twelve month Loss Determination Period, and (B) if one
or more obligors default on one or more of the three largest Purchased Leases
purchased under such Lease Purchase Transaction, the aggregate Purchase Prices
of such three largest Purchased Leases (treating as a single Purchased Lease for
such purpose, all Purchased Leases with each such obligor’s Affiliates) (such
aggregate amount, the “Three Largest Lease Cap Amount” for such Lease Purchase
Transaction and (y) any other circumstances where the Parent or any Subsidiary
would become liable to repurchase Purchased Leases shall be consistent in all
material respects with, and not materially less favorable to the Parent or such
Subsidiary than, the terms of the Lease Purchase Transactions in effect on the
date of the Agreement;

provided that, no Indebtedness otherwise permitted by clauses (c), (e), (i),
(j), (k), (l) or (m) shall be assumed, created or otherwise incurred if an Event
of Default has occurred and is then continuing or would result therefrom.

SECTION 7.2.3 Liens. The Parent will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations;

(b) until the Closing Date, Liens securing payment of Indebtedness of the type
described in clause (b) of Section 7.2.2;

(c) Liens existing as of the Effective Date and disclosed in Item 7.2.3(c) of
the Disclosure Schedule securing Indebtedness described in clause (c) of
Section 7.2.2 that is secured as of the date hereof, and refinancings,
refundings, renewals of extension thereof or replacements of such secured
Indebtedness; provided that no such Lien shall encumber any additional property
and the amount of Indebtedness secured by such Lien is not increased from that
permitted under clause (c) of Section 7.2.2;

 

71



--------------------------------------------------------------------------------

(d) Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 60 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
100% of the cost of the applicable property, improvements or equipment at the
time of such acquisition (or construction) and (iii) such Lien secures only the
assets that are the subject of the Indebtedness referred to in such clause;

(e) Liens securing Indebtedness permitted by clause (k) of Section 7.2.2;
provided that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person (and not assets of such Person generally);

(f) Liens in favor of carriers, warehousemen, mechanics, materialmen, repairmen,
workmen and landlords and statutory liens of banks and rights of set-off granted
in the ordinary course of business for amounts not overdue for more than 30 days
or being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

(g) Liens incurred or deposits made in the ordinary course of business in
connection with Canadian Pension Plans, worker’s compensation, unemployment
insurance or other forms of governmental insurance or benefits, or to secure
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, letters of intent, obligations under credit card processing agreements,
government contracts, trade contracts, expropriations, proceedings, performance
of return-of-money bonds or other similar obligations (other than for borrowed
money);

(h) judgment Liens in existence for less than 60 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 8.1.6;

(i) easements, rights-of-way, restrictions, licenses, restrictive covenants,
servitudes, encroachments, and other minor defects or irregularities in title
and other similar encumbrances including the reservations, limitations, provisos
and conditions, if any, expressed in any original grant from the Crown of any
real property or any interest therein, not interfering in any material respect
with the value or use of the property to which such Lien is attached;

(j) Liens (i) for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or (ii) in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

(k) Liens securing Indebtedness permitted under clause (g) of Section 7.2.2;

(l) Liens securing Indebtedness permitted under clauses (f) and (l) of
Section 7.2.2;

 

72



--------------------------------------------------------------------------------

(m) Liens arising from the filing of PPSA or UCC financing statements by lessors
under true operating leases against the Parent or any of its Subsidiaries, as
lessees, made as precautionary filings in respect of such operating leases;

(n) Liens relating to licenses of patents, trademarks and other intellectual
property rights granted by the Parent or any of its Subsidiaries in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of the business of the Parent or any of its Subsidiaries;

(o) any Lien given to a public utility or any municipality or governmental or
other public authority when required by such utility or other authority in
connection with the operation of the business or the ownership of the assets of
the Parent or its Subsidiaries, not securing any Indebtedness and not
interfering in any material respect with the ordinary conduct of the business of
the Parent or any of its Subsidiaries;

(p) any Lien consisting of the right reserved to or vested in any Governmental
Authority by any statutory provision or by the terms of any lease, license,
agreement, franchise, grant or permit of the Parent or its Subsidiaries, to
terminate any such lease, agreement, license, franchise, grant or permit, or to
require annual or other payments as a condition to the continuance thereof; and

(q) Liens on Collateral securing claims under Purchased Leases and any Liens
arising from the filings of PPSA or UCC financing statements by Lease Purchasers
in respect thereof.

SECTION 7.2.4 Leverage Ratio.

(a) The Parent will not permit the Leverage Ratio for any period ending on the
last day of any Fiscal Quarter ending during a period set forth below to be
greater than the ratio set forth opposite such period:

 

Period of Four Quarters Ending

   Ratio  

April 30, 2013 through January 31, 2014

     4.60:1.00   

April 30, 2014 through January 31, 2015

     4.10:1.00   

April 30, 2015 through January 31, 2016

     3.50:1.00   

April 30, 2016 and thereafter

     3.25:1.00   

(b) For purposes of determining compliance with the financial covenant set forth
in this Section 7.2.4, any equity investment made in the Borrower by any one or
more of the Permitted Holders after the Closing Date and on or prior to the date
financial statements are required to be delivered for a Fiscal Quarter will, at
the request of the Parent, be included in the calculation of Consolidated EBITDA
for the purposes of determining compliance with the Leverage Ratio pursuant to
this Section 7.2.4 for such Fiscal Quarter (any such equity contribution so
included in the calculation of Consolidated EBITDA, being a “Specified Equity
Contribution”); provided, however, that (i) there shall be no more than two
Specified Equity Contributions made in a period of four consecutive Fiscal
Quarters and no more than five Specified Equity Contributions

 

73



--------------------------------------------------------------------------------

in the aggregate made during the term of the Commitment, (ii) the amount of any
Specified Equity Contribution shall be no greater than 100% of the amount
required to cause the Parent to be in compliance with the Leverage Ratio
pursuant to this Section 7.2.4; (iii) such Specified Equity Contribution shall
only be given effect for purposes of compliance with this Section 7.2.4 and not
for any other use of the Leverage Ratio under this Agreement or under any of the
other Loan Documents; and (iv) to the extent Consolidated EBITDA has been
increased for any Fiscal Quarter as a result of a Specified Equity Contribution,
Consolidated EBITDA as so increased for such Fiscal Quarter shall apply for any
subsequent determination of the Leverage Ratio pursuant to this Section 7.2.4
which includes such Fiscal Quarter.

SECTION 7.2.5 Investments. The Parent will not, nor will it permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except:

(a) Investments existing on the Effective Date and identified in Item 7.2.5(a)
of the Disclosure Schedule;

(b) Cash Equivalent Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments consisting of any deferred portion of the sales price received
by the Parent or any Subsidiary in connection with any Disposition permitted
under Section 7.2.11;

(e) Investments (i) by way of contributions to capital or purchases of Capital
Securities by the Parent in any Subsidiaries or by any Subsidiary in other
Subsidiaries; provided that, the aggregate amount of intercompany loans made
pursuant to clause (f)(iii) of Section 7.2.2 and Investments under this clause
made by Obligors in Subsidiaries that are not Obligors shall not exceed the
amount set forth in clause (f)(iii) of Section 7.2.2 at any time,
(ii) consisting of Indebtedness permitted by clause (f)(i) of Section 7.2.2,
(iii) consisting of Indebtedness permitted by clause (f)(ii) of Section 7.2.2,
or (iv) by way of contributions to capital or purchases of Capital Securities by
any Subsidiary in the Parent;

(f) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(g) Investments in Capital Securities constituting Permitted Acquisitions in an
amount which, when aggregated with the amount expended under clause (b) of
Section 7.2.10, does not exceed $115,000,000 over the term of this Agreement;
provided, that the aggregate amount of Investments that do not result in the
acquisition of a wholly-owned Subsidiary that executes and delivers a Guaranty
(or a supplement thereto) and each other Loan Document pursuant to Section 7.1.8
or, in the case of an asset acquisition, in assets that do not become property
of a Guarantor or Borrower, shall not exceed $11,500,000 over the term of this
Agreement;

 

74



--------------------------------------------------------------------------------

(h) loans and advances to directors and employees in an aggregate amount not to
exceed $5,750,000 at any time outstanding;

(i) other Investments in an amount not to exceed $40,250,000 over the term of
this Agreement;

(j) deposits by the Parent or its Subsidiaries in the ordinary course of
business consistent with customary practice or its past practices to secure the
performance of leases, licenses or contracts;

(k) Hedging agreements or unsecured hedging agreements in the ordinary course of
business and not for speculative purposes;

(l) Investments resulting from collection advance obligations under Purchased
Leases consistent with the past practice of the Parent and its Subsidiaries as
of the Closing Date in an amount not to exceed $11,500,000 in the aggregate at
any time outstanding; and

(m) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

provided, that, (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements, and (ii) no Investment otherwise
permitted by clauses (e)(i), (g), (h) or (i) shall be permitted to be made if
any Default has occurred and is continuing or would result therefrom.

SECTION 7.2.6 Restricted Payments, etc. The Parent will not, nor will it permit
any of its Subsidiaries to, declare or make a Restricted Payment, or make any
deposit for any Restricted Payment, other than Restricted Payments made by
(a) any Subsidiary to any Obligor, (b) any Obligor to another Obligor or any
non-Obligor to any other non-Obligor, (c) any Obligor to any non-Obligor or
(d) the Parent to its shareholders; provided, however, that any Restricted
Payment pursuant to clause (c) or (d) above shall only be permitted (x) if both
before and after giving effect to such Restricted Payment, no Default or Event
of Default has occurred and is continuing or would result from the making of
such Restricted Payment, and (y) in an amount not to exceed: (1) $17,250,000
over the term of this Agreement; plus (2) an additional amount up to the
Available Amount as of the applicable date of determination, so long as, for
purposes of this subclause (2), at such time the Parent and its Subsidiaries are
in pro forma compliance with a Leverage Ratio 0.25x lower than the Leverage
Ratio then required to be maintained pursuant to Section 7.2.4, determined on a
Pro Forma Basis as of the last day of the Fiscal Quarter most recently ended.

SECTION 7.2.7 Reserved.

SECTION 7.2.8 No Prepayment of Debt. The Parent will not, and will not permit
any of its Subsidiaries to:

 

75



--------------------------------------------------------------------------------

(a) (i) make any prepayment of principal of, or premium or interest on, any
Subordinated Debt or senior unsecured Indebtedness (other than any intercompany
Indebtedness owing to an Obligor to the extent incurred in accordance with
clause (f) of Section 7.2.2) other than the stated, scheduled date for payment
set forth in the applicable documents governing such Indebtedness, or (ii) make
any payment of any Subordinated Debt which would violate the terms of this
Agreement or the applicable Subordinated Debt Documents;

(b) redeem, retire, purchase, defease or otherwise acquire any Subordinated Debt
or senior unsecured Indebtedness; or

(c) make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes;

provided, that the Parent shall be permitted to prepay Indebtedness in an amount
not to exceed the Available Amount as of the date of the relevant prepayment, so
long as at such time (before and immediately after giving effect to such
prepayment) (i) no Default or Event of Default has occurred and is continuing
and (ii) the Parent and its Subsidiaries are in pro forma compliance with a
Leverage Ratio 0.25x lower than the Leverage Ratio then required to be
maintained pursuant to Section 7.2.4, determined on a Pro Forma Basis as of the
last day of the Fiscal Quarter most recently ended.

Furthermore, neither the Parent nor any Subsidiary will designate any
Indebtedness other than the Obligations under and as defined in the First Lien
Credit Agreement and following the “Termination Date” thereunder, the
“Obligations”, as “Designated Senior Debt” (or any analogous term) in any
Subordinated Debt Document.

SECTION 7.2.9 Disqualified Equity Interests.

(a) Neither the Parent nor any of its Subsidiaries will issue any Disqualified
Capital Stock unless the obligations in respect of such Disqualified Capital
Stock would have been permitted to be incurred as Indebtedness pursuant to
clause (f) or (l) of Section 7.2.2.

(b) No Subsidiary of the Borrower will issue any Capital Securities (including
by way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Capital Securities, except: (i) for stock
splits, stock dividends and additional issuances of Capital Securities which do
not decrease the percentage ownership of the Borrower, Parent or any other
Obligors in any class of the Equity Interests of such Subsidiary and
(ii) Subsidiaries of the Borrower formed or acquired after the Closing Date in
accordance with Section 7.2.5 may issue Capital Securities to the Borrower or to
the Obligor which is to own such Equity Interests.

SECTION 7.2.10 Consolidation, Merger; Permitted Acquisitions, etc. The Parent
will not, nor will it permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division thereof), except:

 

76



--------------------------------------------------------------------------------

(a) any Subsidiary may liquidate or dissolve voluntarily into, and may merge
with and into, the Borrower or any other Subsidiary (provided that, a Guarantor
may only liquidate or dissolve into, or merge with and into, the Borrower or
another Guarantor), and the assets or Capital Securities of any Subsidiary may
be purchased or otherwise acquired by the Borrower or any other Subsidiary
(provided that, the assets or Capital Securities of any Subsidiary Guarantor may
only be purchased or otherwise acquired by the Borrower or another Subsidiary
Guarantor); provided, further that, in no event shall any Subsidiary consolidate
with or merge with and into any other Subsidiary unless after giving effect
thereto, the Collateral Agent shall have a perfected pledge of, and security
interest in and to, at least the same percentage of the issued and outstanding
interests of Capital Securities (on a fully diluted basis) and other assets of
the surviving Person as the Collateral Agent had immediately prior to such
merger or consolidation in form and substance satisfactory to the Administrative
Agent and their counsel, pursuant to such documentation and opinions as shall be
necessary in the opinion of the Administrative Agent to create, perfect or
maintain the collateral position of the Secured Parties therein;

(b) the purchase of all or substantially all of the assets of any Person (or any
division thereof), or the acquisition of such Person by merger, in each case if
(i) such purchase or acquisition constitutes a Permitted Acquisition, and
(ii) the amount expended in connection with such transaction, when aggregated
with the amount expended under clause (g) of Section 7.2.5, does not exceed the
amount set forth in such clause over the term of this Agreement; and

(c) any Immaterial Subsidiary may be dissolved or otherwise wound-up; provided
that all of the assets of such Immaterial Subsidiary are transferred to one or
more Subsidiaries prior to such dissolution or winding up.

SECTION 7.2.11 Permitted Dispositions. The Parent will not, nor will it permit
any of its Subsidiaries to, Dispose of any of such Person’s assets (including
accounts receivable and Capital Securities of Subsidiaries) to any Person in one
transaction or series of transactions unless such Disposition is:

(a) inventory or obsolete, damaged, worn out or surplus personal property
Disposed of in the ordinary course of its business;

(b) Purchased Leases or Residual Positions to a Lease Purchaser in the ordinary
course of the Parent’s and its Subsidiaries’ business, provided that the
consideration received by the Parent, the Borrower or Subsidiary for such sale
consists of no less than 90% in cash and is conducted in an arm’s-length
transaction with such Person;

(c) permitted by Section 7.2.10;

(d) (i) for fair market value and the consideration received consists of no less
than 75% in cash, and (ii) the Net Disposition Proceeds received from such
Disposition, together with the Net Disposition Proceeds of all other assets
Disposed of pursuant to this clause since the Closing Date, does not exceed
(individually or in the aggregate) $40,250,000 over the term of this Agreement;

 

77



--------------------------------------------------------------------------------

(e) of Non-Core Intellectual Property Assets, provided that (i) the Net
Disposition Proceeds received from such Disposition are used to repay the Loans
in accordance with Section 3.1.1(d) without any ability to reinvest such Net
Disposition Proceeds, (ii) the fair market value of the assets subject to such
Disposition, together with the fair market value of all other assets Disposed of
pursuant to this clause since the Closing Date, does not exceed (individually or
in the aggregate) $23,000,000 over the term of this Agreement and (iii) such
Disposition is for fair market value and the consideration received consists of
no less than 50% in cash, which may include cash paid over time pursuant to
agreements providing for the payment of royalties; or

(f) the Specified Disposition, provided that such Disposition is for fair market
value.

SECTION 7.2.12 Modification of Certain Agreements. The Parent will not, and will
not permit any of its Subsidiaries to, consent to any amendment, supplement,
waiver or other modification of, or enter into any forbearance from exercising
any rights with respect to the terms or provisions contained in:

(a) the documents governing any Indebtedness (other than First Lien Debt),
unless the Parent or Subsidiary of the Parent who is obligated on such
Indebtedness could have incurred such Indebtedness under Section 7.2.2 on such
amended terms as of the date of such amendment, supplement, modification or
waiver;

(b) the documents governing any First Lien Debt, unless such amendment,
supplement, waiver or other modification would be permitted by the terms of the
Intercreditor Agreement; or

(c) the Organic Documents of the Parent or any of its Subsidiaries, if the
result would have an adverse effect on the rights or remedies of any Secured
Party.

SECTION 7.2.13 Transactions with Affiliates. The Parent will not, nor will it
permit any of its Subsidiaries to, enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates, unless such arrangement, transaction or contract (i) is on fair and
reasonable terms no less favorable to the Parent or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (ii) is of the kind which would be entered into by a prudent
Person in the position of the Parent or such Subsidiary with a Person that is
not one of its Affiliates; provided, however, that the foregoing restrictions
shall not apply to: (i) the payment of reasonable and customary fees to
directors of the Obligors who are not employees of the Obligors, (ii) any other
transaction with any employee, officer or director of the Obligors pursuant to
employee profit sharing and/or benefit plans and compensation and
non-competition arrangements in amounts customary for corporations similarly
situated to the Obligors and entered into in the ordinary course of business and
approved by the board of directors of the applicable Obligor, or (iii) any
reimbursement of reasonable out-of-pocket costs incurred by an Affiliate of any
Obligor on behalf of or for the account of such Obligor.

 

78



--------------------------------------------------------------------------------

SECTION 7.2.14 Restrictive Agreements, etc. The Parent will not, nor will it
permit any of its Subsidiaries to, enter into any agreement prohibiting:

(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired, other than any such properties,
revenues or assets transferred or otherwise Disposed pursuant to a Disposition
permitted hereunder and other than as required with respect to Lease Purchase
Collateral in connection with a Lease Purchase Transaction;

(b) the ability of any Obligor to amend or otherwise modify any Loan Document;
or

(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to the Borrower, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document or in any First Lien Loan Document (subject to the terms of the
Intercreditor Agreement), (ii) in the case of clause (a), (A) any agreement
governing any Indebtedness permitted by clause (e) of Section 7.2.2 as to the
assets financed with the proceeds of such Indebtedness; (B) any agreements that
are customary restrictions on leases, subleases, licenses or permits so long as
such restrictions relate to the property subject thereto; (C) any agreements
that are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest; (D) agreements that are customary provisions
restricting assignment or transfer of any contract entered into in the ordinary
course of business; (E) any agreement evidencing an asset sale, as to the assets
being sold; (F) agreements binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Parent, so long as such agreements were not
entered into in contemplation of such Person becoming a Subsidiary of the
Parent; (G) any agreements governing any purchase money Liens or obligations
under leases which, in accordance with GAAP, should be classified as capitalized
leases, in each case otherwise permitted pursuant to this Agreement (in which
case, any prohibition or limitation shall only be effective against the property
financed thereby; provided that individual agreements governing purchase money
Liens or obligations under Capitalized Lease Liabilities provided by a Person to
an Obligor may be cross-collateralized to other such agreements governing
purchase money Liens or obligations under Capitalized Lease Liabilities
otherwise permitted pursuant to this Agreement provided by such Person to an
Obligor); (H) encumbrances or restrictions on the transfer of any property
subject to Liens permitted by Section 7.2.3 and (I) negative pledge clauses and
limitations on restricted payments contained in documents governing Indebtedness
pursuant to clause (k) of Section 7.2.2 which (A) are customary for high-yield
notes and (B) permit without restriction the granting of Liens to secure the
Obligations and the payment of dividends and distributions by Subsidiaries to
the Parent, and (iii) in the case of clauses (a) and (c), any agreement of a
Foreign Subsidiary governing the Indebtedness permitted by clause (l) of
Section 7.2.2.

SECTION 7.2.15 Sale and Leaseback. The Parent will not, nor will it permit any
of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person unless, either:

 

79



--------------------------------------------------------------------------------

(a) immediately prior to the entering into of such arrangement, such Person,
could, pursuant to Section 7.2.3, create a Lien on property to secure
Indebtedness in an amount equal to the total net amount of rent required to be
paid by such Person under such lease during the remaining term thereof with
respect to such sale and leaseback transaction; or

(b) such Person applies, within 120 days after the sale or transfer, an amount
equal to the fair market value of the property so sold and leased back at the
time of entering into such sale and leaseback transaction (as determined by the
Board of Directors of the Parent or such Person) to the prepayment of the Loans
pursuant to Sections 3.1.1 and 3.1.2.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

SECTION 8.1.1 Non-Payment of Obligations. (i) (a) The Borrower shall default in
the payment or prepayment when due of any principal of any Loan or (b) any
Guarantor shall default in the payment when due of any payment Obligation under
a Guaranty; or (ii) the Borrower shall default in the payment or prepayment when
due of any interest on any Loan or any fee described in Article III or any other
monetary Obligation, and such default under this clause (ii) shall continue
unremedied for a period of three Business Days after such amount was due.

SECTION 8.1.2 Breach of Warranty. Any representation or warranty of any Obligor
made or deemed to be made in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made or deemed to have been made.

SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations. Any Obligor
shall default in the due performance or observance of any of its obligations
under clause (d) of Section 7.1.1 or Section 7.1.7, Section 7.2 or Article X or
(b) any Obligor shall default in the due performance or observance of its
material obligations under any Guaranty or Security Agreement to which it is a
party.

SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of (a) 15 days in the case of Section 7.1.1 (other than
clause (d) thereof) or (b) 30 days in the case of any other agreement after the
earlier to occur, in each case, of (i) notice thereof given to the Parent by the
Administrative Agent or any Lender and (ii) the date on which any Obligor has
knowledge of such default.

SECTION 8.1.5 Default on Other Indebtedness; Lease Purchase Transactions.

(a) A default shall occur in the payment of any amount when due or payable
(subject to any applicable grace period), whether by acceleration or otherwise,
of any principal or stated amount of, or interest or fees on, any Indebtedness
(other than

 

80



--------------------------------------------------------------------------------

Indebtedness described in Section 8.1.1 or Section 7.2.2(m) or as otherwise set
forth in clause (b) below) of the Parent or any of its Subsidiaries having a
principal or stated amount, individually or in the aggregate, in excess of
$23,000,000 (or the Dollar Equivalent thereof, if applicable and, in the case of
Hedging Obligations, calculated at the Swap Termination Value thereof), or a
default shall occur in the performance or observance of any obligation or
condition with respect to such Indebtedness if the effect of such default is to
accelerate the maturity or other fixed date of final payment of any such
Indebtedness or such default shall continue unremedied for any applicable period
of time sufficient to permit the holder or holders of such Indebtedness, or any
trustee or agent for such holders, to cause or declare such Indebtedness to
become due and payable or to require such Indebtedness to be prepaid, redeemed,
purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity; provided that a
default, event or condition described in this Section 8.1.5 in respect of the
First Lien Loan Documents shall not at any time constitute an Event of Default
(other than (i) a default, event or condition set forth in Section 8.1.1 of the
First Lien Credit Agreement which shall constitute an Event of Default only if
such default, event or condition is not cured or waived within 45 days after the
occurrence of such default, event or condition or (ii) the declaration of all or
any portion of such Indebtedness to be immediately due and payable which shall
constitute an immediate Event of Default).

(b) The Parent or any of its Subsidiaries shall, (i) pursuant to the terms of
any Lease Purchase Transaction, become obligated to pay any amount to a Lease
Purchaser (including as consideration for a repurchase of Leases sold to such
Lease Purchaser) pursuant to “obligor defaults” or similar events at any time
during the Loss Determination Period for such Lease Purchase Transaction in
excess of 15% of the Purchased Lease Cap Reference Amount for any Purchased
Lease Transaction or the Three Largest Lease Cap Amount, to the extent
applicable with respect to such Lease Purchase Transaction or (ii) for any
reason (including any circumstances described in clause (i) of this
Section 8.1.5(b)), become obligated to pay amounts to one or more Lease
Purchasers in excess of $23,000,000 individually or in the aggregate in any
consecutive 12-month period, or an event shall occur (including any default in
the payment, performance or observance of any obligation or condition) with
respect to any one or more Lease Purchase Transactions if the effect of such
event is to permit the applicable Lease Purchaser or Lease Purchasers to require
such an amount described in clause (i) or (ii) to become due and payable
(including as consideration for a repurchase of Leases sold to such Lease
Purchaser or Lease Purchasers) during such period.

SECTION 8.1.6 Judgments. Any judgment or order: (i) for the payment of money
individually or in the aggregate in excess of $23,000,000 (or the Dollar
Equivalent thereof, if applicable) (exclusive of any amounts fully covered by
insurance (less any applicable deductible) and as to which the insurer has
acknowledged its responsibility to cover such judgment or order), or (ii) for
injunctive relief which could reasonably be expected to result in a Material
Adverse Effect, shall be rendered against the Parent or any of its Subsidiaries
and in each case such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within 30 days after the entry thereof or
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.

 

81



--------------------------------------------------------------------------------

SECTION 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any U.S. Pension Plan, Canadian Pension Plan or Multiemployer Plan,
as the case may be:

(a) the institution of any steps by the Parent, any member of the Controlled
Group or any other Person to withdraw from or terminate a U.S. Pension Plan if,
as a result of such withdrawal or termination, the Parent or any such member of
the Controlled Group could be required to make a contribution to such U.S.
Pension Plan, or could reasonably expect to incur a liability or obligation to
such U.S. Pension Plan, in excess of $23,000,000;

(b) a contribution failure occurs with respect to any U.S. Pension Plan
sufficient to give rise to a Lien under section 303(k) of ERISA;

(c) the occurrence of any event or events with respect to the Multiemployer
Plans which in the aggregate could result in the Parent or any member of the
Controlled Group incurring a liability in excess of $23,000,000;

(d) any of the following events shall occur with respect to a U.S. Pension Plan
which in the aggregate could result in the Parent or any member of the
Controlled Group incurring liability in excess of $23,000,000: (i) the
occurrence of a reportable event, within the meaning of Section 4043 of ERISA,
with respect to any U.S. Pension Plan unless the 30-day notice requirement with
respect to such event has been waived by the PBGC; (ii) the application for a
minimum funding waiver with respect to a U.S. Pension Plan; (iii) the cessation
of operations at a facility of the Parent or any member of its Controlled Group
which could reasonably be expected to result in liability in excess of
$23,000,000 under Section 4062(e) of ERISA; (iv) a determination that any U.S.
Pension Plan is in “at risk” status (within the meaning of Section 303 of
ERISA); or (v) the occurrence of any event or condition described in
Section 4042(a)(1),(2) or (3) of ERISA that constitutes grounds for the
appointment of a trustee to administer a U.S. Pension Plan or it is reasonably
likely that a trustee will be appointed under Section 4042(a)(4) of ERISA; or

(e) any of the following events shall occur with respect to any Canadian Pension
Plan or Canadian Welfare Plan: (i) the institution of any steps by the Parent, a
Subsidiary or any other Person to terminate any Canadian Pension Plan if, as a
result of such termination, the Parent or any of its Subsidiaries is required to
make an additional contribution to such Canadian Pension Plan, or could
reasonably be expected to incur a liability or obligation to such Canadian
Pension Plan, in an amount in excess of $23,000,000; (ii) a contribution failure
occurs with respect to any Canadian Pension Plan in an amount in excess of
$23,000,000, or the Canadian Dollar Equivalent thereof; or (iii) the occurrence
of any event with respect to any Canadian Pension Plan that results in or would
reasonably be likely to result in the incurrence by the Parent or any of its
Subsidiaries of any liability, fine or penalty, or any increase in a liability,
including without limitation a contingent liability, of the Parent or any of its
Subsidiaries in an amount in excess of $23,000,000, or the Canadian Dollar
Equivalent thereof, with respect to any Canadian Pension Plan or Canadian
Welfare Plan benefit.

SECTION 8.1.8 Change in Control. Any Change in Control shall occur.

 

82



--------------------------------------------------------------------------------

SECTION 8.1.9 Bankruptcy, Insolvency, etc. The Parent, any of its Material
Subsidiaries shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, its debts as they become due;

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, interim receiver, sequestrator or other custodian for itself or any
substantial part of its property, or make a general assignment for the benefit
of creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for itself or a substantial part of its property;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Parent or any Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Parent or such Subsidiary, as the case may
be, or shall result in the entry of an order for relief or shall remain for 45
days undismissed; provided that the Parent and each Subsidiary hereby expressly
authorizes each Secured Party to appear in any court conducting any such case or
proceeding during such 45-day period to preserve, protect and defend their
rights under the Loan Documents; or

(e) take any action authorizing, or in furtherance of, any of the foregoing.

SECTION 8.1.10 Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien.

SECTION 8.1.11 Failure of Subordination. Unless otherwise waived or consented to
by the Administrative Agent and the Lenders in writing, the subordination
provisions relating to any Subordinated Debt (the “Subordination Provisions”)
shall fail to be enforceable by the Administrative Agent and the Lenders in
accordance with the terms thereof, or the monetary Obligations shall fail to
constitute “Senior Indebtedness” (or similar term) referring to the Obligations;
or the Parent or any of its Subsidiaries shall, directly or indirectly, disavow
or contest in any manner (i) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (ii) that the Subordination Provisions
exist for the benefit of the Administrative Agent and the Lenders or (iii) that
all payments of principal of or premium and interest on the Subordinated Debt,
or realized from the liquidation of any property of any Obligor, shall be
subject to any of such Subordination Provisions.

 

83



--------------------------------------------------------------------------------

SECTION 8.2 Action if Bankruptcy. If any Event of Default described in clauses
(a) through (d) of Section 8.1.9 with respect to the Borrower shall occur, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand to any Person.

SECTION 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall (or with the consent of the Required Lenders, may)
by notice to the Borrower declare all or any portion of the outstanding
principal amount of the Loans and other Obligations to be due and payable,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with this Section
and Section 8.2 for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (i) the Administrative Agent from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Lender from
exercising setoff rights in accordance with Section 4.9 or the other Loan
Documents, (iii) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Obligor under any Debtor Relief Law and provided further that if no Person is
acting as Administrative Agent, then the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent.

ARTICLE IX

RESERVED.

ARTICLE X

GUARANTY PROVISIONS

SECTION 10.1 Parent Guaranty Provisions. The Parent hereby irrevocably
guarantees the payment of all Obligations as set forth below.

SECTION 10.2 Parent Guaranty. The Parent hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations. This guaranty constitutes a guaranty of payment
when due and not of collection, and the Parent specifically agrees that it shall
not be necessary or required that any Secured Party exercise any right, assert
any claim or demand or enforce any remedy whatsoever against any Obligor or any
other Person before or as a condition to the obligations of the Parent
hereunder.

 

84



--------------------------------------------------------------------------------

SECTION 10.3 Guaranty Absolute, etc. The Parent’s guaranty herein shall in all
respects be a continuing, absolute, unconditional and irrevocable guaranty of
payment, and shall remain in full force and effect until the Termination Date.
The Parent guarantees that the Obligations will be paid strictly in accordance
with the terms of each Loan Document under which such Obligations arise,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto. The liability of the Parent under this Agreement shall be
absolute, unconditional and irrevocable irrespective of

(a) any lack of validity, legality or enforceability of any Obligations or Loan
Document;

(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against any Obligor or any other Person (including any other
guarantor) under the provisions of any Loan Document or otherwise, or to
exercise any right or remedy against collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document, all or any
part of the Obligations, or any other extension, compromise or renewal of any
Obligation;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason (other than a defense of payment in full in cash), including any
claim of waiver, release, surrender, alteration or compromise;

(e) any defense or setoff, counterclaim (other than a defense of payment in full
in cash), recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations or otherwise;

(f) any manner of sale or other disposition of any collateral for all or any of
the Obligations or any other assets of any Obligor or any manner of application
of any collateral, or proceeds thereof, to all or any of the Obligations, or

(g) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor of the Obligations, or any surrender or
non-perfection of any collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by any
Secured Party securing any of the Obligations;

(h) any change, restructuring or termination of the corporate structure or
existence of any Obligor;

(i) any failure of any Secured Party to disclose to any Obligor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other guarantor now or
hereafter known by such Secured Party;

 

85



--------------------------------------------------------------------------------

(j) the failure of any other Person to execute or deliver any Guaranty, or any
supplement thereto, or any other guaranty or agreement or the release or
reduction of liability of any Obligor or surety with respect to the Obligations;
or

(k) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor.

Collectively, the foregoing sub-sections (a) through (k) shall be known as the
“Guaranty Absolute Clauses.”

SECTION 10.4 Reinstatement, etc. The Parent agrees that its guaranty hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Obligations is rescinded or
must otherwise be restored by any Secured Party, upon the insolvency, bankruptcy
or reorganization of any other Obligor or otherwise, all as though such payment
had not been made.

SECTION 10.5 Waiver, etc. The Parent hereby unconditionally and irrevocably
waives:

(a) promptness, diligence, notice of acceptance, presentment, demand for payment
or performance, notice of nonpayment or nonperformance, default, acceleration,
protest, notice of protest, or notices of dishonor, all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Obligations and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that any Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto, or exhaust any right or take
any action against any Obligor or any other Person (including any other
guarantor) or entity or any collateral securing the Obligations, as the case may
be;

(b) any defense (i) it may now have or hereafter acquire in any way relating to
any of the Guaranty Absolute Clauses, (ii) arising by reason of any disability
or other defense of the Borrower or any guarantor, or the cessation from any
cause whatsoever (including any act or omission of the Lender) of the liability
of the Borrower; or (iii) arising by reason of any claim or defense based upon
an election of remedies by any Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Parent or other
rights of the Parent to proceed against any of the other Secured Parties, any
other guarantor or any other Person or any collateral;

(c) the benefit or right to (i) any statute of limitations affecting the
Parent’s liability hereunder, or (ii) participate in any security now or
hereafter held by any Secured Party;

(d) to the fullest extent permitted by law, any and all other defenses, benefits
or rights that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties;

 

86



--------------------------------------------------------------------------------

(e) all setoffs and counterclaims;

(f) any duty on the part of any Secured Party to disclose to such Subsidiary
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other guarantor now or hereafter known by such Secured Party; and

(g) any right to revoke this Guaranty, and further acknowledges that this
Guaranty is continuing in nature and applies to all Obligations, whether
existing now or in the future.

SECTION 10.6 Postponement of Subrogation, etc. The Parent agrees that it will
not exercise any rights which it may acquire by way of rights of subrogation
under any Loan Document to which it is a party, nor shall the Parent seek or be
entitled to seek any contribution or reimbursement from any Obligor, in respect
of any payment made hereunder, under any other Loan Document or otherwise, until
following the Termination Date. Any amount paid to the Parent on account of any
such subrogation rights prior to the Termination Date shall be held in trust for
the benefit of the Secured Parties and shall immediately be paid and turned over
to the Collateral Agent for the benefit of the Secured Parties in the exact form
received by the Parent (duly endorsed in favor of the Collateral Agent, if
required), to be credited and applied against the Obligations, whether matured
or unmatured, in accordance with Section 4.7; provided, that (a) if the Parent
makes payment to the Secured Parties of all or any part of the Obligations; and
(b) the Termination Date has occurred; then at the Parent’s request, the
Administrative Agent (on behalf of the Secured Parties) will, at the expense of
the Parent, execute and deliver to the Parent appropriate documents (without
recourse and without representation or warranty) necessary to evidence the
transfer by subrogation to the Parent of an interest in the Obligations
resulting from such payment described in clause (a) above. In furtherance of the
foregoing, at all times prior to the Termination Date the Parent shall refrain
from taking any action or commencing any proceeding against any Obligor (or its
successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in respect of payments made under any Loan
Document to any Secured Party.

SECTION 10.7 Payments Made by the Parent. The Parent agrees that all payments
made by it in its capacity as a Guarantor hereunder will be made to the
Collateral Agent in accordance with Sections 4.6 and 4.7. The Parent agrees to
comply with and be bound by the provisions of Sections 4.6 and 4.7 in respect of
all payments made by it in its capacity as a Guarantor hereunder and the
provisions of which Sections are hereby incorporated into and made a part of
this Article X by this reference as if set forth herein; provided, that
references to the “Borrower” in such Sections shall be deemed to be references
to the Parent. The Parent agrees that all payments made by it in its capacity as
a Guarantor hereunder shall be applied upon receipt as set forth in clause
(b) of Section 4.7

 

87



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATIVE AGENT

SECTION 11.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wilmington Trust, National Association to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Obligor shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 11.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

88



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 and 8.3) or (ii) in the absence of
its own gross negligence or wilful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 11.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 11.5 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent,
as the case may be. Each of the Administrative Agent and the Collateral Agent,
as applicable, and any

 

89



--------------------------------------------------------------------------------

such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Collateral Agent, as applicable, and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent and as Collateral Agent, as applicable.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent or the Collateral Agent, as applicable,
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 11.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as

 

90



--------------------------------------------------------------------------------

provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.4 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 11.8 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligor, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.3, 12.3 and 12.4) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

91



--------------------------------------------------------------------------------

and any custodian, receiver, interim receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 12.3 and 12.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any
proposal or plan of reorganization, compromise, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding.

SECTION 11.9 Collateral and Guaranty Matters. Without limiting the provisions of
Section 11.8, the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(a) to release, or cause the Collateral Agent to release, any Lien on any
property granted to or held by the Administrative Agent or by the Collateral
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 12.1, if approved, authorized or ratified in writing by
the Required Lenders;

(b) to subordinate, or cause the Collateral Agent to subordinate, any Lien on
any property granted to or held by the Administrative Agent or by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.2.3(e); and

(c) to release any Guarantor from its obligations under the Guaranty and any
Security Agreement executed and delivered by it if such Person ceases to be a
Subsidiary as a result of a transaction permitted under the Loan Documents, or
ceases to be a Material Subsidiary in accordance with Section 7.1.12.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest, or to cause the release or subordination of the
Collateral Agent’s interest, in particular types or items of property, or to
release or cause the release of any Guarantor from its obligations under the
Guaranty or any Security Agreement executed and delivered by it pursuant to this
Section 11.9.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Obligor in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the collateral.

 

92



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS PROVISIONS

SECTION 12.1 Waivers, Amendments, etc. The provisions of each Loan Document
(other than Cash Management Agreements, Rate Protection Agreements and the
Administrative Agent Fee Letter, which shall be modified only in accordance with
their respective terms) may from time to time be amended, modified or waived, if
such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders and acknowledged by the Administrative Agent;
provided that, no such amendment, modification or waiver shall:

(a) modify clause (b) of Section 4.7, Section 4.8 (as it relates to sharing of
payments) or this Section, in each case, without the consent of all Lenders;

(b) increase the aggregate amount of any Loans required to be made by a Lender
pursuant to its Commitments or extend the final Stated Maturity Date for any
Lender’s Loan, in each case without the consent of such Lender;

(c) reduce (by way of forgiveness), the principal amount of or reduce the rate
of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest or fees or any
scheduled payment (but not prepayments) of principal are payable in respect of
such Lender’s Loans, in each case without the consent of such Lender; provided
that, the vote of Required Lenders shall be sufficient to waive the payment, or
reduce the increased portion, of interest accruing under Section 3.2.2; and
provided, further that the Stated Maturity Date in respect of all of the Loans
and Commitments of any Lender in respect of the Loans may be extended with the
consent of such Lender, and such consent shall be sufficient without the consent
of the Required Lenders or any other Person;

(d) reduce the percentage set forth in the definition of “Required Lenders” or
modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders;

(e) except as otherwise expressly provided in a Loan Document, release (i) the
Parent or the Borrower from its Obligations under the Loan Documents or all or
substantially all of the value of the Guaranty or (ii) all or substantially all
of the collateral under the Loan Documents, in each case without the consent of
all Lenders; or

(f) affect adversely the interests, rights or obligations of the Administrative
Agent unless consented to by the Administrative Agent.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

93



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (z) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately and adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender. The rights of
Sponsor Permitted Assignees are set forth in and subject to Section 12.10.2(f).

Any term or provision of this Section 12.1 to the contrary notwithstanding, if
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document.

SECTION 12.2 Notices; Time. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(a) if to the Borrower or any other Obligor or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Item 12.2 of the Disclosure Schedule; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

94



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Obligor’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet.

(c) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of

 

95



--------------------------------------------------------------------------------

such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

SECTION 12.3 Payment of Costs and Expenses. The Borrower and the Parent agree to
pay on demand all reasonable expenses of the Agents (including the reasonable
fees and out-of-pocket expenses of Simpson Thacher & Bartlett LLP, U.S. counsel
to the Agents, Goodmans LLP and Canadian counsel to the Agents); provided that
any fees attributable to Loans shall be the primary liability of the Borrower,
in connection with:

(a) due diligence, appraisal, audit, insurance and consultant expenses of the
Arranger;

(b) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated (including in the case of the Administrative Agent and its Related
Parties only, the administration of this Agreement and the other Loan
Documents);

(c) the filing or recording of any Loan Document (including the Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made in jurisdictions where Filing
Statements (or other documents evidencing Liens in favor of the Secured Parties)
have been recorded and any and all other documents or instruments of further
assurance required to be filed or recorded by the terms of any Loan Document;
and

(d) the preparation and review of the form of any document or instrument
relevant to any Loan Document.

 

96



--------------------------------------------------------------------------------

The Borrower further agrees to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Loans or the issuance
of the Notes. The Parent and the Borrower also agree to reimburse the
Administrative Agent (in the case of clauses (x) and (y) below) and each other
Secured Party (in the case of clause (y) below) upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal expenses
of counsel to the Administrative Agent (and, in the case of clause (y) below,
each other Secured Party)) incurred by the Administrative Agent (and, in the
case of clause (y) below, each other Secured Party) in connection with (x) the
negotiation of any restructuring or “work-out” with the Borrower and the Parent,
whether or not consummated, of any Obligations and (y) the enforcement of any
Obligations.

SECTION 12.4 Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Borrower hereby indemnifies,
exonerates and holds each Agent and Secured Party and each of their respective
Related Parties (collectively, the “Indemnified Parties”) free and harmless from
and against any and all claims, actions, causes of action, suits, litigations,
proceedings, losses, costs, liabilities and damages, and expenses incurred in
connection therewith, other than in connection with Taxes (unless such Taxes
represent losses, claims or damages arising from any non-Tax claim),
irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought and including any actual or
prospective claim, suit, litigation, investigation, cause of action or
proceeding and whether based in contract, tort or any other theory, including
reasonable attorneys’ fees and disbursements, whether incurred in connection
with actions between or among the parties hereto or the parties hereto and third
parties (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to:

(a) any Loan or any use or proposed use of the proceeds of any Loan;

(b) the entering into and performance of any Loan Document or any agreement or
instrument contemplated by any Loan Document by any of the Indemnified Parties;

(c) any investigation by a Governmental Authority, litigation or proceeding
related to any environmental cleanup, audit, compliance or other matter relating
to the protection of the environment or the Release by any Obligor or any
Subsidiary thereof of any Hazardous Material;

(d) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

 

97



--------------------------------------------------------------------------------

(e) each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of such Indemnified Party’s gross negligence,
willful misconduct or bad faith. The Obligors shall not be required to reimburse
the legal fees and expenses of more than one outside U.S. counsel and one
outside Canadian counsel (in addition to up to one local counsel in each
applicable local jurisdiction) for all Indemnified Parties under this
Section 12.4 unless on advice of outside counsel to such Indemnified Parties,
representation of all such Indemnified Parties would be inappropriate due to the
existence of an actual or potential conflict of interest (in which case the
Obligors shall reimburse the reasonable fees and expenses of one additional
U.S., Canadian and local counsel in each relevant jurisdiction for each group of
Indemnified Parties similarly situated that is subject to such conflict or
potential conflict of interest). Each Obligor and its successors and assigns
hereby waive, release and agree not to make any claim or bring any cost recovery
action against, any Indemnified Party under CERCLA or any state or provincial
equivalent, or any similar law now existing or hereafter enacted in any relevant
jurisdiction. It is expressly understood and agreed that to the extent that any
Indemnified Party is strictly liable under any Environmental Laws, each
Obligor’s obligation to such Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of any Obligor with respect to
the violation or condition which results in liability of an Indemnified Party.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, each Obligor agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. To the extent permitted by applicable law, neither the Borrower
nor the Parent shall assert, and the Borrower and the Parent hereby waive, any
claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any other Loan Document, any Loan or the use of the proceeds thereof.

To the extent that the Parent or the Borrower for any reason fails to
indefeasibly pay any amount required under this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of the
Administrative Agent, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or against any Related Party of the Administrative Agent (or any
such sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (c) are several and not joint.

SECTION 12.5 Survival. The obligations of the Parent and the Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 4.7, 12.3 and 12.4 shall in each case survive any
assignment from one Lender to another and the occurrence of the Termination
Date. The representations and warranties made by each Obligor in each Loan
Document shall survive the execution and delivery of such Loan Document.

 

98



--------------------------------------------------------------------------------

SECTION 12.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the prohibited or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible.

SECTION 12.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

SECTION 12.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed and delivered on behalf of the Parent, the Borrower, the Administrative
Agent, the Collateral Agent and each Lender, shall have been received by the
Administrative Agent.

SECTION 12.9 Governing Law; Entire Agreement. EACH LOAN DOCUMENT (EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). The Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

SECTION 12.10 Successors and Assigns.

SECTION 12.10.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Obligor may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.10.2, (ii) by way of participation
in accordance with the provisions of Section 12.10.4, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 12.10.5 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.10.4 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

99



--------------------------------------------------------------------------------

SECTION 12.10.2 Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any facility
provided in this agreement) any such assignment shall be subject to the
following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Commitment and/or the Loans at the time owing to
it (in each case with respect to any Commitment) or contemporaneous assignments
to related Approved Funds that equal at least the amount specified in paragraph
(a)(ii) of this Section 12.10.2 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(ii) in any case not described in subsection (a)(i) of this Section 12.10.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Lender Assignment Agreement, as of
the Trade Date, shall not be less than $1,000,000, in the case of any assignment
in respect of the Commitment unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by subsection (a)(ii) of this Section 12.10.2 and, in
addition:

(i) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that the Borrower shall be deemed to be reasonably withholding
its consent in the event that such proposed assignment is to a Disqualified
Lender) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) days after having received notice thereof; and provided, however, that the
Borrower’s consent shall not be required during the primary syndication of the
Commitments provided that Disqualified Lenders shall not be included in the
primary syndication; and

 

100



--------------------------------------------------------------------------------

(ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(d) Lender Assignment Agreement. The parties to each assignment shall execute
and deliver to the Administrative Agent a Lender Assignment Agreement, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(e) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower, the Sponsor (except as provided in Section 12.10.2(f)), any STM
Investment Affiliate (except as provided in Section 12.10.2(f)) or any of their
respective Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural Person or (D) to a Disqualified Lender.

(f) (i) Subject to Section 12.10.2(a), (b), (c), (d) and this
Section 12.10.2(f), any Lender shall have the right at any time to assign all or
a portion of its Loans to the Sponsor and its Affiliates and to any STM
Investment Affiliate (other than, in each case, Parent and its Subsidiaries, any
portfolio or operating company and any natural person) (the “Sponsor Permitted
Assignees”) to the extent (and only to the extent) that:

(A) the aggregate principal amount of all Loans which may be assigned to the
Sponsor Permitted Assignees shall in no event exceed, as calculated at the time
of the consummation of any aforementioned assignments, 15% of the aggregate
principal amount of the Loans outstanding at such time (such percentage, the
“Affiliated Lender Cap”);

(B) each Sponsor Permitted Assignee shall represent to the Lender assigning such
Loans and the Administrative Agent, and in the case such Sponsor Permitted
Assignee is an assignor, to the prospective Lender assuming such Loans, as of
the effective date of any assignment that neither it, nor any Person that
directly or indirectly Controls it, is in possession of any material non-public
information regarding Parent, Borrower and its Subsidiaries, or their respective
assets or securities, that has not been disclosed generally to the Lenders which
are not “public side” Lenders prior to such date; and

 

101



--------------------------------------------------------------------------------

(C) (i) the assigning Lender and the Sponsor Permitted Assignee purchasing such
Lender’s Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit J-1 hereto (a “Sponsor
Permitted Assignee Assignment Agreement”) or such other form as may be provided
to by the Administrative Agent to Borrower and which other form is reasonably
acceptable to the Administrative Agent and (ii) the Administrative Agent shall
have consented to such assignment (such consent not to be withheld unless the
Agent shall believe that Section 12.10.2 would be violated by such assignment).

(ii) Notwithstanding anything to the contrary in this Agreement, no Sponsor
Permitted Assignee shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Obligors are not invited, or
(B) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Obligor or its representatives.

(iii) Notwithstanding anything in Section 12.1 or the definitions of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, all affected Lenders or all Lenders (except as provided in the second
proviso to this clause (iii)) have (A) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Obligor therefrom,
(B) otherwise acted on any matter related to any Loan Document, or (C) directed
or required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, a
Sponsor Permitted Assignee shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Sponsor Permitted Assignees;
and in furtherance of the foregoing, the Sponsor Permitted Assignee agrees to
execute and deliver to the Administrative Agent any instrument reasonably
requested by the Administrative Agent to evidence the voting of its interest as
a Lender in accordance with the provisions of this Section 12.10.2(f); provided
that if the Sponsor Permitted Assignee fails to promptly execute such instrument
such failure shall in no way prejudice any of the Administrative Agent’s or any
Lender’s rights under this paragraph; provided, further that a Sponsor Permitted
Assignee shall be entitled to vote on any matter referred to in Section 12.1(b)
or (c) that proposes to treat any Obligations held by such Sponsor Permitted
Assignee in a manner that is less favorable in any material respect to such
Sponsor Permitted Assignee than the proposed treatment of similar Obligations
held by Lenders that are not Affiliates of the Borrower.

 

102



--------------------------------------------------------------------------------

(iv) Each assignment to a Sponsor Permitted Assignee pursuant to this
Section 12.10.2(f) shall be subject to the following limitations:

(I) (A) unless otherwise agreed to in writing by the Required Lenders,
regardless of whether consented to by the Administrative Agent or otherwise, no
assignment which would result in Affiliated Lenders holding in excess of such
Affiliated Lender Cap shall be effective with respect to such excess amount of
the Loans (and such excess assignment shall be and be deemed null and void);
provided that each of the parties hereto agrees and acknowledges that the
Administrative Agent shall not be liable for any losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements of
any kind or nature whatsoever incurred or suffered by any Person in connection
with any compliance or non-compliance with this clause (iv)(I) or any purported
assignment exceeding such 15% limitation or for any assignment being deemed null
and void hereunder and (B) in the event of an acquisition pursuant to the last
sentence of this subclause (iv) which would result in the Affiliated Lender Cap
being exceeded, the most recent assignment to an Affiliate of the Sponsor
involved in such acquisition shall be unwound and deemed null and void to the
extent that the Affiliated Lender Cap would otherwise be exceeded; and

(II) as a condition to each assignment pursuant to this clause (f), the
Administrative Agent shall have been provided a notice substantially in the form
of Exhibit J-2 in connection with each assignment to a Sponsor Permitted
Assignee or a Person that upon effectiveness of such assignment would constitute
a Sponsor Permitted Assignee, and (without limitation of the provisions of
clause (I) above) shall be under no obligation to record such assignment in the
Assignment Register until three (3) Business Days after receipt of such notice.

Each Sponsor Permitted Assignee agrees to notify the Administrative Agent
promptly (and in any event within 10 Business Days) if it acquires any Person
who is also a Lender, and each Lender agrees to notify the Administrative Agent
promptly (and in any event within 10 Business Days) if it becomes a Sponsor
Permitted Assignee. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit J-2.

(v) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Sponsor Permitted Assignee hereby agrees that, if a
proceeding under any Debtor Relief Law shall be commenced by or against a
Borrower or any other Obligor at a time when such Lender is a Sponsor Permitted
Assignee, such Sponsor Permitted Assignee irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Sponsor Permitted Assignee
with respect to the Loans held by such Sponsor Permitted Assignee in any manner
in the Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Sponsor Permitted Assignee to vote, in which case such Sponsor
Permitted Assignee shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Sponsor Permitted Assignee
shall be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) in connection with

 

103



--------------------------------------------------------------------------------

any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Sponsor Permitted Assignee in a
manner that is less favorable in any material respect to such Sponsor Permitted
Assignee than the proposed treatment of similar Obligations held by Lenders that
are not Affiliates of the Borrower.

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(g) Tax Forms. The assignee shall (i) provide the Borrower with administrative
detail information, (ii) to the extent the applicable tax forms are required
under Section 4.6(f) hereof, provide the Borrow and the Administrative Agent
with the applicable tax forms and (iii) otherwise comply with Section 4.6
hereof.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.10.3, from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 4.3, 4.4, 4.5, 4.6 and 12.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver one or more Notes to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.10.4.

 

104



--------------------------------------------------------------------------------

SECTION 12.10.3 Assignment Register. The Administrative Agent, acting solely for
this purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at one of its offices a copy of each Lender Assignment
Agreement delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Assignment
Register”). The entries in the Assignment Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Assignment Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Assignment Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

SECTION 12.10.4 Participations.

(a) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 12.4 without regard to the existence of any
participation.

(b) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 12.1(a)
through (f) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.3, 4.4, 4.5 and 4.6
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.10.2; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.6 as if it were an
assignee under Section 12.10.2 and (B) shall not be entitled to receive any
greater payment under Sections 4.3, 4.4, 4.5 or 4.6 with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation and such
Change in Law would have had a similar impact on the Lender from whom the
Participant acquired such participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 4.6 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 4.9 as though it were a

 

105



--------------------------------------------------------------------------------

Lender; provided that such Participant agrees to be subject to Section 4.8 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other Obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations, provided, further, that any Participant
claiming the benefits of Section 4.6 shall be required to provide the
documentation required under Section 4.6. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. Any Lender that sells a participating interest in any
Loan, Commitment or other interest to a Participant under this Section shall
indemnify and hold harmless the Borrower and the Administrative Agent from and
against any Taxes, penalties, interest or other costs or losses (including
reasonable attorneys’ fees and expenses) incurred or payable by the Borrower or
the Administrative Agent as a result of the failure of the Borrower or the
Administrative Agent to comply with its obligations to deduct or withhold any
Taxes from any payments made pursuant to this Agreement to such Lender or the
Administrative Agent, as the case may be, which Taxes would not have been
incurred or payable if such Participant had complied with Section 4.6 as if it
were a Lender, including delivering documentation to the Borrower and the
Administrative Agent under Section 4.6(f) on or prior to the date on which it
became a Participant; provided that the foregoing shall not apply if the
Borrower fails to approve an assignment for a reason other than (x) the proposed
assignee is a Disqualified Lender or (y) the proposed assignee did not provide
the requisite tax forms, and such proposed assignment is settled as a
participation.

SECTION 12.10.5 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under any of its Notes) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or to the Bank of Canada; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

SECTION 12.11 Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any Lender from engaging in any transaction, in addition
to those contemplated by the Loan Documents, with any Obligor or any of its
Affiliates in which such Obligor or such Affiliate is not restricted hereby from
engaging with any other Person.

 

106



--------------------------------------------------------------------------------

SECTION 12.12 Forum Selection and Consent to Jurisdiction. THE BORROWER AND EACH
OTHER OBLIGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT THEREFROM.
EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. THE BORROWER AND
EACH OTHER OBLIGOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 12.2. THE BORROWER AND EACH
OTHER OBLIGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE BORROWER OR THE PARENT HAS OR HAVE OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH OF THE PARENT AND THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
HAVE TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OBLIGOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

SECTION 12.13 Service of Process, Appointment of Process Agent. THE PARENT
HEREBY IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY (THE “PROCESS AGENT”),
WITH AN OFFICE ON THE DATE HEREOF AT 80 STATE STREET, ALBANY, NEW YORK 12207,
UNITED STATES, AS ITS AGENT TO RECEIVE, ON ITS BEHALF AND ON BEHALF OF ITS
PROPERTY, SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS
WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING DESCRIBED IN SECTION 12.12. SUCH
SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO SUCH

 

107



--------------------------------------------------------------------------------

OBLIGOR IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND
SUCH OBLIGOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO
ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, THE
BORROWER AND EACH OTHER OBLIGOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 12.2.

SECTION 12.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER, THE
PARENT AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER, THE PARENT OR THE BORROWER IN CONNECTION THEREWITH. EACH OF
THE PARENT AND THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND EACH LENDER ENTERING INTO
THE LOAN DOCUMENTS. EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12.15 No Immunity. To the extent that any Obligor may be or become
entitled, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, to claim
for itself or its property any immunity from suit, court jurisdiction,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution of a judgment or from any other legal process or remedy relating to
its obligations under this Agreement or any other Loan Document, and to the
extent that in any such jurisdiction there may be attributed such an immunity
(whether or not claimed), each of the Obligors hereby irrevocably agrees not to
claim and hereby irrevocably waives such immunity to the fullest extent
permitted by the laws of such jurisdiction and agrees that the foregoing waiver
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States of America and is intended to be irrevocable
for purposes of such Act.

 

108



--------------------------------------------------------------------------------

SECTION 12.16 Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder, under any Note or
under any other Loan Document in another currency (the “Payment Currency”) into
U.S. Dollars or into Canadian Dollars, as the case may be (the “Judgment
Currency”), the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the applicable Secured Party could
purchase such other currency with U.S. Dollars in New York City or Canadian
Dollars in Toronto, at the close of business on the Business Day immediately
preceding the day (the “Judgment Conversion Date”) on which final judgment is
given, together with any premiums and costs of exchange payable in connection
with such purchase. If there is a change in the applicable rate of exchange
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Parent and the Borrower shall pay to the applicable Secured
Party such additional amount as may be necessary to ensure that the amount paid
in the Judgment Currency, when converted at the rate of exchange on the date of
payment, will produce the amount of the Payment Currency which could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial order at the rate of exchange on the Judgment Conversion Date.

SECTION 12.17 PATRIOT Act Notification. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

SECTION 12.18 Defaulting Lenders.

SECTION 12.18.1 Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.1.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.10.2(g) shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in

 

109



--------------------------------------------------------------------------------

respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 5.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(c) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 3.3 for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

SECTION 12.18.2 Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded to be held on a pro rata basis by the Lenders in accordance with their
respective Term Loan Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 12.19 Confidentiality. Each of the Administrative Agent, the Lenders and
the Collateral Agent agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required

 

110



--------------------------------------------------------------------------------

by applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially similar as those of this Section 12.19, to (x) any
Assignee Lender of or Participant in, or any prospective Assignee Lender of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Parent or (viii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 12.19 or
(y) becomes available to any Secured Party or any of their respective Affiliates
on a nonconfidential basis from a source other than the Parent or the Borrower.
For purposes of this Section 12.19, “Information” means all information received
from or on behalf of the Parent or its Subsidiaries relating to the Parent or
Subsidiary of a Parent or any of their respective businesses, other than any
such information that was available to any Secured Party on a nonconfidential
basis prior to disclosure by the Parent or any of its Subsidiaries, provided
that, in the case of any such information received from the Parent or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.19 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. Any
term or provision hereof to the contrary notwithstanding, the Borrower and the
Parent hereby acknowledge and agree that the Administrative Agent shall be
permitted to disclose to all Lenders, Participants and prospective Lenders and
Participants (by electronic means or otherwise) (x) all financial information
provided pursuant to clauses (a) and (b) of Section 7.1.1 and (y) unless
otherwise notified in writing by the Borrower, all other financial information
provided to the Administrative Agent pursuant to Section 7.1.1 or otherwise, in
each case as if such information had been filed by the Parent or the Borrower
with the SEC on Form 10K or another periodic report (whether or not the Parent
or the Borrower is an issuer of securities pursuant to Section 12 of the
Securities Act of 1933, as amended, at such time).

SECTION 12.20 Intercreditor Agreement.

(a) Each Lender grants the Administrative Agent the power to enter into the
Intercreditor Agreement and to bind such Lender to the provisions thereof.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control
except as expressly set forth in the Intercreditor Agreement.

(b) The delivery of any Collateral (as defined in any Loan Document) or any
certificates, titles, Instruments, Chattel Paper or Documents evidencing or in
connection with such Collateral to the First Lien Collateral Agent under and in
accordance with the First Lien Loan Documents, the granting of “control” over
Collateral, the execution and

 

111



--------------------------------------------------------------------------------

delivery of control agreements and/or the assignment of any Collateral (as
defined in any Loan Document) to the First Lien Collateral Agent under and in
accordance with the First Lien Loan Documents shall constitute compliance by the
Obligors with the provisions of this Agreement or any other Loan Document which
require delivery, possession, control and/or assignment of certain types of
Collateral (as defined in any Loan Document) by the Collateral Agent or delivery
of control agreements to the Collateral Agent so long as such First Lien Loan
Documents are in full force and effect, the Discharge of First Lien Obligations
has not occurred, and the Obligors are in compliance with the applicable
provisions thereof with respect to such Collateral. From and after the Discharge
of First Lien Obligations, where this Agreement refers to any provision of the
First Lien Credit Agreement or any action or delivery required by such
provision, such reference shall be deemed to be a reference to such provision as
in effect immediately prior to the Discharge of First Lien Obligations except
that such action or delivery shall be made to or for the benefit of the
Collateral Agent rather than the Collateral Agent and the First Lien Collateral
Agent collectively. Capitalized terms used in this clause (b) not otherwise
defined in this Agreement shall have the meanings provided in the UCC.

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

MITEL NETWORKS CORPORATION By:  

 

  Name:   Title: Address for Notices:

350 Legget Drive,

Kanata, Ontario, K2K 2W7

Attention: Treasurer

Telephone: (613) 592-2122 ext 4451

Fax: (613) 592-7838

Copy to:

Attention: Legal Department

Fax: (613) 592-7802



--------------------------------------------------------------------------------

MITEL US HOLDINGS, INC. By:  

 

  Name:   Title: Address for Notices:

350 Legget Drive,

Kanata, Ontario, K2K 2W7

Attention: Treasurer

Telephone: (613) 592-2122 ext 4451

Fax: (613) 592-7838

Copy to:

Attention: Legal Department

Fax: (613) 592-7802

 

 

2



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and as Collateral Agent,

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[            ],

as a Lender,

By:    

Name:

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

NOTE

 

$                                                             , 20        

FOR VALUE RECEIVED, Mitel US Holdings, Inc., a Delaware corporation (the
“Borrower”), promises to pay, without setoff or counterclaim, to the order of
[NAME OF LENDER] (the “Lender”) on the Stated Maturity Date, the principal sum
of             U.S. DOLLARS ($            ) or, if less, the aggregate unpaid
principal amount of all Loans made by the Lender pursuant to the Second Lien
Credit Agreement, dated as of February 27, 2013 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Mitel Networks Corporation, a company organized
under the laws of Canada (the “Parent”), the various financial institutions and
other Persons (as defined therein) (including Assignee Lenders) from time to
time parties thereto, as the lenders and Wilmington Trust, National Association,
as the Administrative Agent and the Collateral Agent. Terms used in this Note,
unless otherwise defined herein, have the meanings provided in the Credit
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until the Stated Maturity
Date (whether by acceleration or otherwise) and, after the Stated Maturity Date,
until paid, at the rates per annum and on the dates specified in the Credit
Agreement.

Payments of both principal and interest are to be made in U.S. Dollars in same
day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

This Note is one of the Notes referred to in, and evidences Indebtedness
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Indebtedness evidenced by this Note and on
which such Indebtedness may be declared to be immediately due and payable.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

Exhibit A-1



--------------------------------------------------------------------------------

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

MITEL US HOLDINGS, INC. By:  

 

 

Name:

Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

LOANS AND PRINCIPAL PAYMENTS

 

Date

  

Amount of Loan Made

   Interest
Period    Amount of Principal Repaid    Unpaid Principal Balance   
Notation Made
By   

Alternate
Base Rate

   LIBO Rate       Alternate
Base Rate    LIBO Rate    Alternate
Base Rate    LIBO Rate    Total   

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

BORROWING REQUEST

Wilmington Trust, National Association

  as Administrative Agent

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Renee Kuhl

Phone: 1.612.217.5635

Fax: 1.612.217.5651

Email: rkuhl@wilmingtontrust.com

MITEL US HOLDINGS, INC.

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3 of the Second
Lien Credit Agreement, dated as of February 27, 2013 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Mitel US Holdings, Inc., a Delaware corporation (the
“Borrower”) , Mitel Networks Corporation, a company organized under the laws of
Canada (the “Parent”), the various financial institutions and other Persons (as
defined therein) (including any Assignee Lenders) from time to time parties
thereto, as the Lenders and Wilmington Trust, National Association, as the
Administrative Agent and the Collateral Agent. Terms used in this Borrowing
Request, unless otherwise defined herein, have the meanings provided in the
Credit Agreement.

[The Borrower hereby requests that a Loan be made in the aggregate principal
amount of $            on             ,             as an [Alternate Base Rate
Loan] [LIBO Rate Loan having an Interest Period of             months]].

The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the Credit
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Loans requested hereby constitutes a
representation and warranty by the Borrower that, on the date of the making of
such Loans, and both before and after giving effect thereto and to the
application of the proceeds therefrom, all statements set forth in Section 5.2.1
of the Credit Agreement are true and correct.

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will immediately so notify
the Administrative Agent. Except to the extent, if any, that prior to the time
of the Borrowing requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified as true and correct in all material respects at the
date of such Borrowing as if then made.

 

Exhibit B-1



--------------------------------------------------------------------------------

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

    

Person to be Paid

    

Amount to be

Transferred

  

Name

  

Account No.

  

Name, Address, etc.

of Transferee Lender

        

 

        

 

$

  

 

  

 

   Attention:   

 

        

 

        

 

$

  

 

  

 

   Attention:   

 

        

 

        

 

$

  

 

  

 

   Attention:   

 

        

 

        

 

Balance of such proceeds

   Borrower   

 

   Attention:   

 

 

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered, and the certifications and warranties contained herein
to be made, by its duly Authorized Officer this             day of             ,
            .

 

MITEL US HOLDINGS, INC. By:  

 

 

Name:

Title:

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

CONTINUATION/CONVERSION NOTICE

[            ,             ]

Wilmington Trust, National Association

  as Administrative Agent

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Renee Kuhl Phone: 1.612.217.5635

Fax: 1.612.217.5651

Email: rkuhl@wilmingtontrust.com

MITEL US HOLDINGS, INC.,

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the Second Lien Credit Agreement, dated as of February 27, 2013 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Mitel US Holdings, Inc., a Delaware corporation (the
“Borrower”) , Mitel Networks Corporation, a company organized under the laws of
Canada (the “Parent”), the various financial institutions and other Persons (as
defined therein) (including any Assignee Lenders) from time to time parties
thereto, as the Lenders and Wilmington Trust, National Association, as the
Administrative Agent and the Collateral Agent. Terms used herein, unless
otherwise defined herein, have the meanings provided in the Credit Agreement.

The Borrower hereby requests that on             ,             ,

(1) $            of the presently outstanding principal amount of the Loans
originally made on             ,             , presently being maintained as
[Alternate Base Rate Loans][LIBO Rate Loans],

(2) be [converted into] [continued as],

(3) [LIBO Rate Loans having an Interest Period of [1][2][3][6] months]1
[Alternate Base Rate Loans].

The Borrower hereby:

 

 

1 

May select any other Interest Period of 12 months or fewer if consented to by
all Lenders.

 

Exhibit C-1



--------------------------------------------------------------------------------

(a) certifies and warrants that no Default has occurred and is continuing; and

(b) agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent.

Except to the extent, if any, that prior to the time of the [continuation]
[conversion] requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such [continuation] [conversion] as if then made.

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Continuation/Conversion Notice
to be executed and delivered, and the certifications and warranties contained
herein to be made, by its duly Authorized Officer this             day of
            ,             .

 

MITEL US HOLDINGS, INC. By:  

 

 

Name:

Title:

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

LENDER ASSIGNMENT AGREEMENT

(Second Lien Credit Agreement)

This Lender Assignment Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Lien Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent, as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor or the Administrative Agent. Any such
sale or assignment to a Disqualified Lender shall be void ab initio, unless such
sale or assignment is approved by the Borrower.

 

1.    Assignor:    2.    Assignee:                                [and is an
[existing Lender][Affiliate of an existing Lender][Approved Fund]]1 3.   
Administrative Agent:    Wilmington Trust, National Association as the
Administrative Agent under the Credit Agreement.

 

 

1 

Select as applicable

 

Exhibit D-1



--------------------------------------------------------------------------------

4.    Credit Agreement:    The Second Lien Credit Agreement, dated as of
February 27, 2013 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”) among Mitel US Holdings,
Inc., a Delaware corporation (the “Borrower”), Mitel Networks Corporation, a
company organized under the laws of Canada (the “Parent”), the various financial
institutions and other Persons (as defined therein) (including any Assignee
Lenders) from time to time parties thereto, as the Lenders and Wilmington Trust,
National Association, as the Administrative Agent and the Collateral Agent. 5.
   Assigned Interest:   

 

Aggregate Amount of Loans

for all Lenders

   Amount of Loans Assigned      Percentage Assigned of  Loans2  

$

   $                                   % 

Effective Date:             , 20            (the “Effective Date”) [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE ASSIGNMENT REGISTER THEREFOR.]

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

 

Exhibit D-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR         [NAME OF ASSIGNOR] By:  

 

 

Name:

Title:

ASSIGNEE         [NAME OF ASSIGNEE] By:  

 

 

Name:

Title:

Accepted and Acknowledged this             day of             ,             :

WILMINGTON TRUST, NATIONAL ASSOCIATION

        as Administrative Agent

By:  

 

 

Name:

Title:

 

Exhibit D-3



--------------------------------------------------------------------------------

[Accepted and Acknowledged

this          day of             ,          :

 

MITEL NETWORKS CORPORATION By:  

 

 

Name:

Title:]3

 

3 

If required.

 

Exhibit D-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other Loan Document or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its respective
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement (other than any requirement that it
be approved by the Administrative Agent or the Borrower), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to the
Section 7.1.1 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision, (v) if necessary, attached hereto is any
documentation required to be delivered by it pursuant to Section 4.6 of the
Credit Agreement, duly completed and executed by the Assignee, and (vi) after
reviewing the entire Item 1.01 of the Disclosure Schedule, it is not a
Disqualified Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender (and, specifically, as a Lender of
the Loans for which it is taking an assignment hereunder).

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Exhibit D-5



--------------------------------------------------------------------------------

3. Consent. Notwithstanding any other provisions hereof, to the extent the
approvals or consents of or notice to the Borrower and/or the Administrative
Agent are required for the Assignee to be an “Eligible Assignee” or under
Section 12.10.2 of the Credit Agreement, the assignment and delegation
contemplated in this Assignment shall not be effective unless such approvals,
consents or notices shall have been obtained and in any event no such assignment
and delegation shall be effective unless and until such assignment has been
recorded in the Assignment Register by the Administrative Agent.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the law of the State of New York.

 

Exhibit D-6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

COMPLIANCE CERTIFICATE

(Credit Agreement)

MITEL NETWORKS CORPORATION

This Compliance Certificate (this “Certificate”) is delivered by Mitel Networks
Corporation (the “Parent”), a company organized under the laws of Canada
pursuant to clause (c) of Section 7.1.1 of that certain Second Lien Credit
Agreement, dated as of February 27, 2013 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Parent, Mitel US Holdings, Inc., a Delaware corporation (the “Borrower”),
the various financial institutions and other Persons (as defined therein)
(including any Assignee Lenders) from time to time parties thereto, as the
Lenders and Wilmington Trust, National Association, as the Administrative Agent
and the Collateral Agent. Terms used herein, unless otherwise defined herein,
have the meanings provided in the Credit Agreement.

This Certificate relates to the             [Fiscal Quarter] [Fiscal Year],
commencing on             ,             and ending on             ,
            (such latter date being the “Computation Date”).

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of the Parent. By executing this Certificate each of the undersigned
hereby certifies to the Administrative Agent and Lenders that as of the
Computation Date:

(a) Attached hereto as Annex I

[are the unaudited consolidated balance sheets of the Parent and its
Subsidiaries as at the Fiscal Quarter ended [            ] and the consolidated
statements of income and cash flow of the Parent and its Subsidiaries for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter, including, in each case, in
comparative form the figures for the corresponding Fiscal Quarter in, and year
to date portion of, the immediately preceding Fiscal Year, certified as complete
and correct by the chief financial or accounting Authorized Officer of the
Parent (subject to normal year-end audit adjustments)]1

[are copies of the consolidated balance sheets of the Parent and its
Subsidiaries, and the related consolidated statements of income and cash flow of
the Parent and its Subsidiaries, for the Fiscal Year ended [            ],
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, audited (without any Impermissible Qualification) by
[            ], an independent public accountant acceptable to the

 

1 

INCLUDE FOR QUARTERLY FINANCIAL DELIVERABLES.

 

Exhibit E-1



--------------------------------------------------------------------------------

Administrative Agent, which shall includes a calculation of the Leverage Ratio
and states that, in performing the examination necessary to deliver the audited
consolidated financial statements of the Parent, no knowledge was obtained of
any Event of Default (such certificate may be limited to accounting matters and
disclaim responsibility for legal interpretation).]2

(b) Attached hereto as Annex II

[is a copy of management’s discussion and analysis of the financial condition
and results of operations for the Fiscal Year ended [            ], as compared
to the previous Fiscal Year and budgeted amounts]3.

(c) The financial statements delivered with this Certificate in accordance with
clauses (a) or (b) of Section 7.1.1 of the Credit Agreement fairly present in
all material respects the financial condition of the Parent and its Subsidiaries
(subject to the absence of footnotes and to normal year-end adjustments in the
case of unaudited financial statements).

(d) Any other information presented in connection with this Certificate
(including the Attachments hereto) is correct and complete in all material
respects.

(e) The Leverage Ratio on the Computation Date was [            :1], as computed
on Attachment 2 hereto.

(f) No Default or Event of Default has occurred and is continuing, except as set
forth on Attachment 3 hereto, which includes a description of the nature and
period of existence of such Default or Event of Default and what action the
Parent, the Borrower or any other Obligor has taken, is taking and proposes to
take with respect thereto.

(g) [Excess Cash Flow, as demonstrated by the calculation on Attachment 4
hereto, for the Fiscal Year ending             equals $            .]4

(h) Except as set forth on Attachment 5 hereto, subsequent to the date of the
most recent Compliance Certificate submitted by the undersigned pursuant to
clause (c) of Section 7.1.1 of the Credit Agreement, [no Subsidiary has been
formed or acquired]/[each Material Subsidiary that has been formed or acquired
since such date has complied with Section 7.1.8 of the Credit Agreement] .

 

2 

INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES.

3 

INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES.

4 

INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES.

 

Exhibit E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
and delivered, and the certification and warranties contained herein to be made,
by its chief financial or accounting Authorized Officer as of the date first
above written.

 

MITEL NETWORKS CORPORATION By:  

 

 

Name:

Title:

 

Exhibit E-3



--------------------------------------------------------------------------------

Attachment 1

(to     /    /    Compliance

Certificate)

CONSOLIDATED EBITDA4

1. Consolidated EBITDA for the four consecutive Fiscal Quarters ending on the
Computation Date (the “Computation Period”):

(a) Net Income for the Computation Period:

 

(i) the aggregate of all amounts which would be included as net income on the
consolidated financial statements of the Parent and its Subsidiaries for the
Computation Period in accordance with GAAP.

   $              

 

(ii) Extraordinary gains otherwise included in such Net Income during the
Computation Period.

   $              

 

(iii) Extraordinary losses otherwise included in such Net Income during the
Computation Period.

   $              

 

(iv) Net Income: Item 1(a)(i) minus the sum of Item 1(a)(ii) and Item 1(a)(iii).

   $              

 

Plus:

(b) In each case to the extent deducted in the calculation of Net Income set
forth above, but without duplication (and all determined in accordance with
GAAP):

 

(i) income tax expense.

   $              

 

(ii) interest expense.

   $              

 

(iii) amounts attributable to the depreciation and amortization of assets.

   $              

 

(iv) foreign exchange gains and losses.

   $              

 

 

 

4 

For all purposes, “Consolidated EBITDA” for the Fiscal Quarter ending
January 31, 2012 shall be deemed to be $21,400,000, for the Fiscal Quarter
ending April 30, 2012 shall be deemed to be $26,400,000, for the Fiscal Quarter
ending July 31, 2012 shall be deemed to be $12,400,000 and for the Fiscal
Quarter ending October 31, 2012 shall be deemed to be $23,600,000, subject in
each case to any pro forma adjustments pursuant to Section 1.4 of the Credit
Agreement.

 

Exhibit E-4



--------------------------------------------------------------------------------

(v) extraordinary or unusual cash charges that are non-recurring in an amount
not to exceed 15% of Consolidated EBITDA (as calculated before giving effect to
any addbacks pursuant to this clause (v) or clause (vii) below) for the
Computation Period.

   $              

 

(vi) extraordinary or unusual and non-recurring non-cash charges that do not
represent a cash item in any Computation Period.

   $              

 

(vii) with respect to Consolidated EBITDA for the Parent, amounts attributable
to restructuring costs in an amount not to exceed during any period of four
consecutive Fiscal Quarters 15% of Consolidated EBITDA (as calculated before
giving effect to any addbacks pursuant to clause (v) above or this clause (vii))
for the Computation Period.

   $              

 

(viii) costs and expenses incurred in connection with (x) the credit facilities
under the Credit Agreement and the First Lien Credit Agreement and (y) any
Permitted Acquisition (provided that, for purposes of this clause (y), the
amount of costs and expenses relating to any Permitted Acquisition that may be
added back to Net Income pursuant to clause (b)(viii) hereof shall not exceed an
amount equal to 10% of the purchase price for such Permitted Acquisition).

   $              

 

(ix) without limiting the foregoing, costs and expenses incurred in connection
with acquisition and disposition activity (whether or not consummated) during
the fiscal quarter ended January 31, 2013, in an aggregate amount not to exceed
$6,500,000.

   $              

 

(x) the sum of Item 1(b)(i) through Item 1(b)(ix).

   $              

 

Minus:

 

(c) to the extent (and only to the extent) included in determining Net Income,
income attributable to the cancellation of Indebtedness issued by an Obligor
(including as a result of a debt exchange).

   $              

 

2 Consolidated EBITDA (Item 1(a)(iv) plus Item 1(b)(x) minus Item 1(c))

   $              

 

 

Exhibit E-5



--------------------------------------------------------------------------------

Attachment 2

(to     /    /     Compliance

Certificate)

LEVERAGE RATIO

for the Fiscal Quarter

ending on             ,             

1. The Leverage Ratio for the Parent and its Subsidiaries as of the Computation
Date equals:

 

(a) Consolidated Total Debt outstanding as of the Computation Date determined on
a pro forma basis as of the Computation Date:

     

(i) the outstanding principal amount of all obligations for borrowed money or
advances and all obligations evidenced by bonds, debentures, notes or similar
instruments.

   $              

 

(ii) the outstanding principal amount of all obligations, contingent or
otherwise, relative to the face amount of all letters of credit, whether or not
drawn, and banker’s acceptances issued for the account of Parent and its
Subsidiaries (which in the case of Letter of Credit Outstandings under and as
defined in the First Lien Credit Agreement shall exclude the aggregate amount
which is undrawn and available under all issued and outstanding Canadian Letters
of Credit and U.S. Letters of Credit under and as defined in the First Lien
Credit Agreement).

   $              

 

(iii) the outstanding principal amount of all Capitalized Lease Liabilities.

   $              

 

(iv) all Contingent Liabilities in respect of Item 1(a)(i) through
Item 1(a)(iii).

   $              

 

(b) The sum of Item 1(a)(i) through Item 1(a)(iv).

   $              

 

(c) To the extent (but only to the extent) in excess of the amount permitted in
clause (m) of Section 7.2.2, the amount of all such Indebtedness of the type
described in such clause (m).

   $              

 

(d) The sum (without duplication) of Item (b) plus Item (c)

   $              

 

 

Exhibit E-6



--------------------------------------------------------------------------------

(e) Consolidated unrestricted cash of the Parent and its Subsidiaries as of such
date up to a maximum of $40,000,000 (provided that such cash shall not be
subject to any Lien other than a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and other than Liens permitted under Section
7.2.3(f) and Section 7.2.3(k) of the Credit Agreement).

   $              

 

(f) Consolidated Total Debt (Item (d) minus Item (e)).

   $              

 

(g) Consolidated EBITDA (as calculated in Attachment 1 hereto)

   $              

 

2. Leverage Ratio (the ratio of Item 1(f) to Item 1(g))

   $              

 

 

 

Exhibit E-7



--------------------------------------------------------------------------------

Attachment 3

(to     /    /    Compliance

Certificate)

CONDITIONS OR EVENTS WHICH CONSTITUTE A DEFAULT OR EVENT OF DEFAULT

[If any condition or event exists that constitutes a Default or Event of
Default, specify nature and period of existence and what action the Parent, the
Borrower or any other Obligor has taken, is taking or proposes to take with
respect thereto; if no condition or event exists, state “None.”]

 

Exhibit E-8



--------------------------------------------------------------------------------

Attachment 4

(to     /    /    Compliance

Certificate)

EXCESS CASH FLOW

 

1. Excess Cash Flow is calculated for the Parent and its Subsidiaries for the
Fiscal Year ended [                    ], and is defined as follows:

     

(a) Consolidated EBITDA (as calculated in Attachment 1 hereto (for the Fiscal
Year ended [            ]));

   $              

 

(b) the sum, without duplication, of:

     

(i) Interest Expense actually paid in cash;

   $              

 

(ii) scheduled principal repayments, to the extent actually made, of capitalized
leases and of Loans pursuant to clause (b) of Section 3.1.1 and term loans
pursuant to clause (c) of Section 3.1.1 of the First Lien Credit Agreement (in
each case exclusive of repayments made from a refinancing of any portion of such
Indebtedness, or pursuant to Section 3.1.1, or made, directly or indirectly, in
connection with a cancellation of such Indebtedness of any Obligor, including as
a result of any exchange or cancellation of such Indebtedness by such Obligor or
any of its Affiliates);

   $              

 

(iii) income Taxes actually paid in cash;

   $              

 

(iv) Capital Expenditures made in cash (exclusive of Capital Expenditures
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds
or other proceeds which are not included in Consolidated EBITDA);

   $              

 

(v) voluntary prepayments of Indebtedness (without limiting clause (ii) above);

   $              

 

(vi) permitted Investments made during such Fiscal Year;

   $              

 

(vii) cash portion of any consideration and related fees and expenses actually
paid in connection with a Permitted Acquisition;

   $              

 

(viii) Consolidated Working Capital Adjustment;

   $              

 

 

Exhibit E-9



--------------------------------------------------------------------------------

(ix) all cash charges to the extent added back to Net Income pursuant to clauses
(iv), (v), (vii), (viii) and (ix) of part (b) of Attachment 1

   $              

 

(x) the sum of Items 1(b)(i) through (ix).

   $              

 

2. Excess Cash Flow (Item (1)(a) minus Item (1)(b)(x))

   $              

 

 

 

Exhibit E-10



--------------------------------------------------------------------------------

Attachment 5

(to     /    /        Compliance

Certificate)

ORGANIZATION/LOCATION CHANGES

[If any Obligor has formed or acquired any new Subsidiary, such change shall be
specified below; if no such change has been made, state “None.”]

 

Exhibit E-11



--------------------------------------------------------------------------------

ANNEX I

FINANCIAL INFORMATION

 

Exhibit E-12



--------------------------------------------------------------------------------

ANNEX II

MANAGEMENT DISCUSSION

 

Exhibit E-13



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SUBSIDIARY GUARANTY

See attached.

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. PLEDGE AND SECURITY AGREEMENT

See attached.

 

Exhibit G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

CANADIAN PLEDGE AND SECURITY AGREEMENT

See attached.

 

Exhibit G-2-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

See attached.

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

INTERCREDITOR AGREEMENT

See attached.

 

Exhibit I-1



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF SPONSOR PERMITTED

ASSIGNEE ASSIGNMENT AGREEMENT

Reference is made to the Second Lien Credit Agreement, dated as of February 27,
2013 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Mitel US Holdings, Inc., a Delaware
corporation (the “Borrower”) , Mitel Networks Corporation, a company organized
under the laws of Canada (the “Parent”), the various financial institutions and
other Persons (as defined therein) (including any Assignee Lenders) from time to
time parties thereto, as the Lenders and Wilmington Trust, National Association,
as the Administrative Agent (“Administrative Agent”) and the Collateral Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Credit Agreement.

1.             (“Assignor”) hereby irrevocably sells and assigns, without
recourse, to             (“Assignee”), and Assignee and hereby irrevocably
purchases and assumes, from Assignor, without recourse to Assignor, effective as
of the Effective Date set forth below (but not prior to the registration of the
information contained herein in the Assignment Register), the interests set
forth below (the “Assigned Interest”) in Assignor’s rights and obligations with
respect to the Commitment and the Loans under the Credit Agreement and the other
Loan Documents, which are outstanding immediately before the Effective Date.
Assignee shall be a Sponsor Permitted Assignee. From and after the Effective
Date (i) Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the interests assigned by this Sponsor
Permitted Assignee Assignment Agreement (the “Assignment Agreement”), have the
rights and obligations of a Sponsor Permitted Assignee thereunder and under the
Loan Documents and (ii) Assignor shall, to the extent of the interests assigned
by this Assignment Agreement, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Loan Documents.

2. Assignor (i) represents and warrants that as of the Effective Date, it is the
legal and beneficial owner of the interests assigned hereunder free and clear of
any lien, encumbrance or other adverse claim created by Assignor and that its
Commitment and the outstanding balance of its Loans without giving effect to
assignments thereof which have not become effective, are as set forth in this
Assignment Agreement; (ii) it has all necessary power and authority, and has
taken all action necessary, to execute and deliver this Assignment Agreement and
to consummate the transactions contemplated hereby; and (iii) except as set
forth above, makes no other representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, or the financial condition of the Borrower or any of its
Subsidiaries or the performance or observance by the Borrower or any other
Obligor of any of its obligations under the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto.

 

Exhibit J-1



--------------------------------------------------------------------------------

3. Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment Agreement; (ii) it has all necessary power and authority,
and has taken all action necessary, to execute and deliver this Assignment
Agreement and to consummate the transactions contemplated hereby and become a
Lender under the Credit Agreement and the other Loan Documents (iii) confirms
that it has received a copy of the Credit Agreement, the other Loan Documents,
together with copies of the most recent financial statements referred to in
delivered pursuant to Section 7.1.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (iv) agrees that
it will, independently and without reliance upon Administrative Agent, Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (v) appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to Administrative Agent by the terms thereof, together
with such powers as are reasonably incidental thereto; (vi) agrees that it will
be bound by the provisions of the Credit Agreement and the other Loan Documents
and will perform in accordance with their terms all obligations which by the
terms of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Sponsor Permitted Assignee including, for the avoidance of
doubt, the requirements of Section 4.6 of the Credit Agreement as if it were a
Lender; (vii) represents to Assignor and the Administrative Agent that as of the
Effective Date, neither it nor any person that directly or indirectly controls
it, is in possession of any material non-public information regarding Parent,
Borrower and its Subsidiaries, or their respective assets or securities, that
has not been disclosed generally to the Lenders which are not “public side”
Lenders prior to such date; and (x) confirms that if a proceeding under any
Debtor Relief Law shall be commenced by or against the Borrower or any other
Obligor at a time when it is a Sponsor Permitted Assignee, it irrevocably
authorizes and empowers the Administrative Agent to vote on its behalf with
respect to the Loans held by it in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Assignee to vote, in
which case such Assignee shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Assignee shall be entitled to
vote in accordance with its sole discretion (and not in accordance with the
direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Obligations held by such Assignee in a manner that is less favorable in any
material respect to such Assignee than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrower.

4. The effective date of this Assignment Agreement shall be the Effective Date
of Assignment described in Schedule 1 hereto (the “Effective Date”). Following
the execution of this Assignment Agreement, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to the Credit Agreement. This Assignment Agreement will be
delivered to the Administrative Agent together with (a) to the extent
applicable, the forms specified in Section 4.6 of the Credit Agreement, duly
completed and executed by such Assignee; (b) if Assignee is not already a Lender
under the Credit Agreement, an Administrative Questionnaire; and (c) a
processing and recordation fee of $3,500, if required under Section 12.10.2(d)
of the Credit Agreement.

 

Exhibit J-1



--------------------------------------------------------------------------------

5. Upon such acceptance and recording, from and after the Effective Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment Agreement, have the rights and obligations of a
Sponsor Permitted Assignee thereunder and under the other Loan Documents and
shall be bound by the provisions thereof and (ii) Assignor shall, to the extent
provided in this Assignment Agreement, relinquish its rights (other than
indemnification rights) and be released from its obligations under the Credit
Agreement and the other Loan Documents.

6. Upon such acceptance and recording, from and after the Effective Date,
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
Assignee. Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date with respect to the making of
this assignment directly between themselves.

7. Assignee hereby grants during the term of this Assignment Agreement to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) with full authority in the place and stead of Assignee and in
the name of Assignee, from time to time in the Administrative Agent’s
discretion, to take any action and to execute any document, agreement,
certificate and other instrument that the Administrative Agent may deem
reasonably necessary or desirable to carry out the provisions of, or purpose of,
Section 12.10.2(f) of the Credit Agreement. This Assignment Agreement shall not
be amended, modified, waived or supplemented without the prior written consent
of Assignor, Assignee and the Administrative Agent.

8. THIS ASSIGNMENT AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).

9. This Assignment Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Assignment Agreement. Receipt by
telecopy of any executed signature page to this Assignment Agreement shall
constitute effective delivery of such signature page.

 

 

Exhibit J-1



--------------------------------------------------------------------------------

SCHEDULE 1

to

Sponsor Permitted Assignment Agreement

Effective Date of Assignment:                                       
                                     

Legal Name of Assignor:                                       
                                              

Legal Name of Assignee:                                       
                                              

Assignee’s Address for Notices:                                       
                                 

 

 

Percentage Assigned of Loan/Commitment:            

 

Loan/Commitment

   Principal Amount Assigned    Percentage Assigned  of
Loan/Commitment (set forth,
to at least 15 decimals, as a
percentage of the Loans and
the aggregate Commitments
of all Lenders thereunder)  

Loans

   $      %   

[Signature Page Follows]

 

Exhibit J-1



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:  

 

  as ASSIGNOR   By:  

 

  Name:   Title:  

 

  as ASSIGNEE By:  

 

  Name:   Title:

 

Accepted:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name: Title:

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF AFFILIATE ASSIGNMENT NOTICE

Wilmington Trust, National Association

    as Administrative Agent

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Renee Kuhl

Phone: 1.612.217.5635

Fax: 1.612.217.5651

Email: rkuhl@wilmingtontrust.com1

Re: Second Lien Credit Agreement, dated as of February 27, 2013 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among Mitel US Holdings, Inc., a Delaware corporation (the
“Borrower”) , Mitel Networks Corporation, a company organized under the laws of
Canada (the “Parent”), the various financial institutions and other Persons (as
defined therein) (including any Assignee Lenders) from time to time parties
thereto, as the Lenders and Wilmington Trust, National Association, as the
Administrative Agent (“Administrative Agent”) and the Collateral Agent

Dear Sir:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 12.10.2(f)(iv) of the Credit Agreement, that

(a) it has entered into an agreement to purchase via assignment a portion of the
Loans under the Credit Agreement,

(b) the assignor in the proposed assignment is [            ],

(c) immediately after giving effect to such assignment of the Loans (if
accepted), the Proposed Affiliate Assignee will be a Sponsor Permitted Assignee
because it is an Affiliate of [insert name of applicable Sponsor],

(d) the principal amount of Loans to be purchased by such Proposed Affiliate
Assignee in the assignment contemplated hereby is: $            ,

(e) the aggregate amount of all Loans held by such Proposed Affiliate Assignee
and each other Sponsor Permitted Assignee which is an Affiliate of [insert name
of Applicable Sponsor] after giving effect to the assignment hereunder (if
accepted) is $[            ], and

 

1 

The notice details set forth herein may be modified from time to time by notice
from the Administrative Agent to the Lenders pursuant to Section 12.2 of the
Credit Agreement.

 

Exhibit J-2



--------------------------------------------------------------------------------

(f) the proposed effective date of the assignment contemplated hereby is
[            , 20        ].

 

Exhibit J-2



--------------------------------------------------------------------------------

Very truly yours,

[EXACT LEGAL NAME OF PROPOSED

    AFFILIATE ASSIGNEE]

By:  

 

  Name:   Title:   Phone Number:   Fax:   Email: Date:  

 

 

Exhibit J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF MASTER INTERCOMPANY NOTE

See attached.

 

Exhibit K